EXHIBIT 10.1

Published CUSIP Number: _____

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

VANGUARD HEALTH SYSTEMS, INC.,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT,

CITICORP NORTH AMERICA, INC.,
as SYNDICATION AGENT,

GENERAL ELECTRIC CAPITAL CORPORATION,
LASALLE BANK, NATIONAL ASSOCIATION,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as CO-DOCUMENTATION AGENTS,

and

BANC OF AMERICA SECURITIES LLC


and

CITIGROUP GLOBAL MARKETS INC.,
as JOINT LEAD ARRANGERS AND BOOK RUNNERS

__________________________________

Dated as of May 18, 2004

__________________________________

--------------------------------------------------------------------------------


                        CREDIT AGREEMENT, dated as of May 18, 2004, among
VANGUARD HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto from time to time, BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), CITICORP NORTH AMERICA,
INC., as Syndication Agent (in such capacity, the “Syndication Agent”), GENERAL
ELECTRIC CAPITAL CORPORATION, LASALLE BANK, NATIONAL ASSOCIATION and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents (in such capacities, the
“Co-Documentation Agents”), and BANC OF AMERICA SECURITIES LLC and CITIGROUP
GLOBAL MARKETS INC., as Joint Lead Arrangers and Book Runners (in such
capacities, the “Joint Lead Arrangers”) (all capitalized terms used herein and
defined in Section 11 are used herein as therein defined).

W I T N E S S E T H:

                        WHEREAS, subject to and upon the terms and conditions
herein set forth, the Lenders are willing to make available to the Borrower the
respective credit facilities provided for herein;

                        NOW, THEREFORE, IT IS AGREED:

                        SECTION 1.   Amount and Terms of Credit

                        1.01     The Commitments.  (a)  Subject to and upon the
terms and condi­tions set forth herein, each Lender with an Initial Term Loan
Commitment severally agrees to make a term loan or term loans (each an “Initial
Term Loan” and, collectively, the “Initial Term Loans”) to the Borrower, which
Initial Term Loans (i) shall be incurred pursuant to a single drawing on the
Effective Date, (ii) shall, at the option of the Borrower, be Base Rate Loans
or, subject to Section 1.15, Eurodollar Loans, provided that, except as
other­wise specifically provided in Section 1.10(b), all Initial Term Loans
compris­ing the same Borrowing shall at all times be of the same Type, and (iii)
shall be made by each such Lender in that aggregate principal amount which does
not exceed the Initial Term Loan Commitment of such Lender on the Effective
Date.  Once repaid, Initial Term Loans incurred hereunder may not be reborrowed.

                        (b)        Subject to and upon the terms and conditions
set forth herein, each Lender with a Revolving Loan Commitment severally agrees,
at any time and from time to time on and after the Effective Date and prior to
the Revolving Loan Maturity Date, to make a revolv­ing loan or revolving loans
(each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to the
Borrower, which Revolving Loans (i) shall, at the option of the Borrower, be
Base Rate Loans or, subject to Section 1.15, Eurodollar Loans, provided that,
except as otherwise specifi­cally provided in Section 1.10(b), all Revolving
Loans comprising the same Borrowing shall at all times be of the same Type, (ii)
may be repaid and reborrowed at any time in accor­dance with the provisions
hereof, (iii) shall not exceed for any such Lender at any time out­stand­ing
that aggregate principal amount which, when added to the product of (A) such
Lender’s Percentage and (B) the sum of (I) the aggregate amount of all Letter of
Credit Outstand­ings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggre­gate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respec­tive
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time and (iv) shall not exceed for all Lenders
at any time outstand­ing that aggregate princi­pal amount which, when added to
(I) the aggregate amount of all Letter of Credit Outstand­ings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans) at such time
and (II) the aggre­gate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans) then
outstanding, equals the Total Revolving Loan Commitment at such time; provided
that, notwithstanding anything to the contrary contained above in this clause
(iv), in no event shall any Revolving Loans be permitted to be incurred pursuant
to this Agreement if after giving effect to the incurrence thereof, the
Revolving Exposure would exceed $150,000,000 unless (i) the Senior Subordinated
Note Borrowing Base after giving effect to such incurrence of Revolving Loans
equals or exceeds the Revolving Exposure after giving effect to such incurrence
of Revolving Loans, (ii) at the time of the incurrence of any such Revolving
Loans, there is sufficient availability under the dollar basket contained in
Section 4.03(xi) of the Senior Subordinated Note Indenture such that the
principal amount of such Revolving Loans to be incurred is permitted under such
Section 4.03(xi) or (iii) after giving effect to the incurrence of such
Revolving Loans, the Interest Coverage Ratio (as defined in, and calculated in
accordance with, the Senior Subordinated Note Indenture (for this purpose
utilizing the component definitions of such definition of Interest Coverage
Ratio in the manner defined in, and calculated in accordance with, the Senior
Subordinated Note Indenture)) would be greater than 2.00:1.00, provided further
that the immediately preceding proviso shall not be applicable after such time
as when the entire principal amount of all outstanding Senior Subordinated Notes
has been  indefeasibly repaid in full and the Borrower’s and its Restricted
Subsidiaries’ obligations under the Senior Subordinated Note Indenture and the
other Senior Subordinated Note Documents have been terminated in accordance with
the terms thereof.

                        (c)        Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each a “Swingline Loan” and, collectively,
the “Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be made
and maintained as Base Rate Loans, (ii) may be repaid and reborrowed in
accordance with the provisions hereof, (iii) shall not exceed in aggregate
principal amount at any time out­standing, when combined with the aggregate
principal amount of all Revolving Loans then out­standing and the Letter of
Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Swingline Loans) at such time, an amount equal to the Total
Revolving Loan Commitment at such time, and (iv) shall not exceed in aggregate
principal amount at any time outstanding the Maximum Swingline Amount; provided
that notwithstanding anything to the contrary contained in preceding clauses
(iii) and (iv), in no event shall any Swingline Loans be permitted to be
incurred pursuant to this Agreement if after giving effect to the incurrence
thereof the Revolving Exposure would exceed $150,000,000 unless (i) the Senior
Subordinated Note Borrowing Base after giving effect to such incurrence of
Swingline Loans equals or exceeds the Revolving Exposure after giving effect to
such incurrence of Swingline Loans, (ii) at the time of the incurrence of any
such Swingline Loans, there is sufficient availability under the dollar basket
contained in Section 4.03(xi) of the Senior Subordinated Note Indenture such
that the principal amount of such Swingline Loans to be incurred is permitted
under such Section 4.03(xi) or (iii) after giving effect to the incurrence of
such Swingline Loans, the Interest Coverage Ratio (as defined in, and calculated
in accordance with, the Senior Subordinated Note Indenture (for this purpose
utilizing the component definitions of such definition of Interest Coverage
Ratio in the manner defined in, and calculated in accordance with, the Senior
Subordinated Note Indenture)) would be greater than 2.00:1.00, provided further
that the immediately preceding proviso shall not be applicable after such time
as when the entire principal amount of all outstanding Senior Subordinated Notes
has been  indefeasibly repaid in full and the Borrower’s and its Restricted
Subsidiaries’ obligations under the Senior Subordinated Note Indenture and the
other Senior Subordinated Note Documents have been terminated in accordance with
the terms thereof.  The Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists unless the Swingline
Lender has entered into an arrangement satisfactory to it and the Borrower, to
eliminate the Swingline Lender’s risk with respect to the Lender which is the
subject of such Lender Default, including by cash collat­eralizing the Lender’s
Percentage of the outstanding Swingline Loans.  Notwithstand­ing any­thing to
the con­trary contained in this Section 1.01(c), the Swingline Lender shall not
make any Swingline Loan after it has received written notice from the Borrower
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as (A) the Swingline Lender shall have received
written notice (i) of rescission of all such notices from the party or parties
originally delivering such notice, or (ii) of the waiver of such Default or
Event of Default by the Required Lenders or (B) the Administrative Agent in good
faith believes that such Default or Event of Default has ceased to exist.

                        (d)        On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders with Revolving Loan
Commitments that its outstanding Swingline Loans shall be funded with one or
more Borrowings of Revolving Loans (provided that such notice shall be deemed to
have been automatically given upon the occurrence of a Default or an Event of
Default under Section 10.05 or upon the exercise of any of the remedies provided
in the last paragraph of Section 10), in which case one or more Borrowings of
Revolving Loans consti­tut­ing Base Rate Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all such Lenders pro rata based on each such Lender’s Percentage (deter­mined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 10) and the proceeds thereof shall be
applied directly to repay the Swingline Lender for such outstanding Swingline
Loans.  Each such Lender hereby irrevocably agrees to make Revolving Loans upon
one Business Day’s notice pur­suant to each Mandatory Borrowing in the amount
and in the manner specified in the preceding sentence and on the date specified
in writing by the Swingline Lender notwithstanding (i) the amount of the
Mandatory Borrowing may not comply with the Minimum Borrowing Amount otherwise
required hereunder, (ii) whether any conditions speci­fied in Section 6 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Bor­rowing and (v) the amount of the Total Revolving Loan
Commitment at such time.  In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commence­ment of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each such Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their respective Percentages (determined before giving effect to any
termination of the Total Revolving Loan Commitment pursuant to the last
paragraph of Section 10), provided that (x) all interest payable on the
Swingline Loans shall be for the account of the Swingline Lender until the date
as of which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date, (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender interest on the principal amount
of participation purchased for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such partici­pation, at the overnight Federal Funds Rate for the
first three days and at the rate otherwise appli­cable to Revolving Loans
maintained as Base Rate Loans hereunder for each day thereafter and (z) whenever
the Swingline Lender receives a payment in respect of a Swingline Loan in which
such a participation has been purchased, the Swingline Lender shall pay to the
Lenders which acquired such participation an amount equal to such Lenders’ share
in such Swingline Loan.

                        (e)        Subject to Section 1.13, the other terms and
conditions set forth herein and the relevant Incremental Commitment Agreement,
each Lender with an Incremental Term Loan Commitment severally agrees to make a
term loan or term loans (each, an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) to the Borrower, which Incremental Term Loans:  (1)
only may be incurred on one or more Incremental Term Loan Borrowing Dates (which
dates, in any event (x) shall not be earlier than the Syndication Date and (y)
shall not be later than the Revolving Loan Maturity Date); (2) except as
hereafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that all Incremental Term Loans made as part of the same Borrowing
shall, unless otherwise specifically pro­vided herein, consist of Incremental
Term Loans of the same Type; (3) shall be made by each such Lender in that
aggre­gate prin­ci­pal amount which does not exceed the Incremental Term Loan
Commitment of such Lender (as set forth in the relevant Incremental Commitment
Agreement) on the respec­tive Incremental Term Loan Borrowing Date and (iv)
shall not exceed, when added to the aggregate principal amount of Permitted 
Senior Unsecured Notes theretofore issued  pursuant to Section 9.04(xix) from
and after the Effective Date, $200,000,000 in aggre­gate principal amount for
all Incremental Term Loans made by all Incremental Lenders pursuant to this
Agreement and the various Incremental Commitment Agreements.  Once repaid,
Incremental Term Loans may not be reborrowed.

                        1.02     Minimum Amount of Each Borrowing.  The
aggregate principal amount of each Borrowing of Loans shall not be less than the
Minimum Borrowing Amount applicable thereto.  More than one Borrowing may occur
on the same date, but at no time shall there be outstand­ing as Eurodollar Loans
under any Tranche a greater number of Borrowings than the Maximum Eurodollar
Borrowing Number applicable to such Tranche.

                        1.03     Notice of Borrowing.  (a)  Whenever the
Borrower desires to incur a Borrowing of Loans (excluding Swingline Loans and
Revolving Loans incurred pursuant to a Mandatory Borrowing), the Borrower shall
give the Administrative Agent at the Notice Office at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of
each Base Rate Loan and at least three Business Days’ prior written notice (or
tele­phonic notice promptly confirmed in writing) of each Eurodollar Loan to be
made here­under, provided that any such notice shall be deemed to have been
given on a certain day only if given before 1:00 P.M. (New York time) on such
day.  Each such written notice or written confirma­tion of telephonic notice
(each a “Notice of Borrowing”), except as other­wise expressly pro­vided in
Section 1.10, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be incurred pursuant to such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day) and (iii) whether the
Loans being made pursuant to such Borrowing shall consti­tute Initial Term
Loans, Revolving Loans or Incremental Term Loans (and, if Incremental Term
Loans, the Tranche under which such Incremental Term Loans are to be made, as
designated in the relevant Incremental Commitment Agreement) and whether the
Loans being incurred pursuant to such Borrowing are to be initially maintained
as Base Rate Loans or Eurodollar Loans and, if Eurodollar Loans, the initial
Interest Period to be applicable thereto.  Notwithstanding anything to the
contrary contained above (i) if Incremental Term Loans are being extended which
are being added to (and will form part of) an existing Tranche of Term Loans,
then the Incremental Term Loans being so extended shall be added to the existing
Borrowings of the respective Tranche in accordance with the requirements of
Section 1.13 and the respective Notice of Borrowing shall be completed
consistently therewith and (ii) if Revolving Loans are to be incurred such that,
after giving effect thereto, the Revolving Exposure shall exceed $150,000,000
the respective Notice of Borrowing for such incurrence of Revolving Loans shall
include a certification from the Chief Financial Officer of the Borrower (which
certification shall include supporting calculations in reasonable detail that
the incurrence of such Revolving Loans is permitted pursuant to sub-clause (i),
(ii) or (iii) of the proviso to clause (iv) of Section 1.01(c).  The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immedi­ately preceding sentence to be specified in
the Notice of Borrowing.

                        (b)        (i)  Whenever the Borrower desires to incur
Swingline Loans hereunder, the Borrower shall give the Swingline Lender no later
than 2:00 P.M. (New York time) on the date that a Swingline Loan is to be
incurred, written notice or telephonic notice promptly confirmed in writing of
each Swingline Loan to be incurred hereunder.  Each such notice shall be
irrevo­cable and specify in each case (A) the date of Borrowing (which shall be
a Business Day) and (B) the aggregate principal amount of the Swingline Loans to
be incurred pursuant to such Borrowing.

                        (ii)        Mandatory Borrowings shall be made upon the
notice specified in Section 1.01(c), with the Borrower irrevocably agreeing, by
its incurrence of any Swingline Loan, to the making of the Mandatory Borrowings
as set forth in Section 1.01(c).

                        1.04     Disbursement of Funds.  No later than 2:00 P.M.
(New York time) on the date specified in each Notice of Borrowing (or (x) in the
case of Swingline Loans, no later than 3:00 P.M. (New York time) on the date
specified pursuant to Section 1.03(b)(i) or (y) in the case of Mandatory
Borrowings, no later than 12:00 Noon (New York time) on the date specified in
Section 1.01(d)), each Lender with a Commitment under the respective Tranche
will disburse its

pro rata portion of each Borrowing requested to be made on such date (or, in the
case of Swingline Loans, the Swingline Lender will make available the full
amount thereof).  All such amounts shall be disbursed in Dollars and in
immediately available funds at the Payment Office and the Administrative Agent
will promptly disburse to the Borrower at the Payment Office, in Dollars and in
immediately available funds, the aggregate of the amounts so made available by
the Lenders (other than in respect of Mandatory Borrowings).  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to disburse to the Administrative
Agent such Lender’s portion of any Borrowing to be made on such date, the
Administrative Agent may assume that such Lender has disbursed such amount to
the Administrative Agent on such date of Borrowing and the Administrative Agent
may, in reliance upon such assumption, disburse to the Borrower a corresponding
amount.  If such corresponding amount is not in fact disbursed to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall within three Business Days thereafter pay such corresponding
amount to the Administrative Agent.  The Administrative Agent shall also be
entitled to recover (with­out duplication) on demand from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was disbursed by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and the interest rate otherwise applicable to such Loans for each day
thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 1.08. 
Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obliga­tion to make Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Loans hereunder.

                        1.05     Notes.  (a)  The Borrower’s obligation to pay
the principal of, and interest on, the Loans made by each Lender to the Borrower
shall be evidenced in the Register main­tained by the Administrative Agent
pursuant to Section 13.04(c) and shall, if requested by such Lender, also be
evidenced by (i) if Initial Term Loans, a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-1, with blanks
appropriately completed in conformity herewith (each, an “Initial Term Note”
and, collectively, the “Initial Term Notes”), (ii) if Revolving Loans, a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-2, with blanks appropriately completed in conformity herewith
(each, a “Revolving Note” and, collectively, the “Revolving Notes”), (iii) if
Swingline Loans, by a promissory note duly executed by the Borrower
substantially in the form of Exhibit B-3, with blanks appropriately completed in
conformity herewith (the “Swingline Note”) and (iv) if Incremental Term Loans,
by a promissory note duly executed and delivered by the Borrower substantially
in the form of Exhibit B-4, with blanks appropriately completed in conformity
herewith and the relevant Incremental Commitment Agreement (each, an
“Incremental Term Note” and, collectively, the “Incremental Term Notes”).

                        (b)        The Initial Term Note issued to each Lender
that has an Initial Term Loan Commitment or outstanding Initial Term Loans shall
(i) be executed by the Borrower, (ii) be pay­able to such Lender or its
registered assigns and be dated the Effective Date (or, if issued after the
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount equal to the Initial Term Loans of such Lender (or, if issued
after the Effective Date, be in a stated principal amount equal to the
outstanding Initial Term Loans of such Lender at such time) and be payable in
the outstanding principal amount of the Initial Term Loans evidenced thereby,
(iv) mature on the Initial Term Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repay­ment as provided in Section 4.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

                        (c)        The Revolving Note issued to each Lender that
has a Revolving Loan Commitment or outstanding Revolving Loans shall (i) be
executed by the Borrower, (ii) be pay­able to such Lender or its registered
assigns and be dated the Effective Date (or, if issued after the Effective Date,
be dated the date of the issuance thereof), (iii) be in a stated principal
amount equal to the Revolving Loan Commitment of such Lender (or, if issued
after the termination thereof, be in a stated principal amount equal to the
outstanding Revolving Loans of such Lender at such time) and be payable in the
outstanding principal amount of the Revolving Loans evidenced thereby, (iv)
mature on the Revolving Loan Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repay­ment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.

                        (d)        The Swingline Note issued to the Swingline
Lender shall (i) be executed by the Borrower, (ii) be payable to the Swingline
Lender or its registered assigns and be dated the Effective Date, (iii) be in a
stated principal amount equal to the Maximum Swingline Amount and be payable in
the outstanding principal amount of the Swingline Loans evidenced thereby from
time to time, (iv) mature on the Swingline Expiry Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Base Rate
Loans evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repay­ment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

                        (e)        The Incremental Term Note issued to each
Lender that has an Incremental Term Loan Commitment or outstanding Incremental
Term Loans of a given Tranche shall (i) be executed by the Borrower, (ii) be
payable to the order of such Lender or its registered assigns and be dated the
date of the issuance thereof, (iii) be in a stated principal amount equal to the
principal amount of outstanding Incremental Term Loans of such Lender of the
respective Tranche on such date and be payable in the principal amount of
Incremental Term Loans evidenced thereby, (iv) mature on the Incremental Term
Loan Maturity Date of the respective Tranche, (v) bear interest as provided in
the appro­priate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.  In connection with the foregoing, it is
understood and agreed that (x) any Lender that has Incremental Term Loans
outstanding pursuant to more than one Tranche shall be entitled, upon its
request, to receive an Incremental Term Note with respect to each Tranche of its
outstanding Incremental Term Loans and (y) if any Lender extends additional
Incremental Term Loans pursuant to an existing Tranche of Incremental Term Loans
where such Lender already had outstanding Incremental Term Loans, such Lender
shall be entitled to request a new Incremental Term Note for such Tranche
reflecting the aggregate principal amount of Incremental Term Loans of such
Lender of such Tranche then outstanding.

                        (f)         Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and will prior to any transfer of any Note endorse on the reverse side thereof
the outstanding principal amount of Loans evidenced thereby.  Failure to make
any such notation (or any error in such notation) shall not affect the
Borrower’s obliga­tions in respect of such Loans.

                        (g)        Notwithstanding anything to the contrary
contained above in this Section 1.05 or elsewhere in this Agreement, Notes shall
only be delivered to Lenders which at any time specifically request the delivery
of such Notes.  No failure of any Lender to request or obtain a Note evidencing
its Loans to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents.  Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(f).  At any time when any Lender requests the delivery of a Note to evidence
its Loans of a given Tranche or Tranches, the Borrower shall promptly execute
and deliver to the respective Lender the requested Note in the appropriate
amount or amounts to evidence such Loans.

                        1.06     Conversions.  The Borrower shall have the
option to convert, on any Business Day occurring after the Effective Date, all
or a portion equal to at least the appli­cable Minimum Borrowing Amount of the
outstanding principal amount of Loans (other than Swingline Loans which may not
be converted pursuant to this Section 1.06) of a given Tranche made to the
Borrower into a Borrowing or Borrowings (of the same Tranche) of another Type of
Loan, provided that (i) each conversion of Eurodollar Loans into Base Rate Loans
on a day other than the last day of an Interest Period applicable to such
Eurodollar Loans shall be subject to the provisions contained in Section 1.11
and no partial conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of such Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable
thereto,(ii) unless the Required Lenders otherwise consent in writing, Base Rate
Loans may only be converted into Eurodollar Loans if no Default or Event of
Default is in existence on the date of the conversion, (iii) no conversion
pursuant to this Section 1.06 shall result in a greater num­ber of Borrowings of
Eurodollar Loans than is permitted under Section 1.02 and (iv) any conversions
pursuant to this Section 1.06 shall be subject to Section 1.15.  Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 1:00 P.M. (New York time) at least three Business
Days’ prior written notice (each a “Notice of Conversion”) specifying the Loans
to be so converted, the Borrowing(s) pursuant to which such Loans were made and,
if to be converted into Eurodollar Loans, the Interest Period to be initially
applicable thereto.  The Administrative Agent shall give each Lender prompt
notice of any such proposed conver­sion affecting any of its Loans.

                        1.07     Pro Rata Borrowings.  All Borrowings of Initial
Term Loans, Revolving Loans and Incremental Term Loans of a particular Tranche
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their respective Initial Term Loan Commitments, Revolving Loan Commitments or
Incremental Term Loan Commitments, as the case may be.  It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

                        1.08     Interest.  (a)  The Borrower agrees to pay
interest in respect of the unpaid principal amount of each Base Rate Loan from
the date the proceeds thereof are made available to the Borrower or from the
date of any conversion to a Base Rate Loan pursuant to Sections 1.06, 1.09 or
1.10, as applicable, until the earlier of (i) the maturity (whether by
acceleration or other­wise) of such Base Rate Loan and (ii) the conversion of
such Base Rate Loan to a Eurodollar Loan pursuant to Section 1.06, at a rate per
annum which shall be equal to the sum of the Applicable Margin in effect from
time to time for the Tranche under which such Loans were incurred, plus the Base
Rate in effect from time to time.

                        (b)        The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Eurodollar Loan from the date the
proceeds thereof are made available to the Borrower or from the date of any
conversion to a Eurodollar Loan pursuant to Section 1.06 until the earlier of
(i) the maturity (whether by acceleration or otherwise) of such Eurodollar Loan
and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin in effect from time to time during such Interest Period for
the Tranche under which such Loans were incurred, plus the Eurodollar Rate for
such Interest Period.

                        (c)        Overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan shall, in each case,
bear interest at a rate per annum equal to the greater of (x) 2% per annum in
excess of the rate otherwise applicable to Base Rate Loans of the respective
Tranche from time to time and (y) the rate which is 2% in excess of the rate
otherwise applicable to such Loans, and all other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans maintained as Base Rate Loans from time to time.  Interest which
accrues under this Section 1.08(c) shall be payable on demand.

                        (d)        Accrued (and theretofore unpaid) interest
(other than overdue interest described in preceding clause (c) which shall be
payable as provided in such preceding clause (c)) shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, on any repayment
or pre­payment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

                        (e)        Upon each Interest Determination Date, the
Administrative Agent shall deter­mine the Eurodollar Rate for each Interest
Period commencing two Business Days thereafter and shall promptly notify the
Borrower and the Lenders thereof.  Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

                        1.09     Interest Periods.  At the time the Borrower
gives any Notice of Borrowing or Notice of Conversion in respect of the making
of, or conversion into, any Eurodollar Loan (in the case of the initial Interest
Period applicable thereto) or on the third Business Day prior to the expiration
of an Interest Period applicable to such Eurodollar Loan (in the case of any
subsequent Interest Period), the Borrower shall have the right to elect, by
giving the Administrative Agent notice thereof, the interest period (each an
“Interest Period”) applicable to such Eurodollar Loan, which Interest Period
shall, at the option of the Borrower, be (i) a one, two, three or six-month
period or (ii) if deemed available in the sole discretion of the Administrative
Agent, a one-week or nine or twelve-month period or (iii) if available to each
of the Lenders of the respective Tranche, and selected in order to ensure
compliance with clause (vii) of this Section 1.09, any period between one week
and three months which ends on a Scheduled Term Loan Repayment Date, provided
that:

                        (i)         all Eurodollar Loans comprising a Borrowing
shall at all times have the same Interest Period;

                        (ii)        the initial Interest Period for any
Eurodollar Loan shall commence on the date of Borrowing of such Eurodollar Loan
(including the date of any conversion thereto from a Loan of a different Type)
and each Interest Period occurring thereafter in respect of such Eurodollar Loan
shall commence on the day on which the next preceding Interest Period applicable
thereto expires;

                        (iii)       if any Interest Period relating to a
Eurodollar Loan begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month;

                        (iv)       if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a Eurodollar Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

                        (v)        unless the Required Lenders consent thereto
in writing, no Interest Period may be selected at any time when a Default or an
Event  of Default is then in existence;

                        (vi)       no Interest Period in respect of any
Borrowing of any Tranche of Loans  shall be selected which extends beyond the
Maturity Date of such Tranche; and

                        (vii)      no Interest Period in respect of any
Borrowing of any Tranche of Term Loans shall be selected which extends beyond
any Scheduled Term Loan Repayment Date applicable thereto if the aggregate
principal amount of such Tranche of Term Loans which have Interest Periods which
will expire after such date will be in excess of the aggregate principal amount
of such Tranche of Term Loans then outstanding less the aggregate amount of the
Scheduled Term Loan Repayment with respect thereto which will be due on such
Scheduled Term Loan Repayment Date.

                        If upon the expiration of any Interest Period applicable
to a Borrowing of Eurodollar Loans, the Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Eurodollar Loans into Base Rate Loans effective as of the expiration date
of such current Interest Period.

                        1.10     Increased Costs, Illegality, etc.  (a)  In the
event that any Lender shall have deter­mined (which determination shall, absent
manifest error, be final and conclusive and bind­ing upon all parties hereto
but, with respect to clause (i) below, may be made only by the Administrative
Agent):

                        (i)         on any Interest Determination Date that, by
reason of any changes arising after the Effective Date affecting the interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the defini­tion of
Eurodollar Rate; or

                        (ii)        at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loan because of (x) any change since the
Effective Date in any applicable law or governmental rule, regula­tion, order,
guideline or request (whether or not having the force of law) or in the
inter­pretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
for example, but not limited to:  (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on such Eurodollar Loan or
any other amounts payable hereunder (except for changes in the rate of tax on,
or determined by reference to, the net income or net profits of such Lender, or
any franchise tax based on the net income or net profits of a Lender, in either
case pursuant to the laws of the jurisdiction in which such Lender is organized
or in which such Lender’s principal office or applicable lending office is
located or any sub­division thereof or therein), or (B) a change in official
reserve require­ments, but, in all events, excluding reserves required under
Regulation D to the extent included in the com­putation of the Eurodollar Rate
and/or (y) other circumstances since the Effective Date affecting such Lender or
the interbank Eurodollar market or the posi­tion of such Lender in such market;
or

                        (iii)       at any time, that the making or continuance
of any Eurodollar Loan has been made (x) unlawful by any law or governmental
rule, regulation or order, (y) impossible by compliance by any Lender in good
faith with any governmental request (whether or not hav­ing force of law) or (z)
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such deter­mination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  There­after (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to notice by the Administrative Agent
no longer exist, and any Notice of Borrowing or Notice of Conversion given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed a Notice of Borrowing or Notice
of Conversion for or into Base Rate Loans unless such Notice of Borrowing or
Notice of Conversion is rescinded by the Borrower prior to the making of such
Borrowing or such conver­sion, (y) in the case of clause (ii) above, the
Borrower shall, subject to the provisions of Section 13.16 (to the extent
applicable), pay to such Lender, upon written demand therefor, such addi­tional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as shall be required to compen­sate such Lender for increased costs
or reductions in amounts received or receivable hereunder (a written notice as
to the additional amounts owed to such Lender, showing the basis for the
calcu­lation thereof, submitted to the Borrower by such Lender in good faith
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions speci­fied in Section 1.10(b) as promptly as possible
and, in any event, within the time period required by law.  Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist. If any such event described
in clause (iii) above ceases to exist as to a Lender, the obligations of such
Lender to make Eurodollar Loans and to convert Base Rate Loans into Eurodollar
Loans on the terms and condi­tions con­tained herein shall be reinstated.  In
addition, if the Administrative Agent gives notice to the Borrower that the
events described in clause (i) above cease to exist, then the obligations of the
Lenders to make Eurodollar Loans and to convert Base Rate Loans into Eurodollar
Loans on the terms and condi­tions contained herein (but subject to clause (iii)
above) shall also be reinstated.

                        (b)        At any time that any Eurodollar Loan is
affected by the circumstances described in Section 1.10(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan affected by the circumstances
described in Section 1.10(a)(iii) the Borrower shall) either (x) if the affected
Eurodollar Loan is then being made initially or pursuant to a conversion, cancel
the respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that the Borrower was notified by the
affected Lender or the Administra­tive Agent pursuant to Section 1.10(a)(ii) or
(iii) or (y) if the affected Eurodollar Loan is then outstanding, upon at least
three Business Days’ written notice to the Administrative Agent, require the
affected Lender to convert such Eurodollar Loan into a Base Rate Loan, provided
that, if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 1.10(b).

                        (c)        If at any time any Lender determines that,
after the Effective Date, the intro­duction of or any change in any applicable
law or governmental rule, regulation, order, guide­line, directive or request
(whether or not having the force of law and including, without limitation, those
announced or published prior to the Effective Date) concerning capital adequacy,
or any change in interpretation or administration thereof by the NAIC or any
govern­mental authority, central bank or comparable agency, will have the effect
of increasing the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender based on the existence of
such Lender’s Commitments hereunder or its obligations hereunder, then the
Borrower shall, subject to the provisions of Section 13.16 (to the extent
applicable), pay to such Lender, upon its written demand therefor, such
additional amounts as shall be re­quired to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s reasonable
good faith determination of com­pen­sation owing under this Section 1.10(c)
shall, absent manifest error, be final and conclu­sive and binding on all the
parties hereto.  Each Lender, upon deter­mining that any additional amounts will
be payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Bor­rower, which notice shall show the basis for calculation of
such addi­tional amounts.  In addition, each such Lender, upon determining that
the circumstances giving rise to the payment of additional amounts pursuant to
this Section 1.10(c) cease to exist, will give prompt written notice thereof to
the Borrower.

                        1.11     Compensation.  The Borrower shall compensate
each Lender, upon its written request (which request shall set forth the basis
for requesting such com­pensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liabil­ity
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding any loss of
antici­pated profit) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion (whether or
not withdrawn by the Borrower or deemed withdrawn pursuant to Section 1.10(a));
(ii) if any repay­ment (including any repayment made pursuant to Section 4.01 or
4.02 or as a result of an acceler­ation of the Loans pursuant to Section 10) or
conversion of any of the Borrower’s Eurodollar Loans occurs on a date which is
not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any of the Borrower’s Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (iv) prior to the
Syndication Date in connection with the primary syndication of the Loans and/or
Commitments unless the Borrower has selected only one week Interest Periods
(which each begin and end on the same date) prior to such Syndication Date; or
(v) as a consequence of (x) any other default by the Borrower to repay its Loans
when required by the terms of this Agreement or the Note, if any, held by such
Lender or (y) any election made pursuant to Section 1.10(b).

                        1.12     Change of Lending Office.  Each Lender agrees
that on the occurrence of any event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or Section 4.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans and/or Letters of Credit affected by such
event, provided that such designa­tion is made on such terms that such Lender
and its lending office suffer no material (as determined by such Lender in its
sole discretion) economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the opera­tion of such
Section.  Nothing in this Section 1.12 shall affect or postpone any of the
obliga­tions of the Borrower or the right of any Lender provided in
Sections 1.10, 2.06 and 4.04.

                        1.13     Incremental Commitments.  (a)  So long as no
Default or Event of Default then exists or would result therefrom, the Borrower
shall, in consultation with the Administrative Agent, have the right to request
on one or more occasions prior to the Incremental Commitment Expiry Date that
one or more Lenders (and/or one or more other Persons which will become Lenders
as provided below) provide Incremental Term Loan Commitments under a given
Tranche of Incremental Term Loans or Incremental Revolving Loan Commitments, in
each case as desig­nated (with the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed if such designation is
otherwise made in accordance with the provisions of this Agreement)) in the
Incremental Commitment Agreement and, subject to the terms and conditions
contained in this Agreement and the relevant Incremental Commitment Agreement,
make Incremental Term Loans or Revolving Loans, as the case may be, pursuant
thereto, it being understood and agreed, however, that:

                        (i)         no Lender shall be obligated to provide an
Incremental Commitment as a result of any such request by the Borrower, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental Commitment and executed and delivered to the
Administrative Agent an Incremental Commitment Agreement as provided in clause
(b) of this Section 1.13, such Lender shall not be obligated to fund (x) any
Incremental Term Loans or (y) any Revolving Loans in excess of its Revolving
Loan Commitment as in effect prior to giving effect to the respective
Incremental Revolving Loan Commitment provided pursuant to this Section 1.13;

                        (ii)        except as otherwise provided in clauses (x)
and (xi) below, any Lender (or, in the circumstances contemplated by clause
(viii) below, any other Person which is an Eligible Assignee) may so provide an
Incremental Commitment without the consent of any other Lender;

                        (iii)       (x) each provision of Incremental Term Loan
Commitments pursuant to this Section 1.13 on a given date shall be in a minimum
aggregate amount (for all Lenders (including in the circumstances contemplated
by clause (viii) below, Eligible Assignees who will become Lenders)) of
$25,000,000 and (y) each provision of Incremental Revolving Commitments pursuant
to this Section 1.13 on a given date shall be in a minimum aggregate amount (for
all Lenders (including in the circumstances contemplated by clause (viii) below,
Eligible Assignees who will become Lenders)) of $5,000,000;

                        (iv)       (x) the aggregate amount of all Incremental
Revolving Loan commitments permitted to be provided pursuant to this Section
1.13 shall not exceed, an amount equal to $250,000,000 less the Total Revolving
Loan Commitment in effect on the Effective Date and (y) the aggregate amount of
all Incremental Term Loan Commitments permitted to be provided pursuant to this
Section 1.13 shall not exceed, when added to the aggregate principal amount of
Permitted Senior Unsecured Notes issued pursuant to Section 9.04(xix) from and
after the Effective Date), $200,000,000;

                        (v)        (x) each Incremental Commitment Agreement
pursuant to which Incremental Term Loan Commitments are being provided shall
specifically designate (with the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed if such designation is
otherwise made in accordance with the provisions of this Agreement)) the Tranche
of the Incremental Term Loan Commitments being provided thereunder (which
Tranche shall be a new Tranche (i.e., not the same as any existing Tranche of
Term Loans or Incremental Term Loan Commitments) unless the requirements of
following Section 1.13(c) are satisfied) and (y) each Incremental Commitment
Agreement pursuant to which Incremental Revolving Commitments are being provided
shall specifically designate that such Incremental Revolving Commitments are to
be added to the Total Revolving Loan Commitments;

                        (vi)       each Lender agreeing to provide an
Incremental Term Loan Commitment pursuant to an Incremental Commitment Agreement
shall, subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Commitment Agreement as provided in Section 1.01(e) and such Loans
shall thereafter be deemed to be Incremental Term Loans under such Tranche for
all purposes of this Agreement and the other Credit Documents;

                        (vii)      the Revolving Loan Commitment of each Lender
agreeing to provide an Incremental Revolving Loan Commitment pursuant to an
Incremental Commitment Agreement shall be increased by the amount of such
Incremental Revolving Commitment specified in the relevant Incremental
Commitment Agreement effective on the effective date set forth in the respective
Incremental Commitment Agreement;

                        (viii)      if, within 10 Business Days after the
Borrower has requested the then existing Lenders (other than Defaulting Lenders)
to provide Incremental Commitments pursuant to this Section 1.13 the Borrower
has not received Incremental Commitments in an aggregate amount equal to that
amount of Incremental Commitments which the Borrower desires to obtain pursuant
to such request (as set forth in the notice provided by the Borrower as provided
in clause (b) of this Section 1.13), then the Borrower may, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed), request Incremental Commitments from Persons which are Eligible
Assignees in an aggregate amount equal to such deficiency (and with the fees and
interest to be paid to such Eligible Assignees to be no greater than that to be
paid (or which was offered to) to the then exist­ing Lenders providing (or which
were requested to provide) the requested Incremental Commitments);

                        (ix)       all Incremental Term Loans to be incurred
pursuant to Incremental Term Loan Commitments provided in response to a
particular request for same made by the Borrower in accordance with clause (b)
of this Section 1.13 shall be incurred pursuant to Incremental Term Loan
Commitments provided pursuant to a single Incremental Commitment Agreement,
which may be executed in counterparts;

                        (x)        unless both (I) the Required Lenders and (II)
those Lenders holding (as outstanding Loans or existing Revolving Loan
Commitments, as the case may be) (x) a majority of the aggregate principal
amount of outstanding Term Loans of each Tranche having a Maturity Date after
such proposed Maturity Date plus (y) if such proposed Maturity Date is to be
prior to the Revolving Loan Maturity Date, a majority of the Total Revolving
Loan Commitment, expressly agree in writing, in no event shall the Maturity Date
of the Incremental Term Loans to be provided pursuant to any Incremental
Commitment Agreement be earlier than the Maturity Date of any other Tranche of
Loans (or Revolving Loan Commitment) outstanding at the time such Incremental
Term Loans are incurred;

                        (xi)       unless both (I) the Required Lenders and (II)
those Lenders holding a majority of the aggregate principal amount of
outstanding Term Loans having a Weighted Average Life to Maturity which is
longer than the Weighted Average Life to Maturity of the Incremental Term Loans
to be made pursuant to the relevant Incremental Term Loan Commitments expressly
agree in writing, in no event shall the Weighted Average Life to Maturity of the
Incremental Term Loans to be provided pursuant to any Incremental Commitment
Agreement be less than the Weighted Average Life to Maturity of any other
Tranche of Term Loans outstanding at the time such Incremental Term Loans are
incurred;

                        (xii)      in the case of any provision of Incremental
Term Commitments, the Borrower shall be in compliance with Sections 9.08 and
9.09 (calculated on a Post-Test Period Pro Forma Basis and assuming that all
Incremental Term Loans to be incurred pursuant to such Incremental Term Loan
Commitments (and any other then existing Incremental Term Loan Commitments) have
been incurred and the proceeds thereof applied in a manner as certified to by an
Authorized Officer of the Borrower to the Administrative Agent) at such time;
and

                        (xiii)      all actions taken by the Borrower pursuant
to this Section 1.13 shall be taken in coordination with the Administrative
Agent.

                        (b)        At the time of any provision of Incremental
Commitments of a given Tranche pur­suant to this Section 1.13, (i) the Borrower,
the Administrative Agent and each Lender or other Eligible Assignee which agrees
to provide an Incremental Commitment (each an “Incremental Lender”) shall
execute (which execution may be in counterparts) and deliver to the
Administrative Agent an Incremental Commitment Agreement (it being understood
that a single Incremental Commitment Agreement shall be executed and delivered
by all Incremental Lenders providing Incremental Commitments in response to a
particular request for same made by the Borrower) substantially in the form of
Exhibit C (appro­pri­ately completed and with such modifications as may be
reasonably acceptable to the Administrative Agent), with the effectiveness of
the Incremental Commitment(s) provided therein to occur on the date set forth in
such Incremental Commitment Agreement and the payment of any fees required in
connection there­with; (ii) the Borrower and its Subsidiaries shall have
delivered such amendments, modifications and/or supplements to the Security
Documents as are necessary or, in the reasonable opinion of the Administrative
Agent, desirable to ensure that the additional Obligations to be incurred
pursuant to the Incremental Commitments are secured by, and entitled to the
benefits of, the Security Documents; (iii) the Administrative Agent shall
receive an acknowl­edgment from the Credit Parties that the Incremental Term
Loans and/or Revolving Loans to be incurred pursuant to such Incremental Term
Loan Commitments (or Revolving Loan Commitments, as the case may be) are
entitled to the benefits of the Subsidiaries Guaranty and the Security
Documents, together with resolu­tions executed by (x) the Borrower, authorizing
the incurrence of such Incremental Term Loans and/or such Revolving Loans, as
the case may be, pursuant to such Incremental Term Loans Commitments (or
Revolving Loan Commitments, as the case may be) and (y) each other Credit Party,
stating that the Incremental Term Loans and/or Revolving Loans to be incurred
pursuant to such Incremental Term Loan Commitments (or Revolving Loan
Commitments, as the case may be) are entitled to benefits of the Subsidiaries
Guaranty and the Security Documents; (iv) the Administrative Agent shall have
received evidence satisfactory to it that the additional Obligations to be
incurred pursuant to the Incremental Term Loan Commitments (or Revolving Loan
Commitments, as the case may be) are (x) permitted by the Permitted Senior
Unsecured Note Documents (if any) and (y) permitted by, and constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” (or any similar term) under,
the Senior Subordinated Note Documents, the Convertible Subordinated Debt
Documents and the Permitted Subordinated Note Documents (if any); and (v) the
Borrower shall deliver to the Administrative Agent an opinion or opinions, in
form and substance reasonably satisfactory to the Administra­tive Agent, from
counsel to the Borrower reasonably satisfactory to the Administrative Agent
(which, unless otherwise requested by the Administrative Agent or the Required
Lenders, may be the Borrower’s General Counsel) and dated such date, covering
such of the matters set forth in the opinions of counsel delivered to the
Administrative Agent on the Effective Date pursuant to Section 5A.03 as may be
reason­ably requested by the Administrative Agent, and such other matters as the
Administrative Agent may reasonably request (including, with­out limitation, the
matters described in immedi­ately preceding clause (iv)).  The Administra­tive
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Commitment Agreement, and shall deliver to each Lender a copy of
same, and (i) at such time Annex I shall be deemed modified to reflect the
Incremental Term Loan Commitments (including the Tranche or Tranches thereof) of
such Incremental Lenders and/or the Revolving Loan Commitments of such
Incremental Lender, as the case may be, and (ii) to the extent requested by such
Incremental Lenders, the appropriate Notes will be issued, at the Borrower’s
expense, to such Incremental Lenders, to be consistent with the require­ments of
Section 1.05 (with appropriate modi­fications, to the extent needed) to reflect
the Incremental Term Loans made by such Incremental Lenders or such Incremental
Lender, as the case may be and/or the increased Revolving Loan Commitment of
such Incremental Lenders, or Incremental Lender, as the case may be.

                        (c)        Notwithstanding anything to the contrary
contained above, the Incremental Term Loan Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute a new Tranche, which shall be
separate and distinct from the existing Tranches pursuant to this Agreement
(with a designation reasonably satisfactory to the Adminis­tra­tive Agent, which
designation may be made in letters (i.e., A, B, C, etc.), numbers (1, 2, 3,
etc.) or a combination thereof (i.e., A-1, A-2, B-1, B-2, etc.), provided that
the parties to a given Incremental Commitment Agreement may specify therein that
the respective Incremental Term Loans made pursuant thereto shall constitute
part of, and be added to, an existing Tranche of Term Loans, so long as the
following requirements are satisfied:

                        (i)         the Incremental Term Loans to be made
pursuant to such Incremental Commitment Agreement shall have the same Maturity
Date and the same Weighted Average Life to Maturity as the Tranche of Term Loans
to which the new Incremental Term Loans are being added, and shall bear interest
at the same rates (i.e., have the same Applicable Margins) applicable to such
Tranche;

                        (ii)        the new Incremental Term Loans shall have
the same Scheduled Term Loan Repayment Dates as then remain with respect to the
Tranche to which such new Incremental Term Loans are being added (with the
amount of each Scheduled Term Loan Repayment applicable to such new Incremental
Term Loans to be the same (on a proportionate basis) as is theretofore
applicable to the Tranche to which such new Incremental Term Loans are being
added, thereby increasing the amount of each then remaining Scheduled Term Loan
Repayment of the respective Tranche proportionately; and

                        (iii)       on the date of the making of such new
Incremental Term Loans, and notwithstanding anything to the contrary set forth
in Section 1.09, same shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Loans of
the respective Tranche, and so that the existing Lenders with respect to such
Tranche continue to have the same participation (by amount) in each Borrowing as
they had before the making of the new Incremental Term Loans of such Tranche. 

                        To the extent the provisions of preceding clause (iii)
require that Lenders making new Incremental Term Loans add same to then
outstanding Borrowings of Eurodollar Loans, it is acknowledged that the effect
thereof may result in such new Incremental Term Loans having short Interest
Periods (i.e., an Interest Period that began during an Interest Period then
applicable to outstanding Eurodollar Loans and which will end on the last day of
such Interest Period).  In connection therewith, the Borrower may agree, in the
respective Incremental Commitment Agreement, to compensate the Lenders making
the new Incremental Term Loans of the respective Tranche for funding Eurodollar
Loans during an existing Interest Period on such basis as may be agreed by the
Borrower and their respective Lender or Lenders.

                        (d)        At the time of any provision of Incremental
Revolving Loan Commitments pursuant to this Section 1.13, the Borrower shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
certain of the Lenders with outstanding Revolving Loans, and incur additional
Revolving Loans from certain other Lenders with outstanding Revolving Loans or
Revolving Loan Commitments (including the Incremental Lenders with outstanding
Revolving Loans or Revolving Loan Commitments), in each case to the extent
necessary so that all of the Lenders with Revolving Loan Commitments participate
in each outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Loan Commitments (after giving effect to any increase in
the Total Revolving Loan Commitment pursuant to this Section 1.13) and with the
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 1.11 in connection with any such repayment and/or
Borrowing pursuant to this Section 1.13(d).

                        1.14     Replacement of Lenders.  (a) (x)  If any Lender
(i) becomes a Defaulting Lender or otherwise defaults in its obligations to make
Loans or fund Unpaid Drawings or (ii) refuses to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as provided in Section 13.12(b)
or (y) upon the occurrence of any event giving rise to the operation of Section
1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect
to any Lender which results in such Lender charging to the Borrower increased
costs in excess of those being gener­ally charged by the other Lenders, the
Borrower shall have the right, in accordance with the require­ments of Section
13.04(b), if no Default or Event of Default will exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Assignee or Trans­ferees, none of whom shall con­stitute a
Defaulting Lender at the time of such replacement (collec­tively, the
“Replacement Lender”), reasonably acceptable to the Administrative Agent or, at
the option of the Borrower, to replace only (A) the Revolving Loan Commitment
(and outstanding Revolving Loans pursuant thereto) of the Replaced Lender with
an identical Revolving Loan Commitment provided by the Replacement Lender, or
(B) in the case of a replacement as provided in Section 13.12(b) where the
consent of the respective Lender is required with respect to less than all
Tranches, the Commitments and/or outstanding Loans of such Lender in respect of
each Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender; provided that, (i) at the time of any
replacement pursuant to this Section 1.13, the Replaced Lender and the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replace­ment Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all of the
outstanding Loans (or, in the case of the replacement of only (a) the Revolving
Loan Commitment, outstanding Revolving Loans and participations in Letter of
Credit Outstandings and Swingline Loans and/or (b) a particular Tranche or
Tranches of Term Loans, the outstanding principal amount of such Tranche or
Tranches of Term Loans) of, and in each case (except for the replace­ments of
only one or more Tranches of Term Loans of a Replaced Lender) partici­pations in
Letters of Credit and Swingline Loans by, the Replaced Lender and, in
connec­tion therewith, shall pay to (A) the Replaced Lender in respect thereof
an amount equal to the sum of (1) an amount equal to the principal of all
outstanding Loans of the Replaced Lender (or, in the case of the replacement of
only (i) the Revolving Loan Commitment of the Replaced Lender, all outstanding
Revolving Loans of the Replaced Lender or (ii) the outstanding principal amount
of a particular Tranche or Tranches of Term Loans of the Replaced Lender, all
outstanding Term Loans of such Tranche or Tranches of the Replaced Lender) and
(2) except in the case of the replacement of only one or more Tranches of Term
Loans of a Replaced Lender, an amount equal to all Unpaid Drawings that have
been funded by (and not reimbursed to) such Replaced Lender, (B) in the case of
any replacement of Revolving Loan Commitments, the respective Issuing Lender an
amount equal to such Replaced Lender’s Percentage of any Unpaid Drawing relating
to Letters of Credit issued by such Issuing Lender (which at such time remains
an Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Lender to such Issuing Lender and (C) in the case of any replacement of
Revolving Loan Commitments, the Swingline Lender an amount equal to such
Replaced Lender’s Percentage of any Mandatory Borrowing to the extent such
amount was not theretofore funded by such Replaced Lender to the Swingline
Lender and (ii) all obligations of the Borrower owing to the Replaced Lender
(other than (a) those specifically described in clause (i) above in respect of
which the assignment purchase price has been, or is concurrently being, paid or
(b) relating to any Tranche of Loans and/or Commitments of the respec­tive
Replaced Lender which will remain outstanding after giving effect to the
respective replace­ment) shall be paid in full to such Replaced Lender
concurrently with such replacement.  All amounts of (i) interest in respect of
all outstanding Loans of any such Replaced Lender (or, in the case of the
replacement of only (x) the Revolving Loan Commitment of such Replaced Lender,
in respect of all outstanding Revolving Loans of such Replaced Lender or (y) the
outstanding principal amount of a particular Tranche or Tranches of Term Loans
of such Replaced Lender, in respect of all outstanding Term Loans of such
Tranche or Tranches of such Replaced Lender) which has accrued to the date of
such replacement and has not been paid as of such date shall be paid to such
Replaced Lender at the time such interest would otherwise be payable in
accordance with the provisions of Section 1.08(d) and (ii) all accrued, but
theretofore unpaid Fees owing to the Replaced Lender pursuant to the Section
3.01 at the time of such replacement (but only with respect to the relevant
Tranches, in the case of a replacement of less than all of the Tranches of the
respective Replaced Lender) shall be paid to such Replaced Lender at the time
such fees would otherwise be payable in accordance with the provisions of
Section 3.01.

                        (b)        Upon the execution of the respective
Assignment and Assumption Agree­ments, the payment of amounts referred to in
clauses (i) and (ii) of Section 1.13(a) and, if so re­quested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note or Notes
exe­cuted by the Borrower, the Replacement Lender shall become a Lender
hereunder and, unless the respective Replaced Lender continues to have a
Revolving Loan Commitment or outstanding Term Loans hereunder, the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (includ­ing, without limitation,
Sections 1.10, 1.11, 2.06, 4.04, 13.01 and 13.06), which shall survive as to
such Replaced Lender.

                        1.15     Additional Provisions Regarding the Incurrence
of Eurodollar Loans Prior to the Syndication Date.  Notwithstanding anything to
the contrary contained in this Section 1 or elsewhere in this Agreement, prior
to the Syndication Date, the Borrower shall only be permitted to incur and/or
main­tain Eurodollar Loans with an Interest Period of (A) subject to Section
1.09, one week, and only so long as all Eurodollar Loans incurred and/or
maintained prior to such date shall be subject to the same one week Interest
Period or (B) any other Interest Period otherwise permitted hereunder, but, in
the case of this clause (B), only so long as the Borrower compensates each
Lender for any and all expenses of the type described in Section 1.11 incurred
by such Lender in connection with the primary syndication of the Loans and/or
Commitments.

                        SECTION 2.   Letters of Credit.

                        2.01     Letters of Credit.  (a)  Subject to and upon
the terms and conditions set forth herein, the Borrower may request that any
Issuing Lender issue, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Revolving Loan Maturity
Date, (x) for the account of the Borrower and for the benefit of any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations of the Borrower or any of its Subsidiaries, an
irrevocable standby letter of credit, in a form custom­arily used by such
Issuing Lender or in such other form as has been approved by such Issuing Lender
(each such standby letter of credit, a “Standby Letter of Credit”) in support of
such L/C Supportable Obligations and (y) for the account of the Borrower and for
the benefit of sellers of goods and materials used in the ordinary course of
business of the Borrower or any of its Subsidiaries an irrevocable sight
commercial letter of credit in a form customarily used by such Issuing Lender or
in such other form as has been approved by such Issuing Lender (each such
commercial letter of credit, a “Trade Letter of Credit,” and each such Trade
Letter of Credit and each Standby Letter of Credit, a “Letter of Credit”) in
support of commercial transactions of the Borrower and its Subsidiaries.  All
Letters of Credit shall be denominated in Dollars.  It is acknowl­edged and
agreed that each of the letters of credit which were issued under the Existing
Credit Agreement and which remain outstanding on the Effective Date and are set
forth on Schedule III (each such letter of credit, an “Existing Letter of
Credit” and, collectively, the “Existing Letters of Credit”) shall, from and
after the Effective Date, constitute a Letter of Credit for all purposes of this
Agreement and shall, for purposes of Sections 2.04 and 3.01, be deemed issued on
the Effective Date.  The Stated Amount of each Existing Letter of Credit and the
expiry date therefor, each as in effect on the Effective Date, is set forth on
Schedule III.

                        (b)        Subject to and upon the terms and conditions
set forth herein, each Issuing Lender hereby agrees that it will, at any time
and from time to time on and after the Effective Date and prior to the 30th day
prior to the Revolving Loan Maturity Date, following its receipt of the
respective Letter of Credit Request, issue for the account of the Borrower, one
or more Letters of Credit (x) in the case of Standby Letters of Credit, in
support of such L/C Supportable Obliga­tions of the Borrower or any of its
Subsidiaries as are permitted to exist without giving rise to a Default or an
Event of Default and (y) in the case of Trade Letters of Credit, for the benefit
of sellers of goods or materials used in the ordinary course of business of the
Borrower or any of its Subsidiaries as referenced in Section 2.01(a), provided
that the respective Issuing Lender shall be under no obligation to issue any
Letter of Credit of the types described above if at the time of such issuance:

                        (i)         any order, judgment or decree of any
governmental authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit or any
requirement of law applicable to such Issuing Lender or any request or
direc­tive (whether or not having the force of law) from any governmental
authority with juris­diction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which such Issuing Lender is not otherwise promptly
compen­sated by the Borrower) not in effect on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Issuing Lender as of the date hereof and which such Issuing Lender
reasonably and in good faith deems material to it; or

                        (ii)        such Issuing Lender shall have received
notice from the Required Lenders prior to the issuance of such Letter of Credit
of the type described in the second sentence of Section 2.03(b).

                        2.02     Maximum Letter of Credit Outstandings; Final
Maturities.  Notwithstand­ing anything to the contrary contained in this
Agreement, no Letter of Credit shall be issued the initial Stated Amount of
which, when added to the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time would exceed either (x) $75,000,000 or
(y) when added to the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate principal amount of all Swingline Loans then
outstanding, an amount equal to the Total Revolving Loan Commitment at such
time; provided that notwithstanding anything to the contrary contained above in
this Section 2.02, in no event shall any Letter of Credit be permitted to be
issued pursuant to this Agreement if after giving effect to the issuance thereof
the Revolving Exposure would exceed $150,000,000 unless (i) the Senior
Subordinated Note Borrowing Base after giving effect to the issuance of any such
Letter of Credit equals or exceeds the Revolving Exposure after giving effect to
the issuance of any such Letter of Credit, (ii) at the time of the issuance of
any such Letter of Credit, there is sufficient availability under the dollar
basket contained in Section 4.03(xi) of the Senior Subordinated Note Indenture
such that issuance of such Letter of Credit is permitted under such Section
4.03(xi) or (iii) after giving effect to the issuance of such Letter of Credit,
the Interest Coverage Ratio (as defined in, and calculated in accordance with,
the Senior Subordinated Note Indenture (for this purpose utilizing the component
definitions of such definition of Interest Coverage Ratio in the manner defined
in, and calculated in accordance with, the Senior Subordinated Note Indenture))
would be greater than 2.00:1.00, provided further that the immediately preceding
proviso shall not be applicable after such time as when the entire principal
amount of all outstanding Senior Subordinated Notes has been indefeasibly repaid
in full and the Borrower’s and its Restricted Subsidiaries’ obligations under
the Senior Subordinated Note Indenture have been terminated in accordance with
the terms thereof.  In addition, notwithstanding anything to the contrary
contained in this Agreement, each Letter of Credit shall by its terms terminate
on or before (A) in the case of Standby Letters of Credit, the earlier of (x)
the date which occurs 12 months after the date of the issuance thereof (although
any such Standby Letter of Credit may be extend­ible for successive periods of
up to 12 months, but not beyond the third Business Day prior to the Revolving
Loan Maturity Date, on terms acceptable to the Issuing Lender thereof) and (y)
the third Business Day prior to the Revolving Loan Maturity Date and (B) in the
case of Trade Letters of Credit, the earlier of (x) the date which occurs 360
days after the date of issuance thereof and (y) 30 days prior to the Revolving
Loan Maturity Date.

                        2.03     Letter of Credit Requests; Minimum Stated
Amount.  (a)  Whenever the Borrower desires that a Letter of Credit be issued
for its account, the Borrower shall give the Administrative Agent and the
respective Issuing Lender at least three Business Days’ (or such shorter period
as is acceptable to the respective Issuing Lender) written notice there­of. 
Each notice shall be in the form of Exhibit D (each a “Letter of Credit
Request”).

                        (b)        The making of each Letter of Credit Request
shall be deemed to be a repre­sentation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02.  Unless the respective Issuing Lender has
received notice from the Required Lenders before it issues a Letter of Credit
that one or more of the conditions specified in Section 5A are not satisfied on
the Effective Date or Section 6 are not then satisfied, or that the issuance of
such Letter of Credit would vio­late Section 2.02, then such Issuing Lender
shall issue the requested Letter of Credit for the account of the Borrower in
accordance with such Issuing Lender’s usual and customary prac­tices.  Upon the
issuance of or amendment or modification to a Letter of Credit, the respective
Issuing Lender shall promptly notify the Borrower and the Administrative Agent
of such issu­ance, amendment or modification and such notifi­cation shall be
accompanied by a copy of the issued Letter of Credit or amendment or
modification.

                        (c)        The initial Stated Amount of each Letter of
Credit shall not be less than $100,000 or such lesser amount as is acceptable to
the respective Issuing Lender.

                        2.04     Letter of Credit Participation.  (a) 
Immediately upon the issuance by the respective Issuing Lender of any Letter of
Credit, such Issuing Lender shall be deemed to have sold and transferred to each
Lender with a Revolving Loan Commitment, other than such Issuing Lender (each
such Lender, in its capac­ity under this Section 2.04, a “Participant”), and
each such Participant shall be deemed irrevo­cably and un­conditionally to have
purchased and received from such Issuing Lender, with­out recourse or war­ranty,
an undivided interest and participation, to the extent of such Participant’s
Percentage, in such Letter of Credit, each drawing or payment made thereunder
and the obligations of the Bor­rower under this Agreement with respect thereto,
and any security therefor or guaranty pertain­ing thereto.  Upon any change in
the Revolving Loan Commitments of the Lenders pursuant to Sec­tion 1.13 or
13.04, it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new Percentages of
the assignor and assignee Lender, as the case may be.

                        (b)        In determining whether to pay under any
Letter of Credit, the respective Issuing Lender shall have no obligation
relative to the other Lenders other than to confirm that any documents required
to be delivered under such Letter of Credit appear to have been delivered and
that they appear to substantially comply on their face with the requirements of
such Letter of Credit.  Any action taken or omitted to be taken by any Issuing
Lender under or in connection with any Letter of Credit if taken or omitted in
the absence of gross negligence or willful mis­conduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision), shall not
create for such Issuing Lender any resulting liability to the Borrower, any
other Credit Party, any Lender or any other Person.

                        (c)        In the event that any Issuing Lender makes
any payment under any Letter of Credit and the Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to Section
2.05(a), such Issuing Lender shall promptly notify the Administrative Agent,
which shall promptly notify each Participant of such failure, and each
Participant shall promptly and uncondi­tionally pay to such Issuing Lender the
amount of such Participant’s Percentage of such unreim­bursed payment in Dollars
and in same day funds.  If the Administrative Agent so notifies, prior to 11:00
A.M. (New York time) on any Busi­ness Day, any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to such
Issuing Lender in Dollars such Participant’s Percent­age of the amount of such
payment on such Business Day in same day funds.  If and to the extent such
Participant shall not have so made its Percentage of the amount of such payment
available to such Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans maintained as Base Rate Loans for
each day thereafter.  The failure of any Participant to make avail­able to such
Issuing Lender its Percentage of any payment under any Letter of Credit shall
not relieve any other Participant of its obligation hereunder to make available
to such Issuing Lender its Percentage of any Letter of Credit on the date
required, as speci­fied above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s Percentage of any such payment.

                        (d)        Whenever any Issuing Lender receives a
payment of a reimbursement obligation as to which it has received any payments
from the Participants pursuant to clause (c) above, such Issuing Lender shall
pay to each Participant which has paid its Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggre­gate amount originally funded by such Participant to the
aggregate amount funded by all Partici­pants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

                        (e)        Upon the request of any Participant, each
Issuing Lender shall furnish to such Participant copies of any Letter of Credit
issued by it and such other documentation relating thereto as may reasonably be
requested by such Participant.

                        (f)         The obligations of the Participants to make
payments to each Issuing Lender with respect to Letters of Credit issued by it
shall be irrevocable and not subject to any quali­fica­tion or exception
whatsoever and shall be made in accordance with the terms and condi­tions of
this Agreement under all circumstances, including, without limitation, any of
the follow­ing circumstances:

                        (i)         any lack of validity or enforceability of
this Agreement or any of the other Credit Documents;

                        (ii)        the existence of any claim, setoff, defense
or other right which the Borrower or any of its Subsidiaries may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any Subsidiary of the Borrower and the
beneficiary named in any such Letter of Credit);

                        (iii)       any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any state­ment therein being untrue or
inaccurate in any respect;

                        (iv)       the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

                        (v)        the occurrence of any Default or Event of
Default.

                        2.05     Agreement to Repay Letter of Credit Drawings. 
(a)  The Borrower hereby agrees to reimburse the respective Issuing Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed, an “Unpaid Drawing”), immediately after, and in any event on the
date of, such payment or disburse­ment, with interest on the amount so paid or
disbursed by such Issuing Lender, to the extent not reimbursed prior to 3:00
P.M. (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum which shall
be the Base Rate in effect from time to time plus the Applicable Margin for
Revolving Loans main­tained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 3:00 P.M. (New York time) on the third
Business Day following the receipt by the Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 10.05, interest shall there­after accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrower) at a
rate per annum which shall be the Base Rate in effect from time to time plus the
Applicable Margin for Revolving Loans maintained as Base Rate Loans plus 2%, in
each such case, with interest to be payable on demand.  The respective Issuing
Lender shall give the Borrower prompt written notice of each Drawing under any
Letter of Credit, provided that the failure to give any such notice shall in no
way affect, impair or diminish the Borrower’s obligations hereunder.

                        (b)        The obligations of the Borrower under this
Section 2.05 to reimburse the respective Issuing Lender with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Lender (including in its capacity as issuer of the Letter of Credit
or as Participant), including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any nonapplica­tion or mis­application by
the beneficiary of the proceeds of such Drawing; provided, however, that the
Borrower shall not be obligated to reimburse any Issuing Lender for any wrongful
payment made by such Issuing Lender under a Letter of Credit as a result of acts
or omissions consti­tuting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

                        2.06     Increased Costs.  If at any time after the
Effective Date, the introduction of or any change in any applicable law, rule,
regulation, order, guideline or request or in the interpre­ta­tion or
administration thereof by the NAIC or any governmental authority charged with
the inter­pretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by any such authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar require­ment
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement; and the result
of any of the foregoing is to increase the cost to any Issuing Lender or any
Participant of issuing, maintaining or participating in any Letter of Credit, or
reduce the amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or profits of such Issuing Lender or such
Participant pursuant to the laws of the jurisdic­tion in which it is organized
or in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon the delivery of the certificate
referred to below to the Borrower by such Issuing Lender or any Participant, the
Borrower shall, subject to the provi­sions of Section 13.16 (to the extent
applicable), pay to such Issuing Lender or such Participant such additional
amount or amounts as will compen­sate such Issuing Lender or Participant for
such increased cost or reduction in the amount receivable or reduction on the
rate of return on its capital.  Any Issuing Lender or any Participant, upon
determining that any addi­tional amounts will be payable pursuant to this
Section 2.06, will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Issuing
Lender or such Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), setting forth
in reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Issuing Lender or such Participant.  In
determining such additional amounts, each Issuing Lender and each Participant
will act reasonably and in good faith, provided that the certificate required to
be delivered pursuant to this Section 2.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

                        2.07     Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the respective Issuing Lender and the Borrower with respect
to a particular Letter of Credit at the time such Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Trade Letter of Credit.

                        SECTION 3.   Fees; Reductions of Commitment.

                        3.01     Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender with a
Revolving Loan Commitment a commitment commission (the “Commitment Commission”)
for the period from the Effective Date to but not including the Revolving Loan
Maturity Date (or to but not including such earlier date as the Total Revolving
Loan Commitment shall have been terminated), computed at a rate per annum for
each day equal to ½ of 1% on the Unutilized Revolving Loan Commitment of such
Non-Defaulting Lender on such day.  Accrued Commitment Commission shall be due
and payable quarterly in arrears on each Quarterly Payment Date and on the
Revolving Loan Maturity Date or such earlier date upon which the Total Revolving
Loan Commitment is terminated.

                        (b)        The Borrower agrees to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender with an
Incremental Term Loan Commitment such facility fees, commitment commission and
other amounts, if any, as are specified in the Incremental Commitment Agreement
pursuant to which such Incremental Term Loan Commitment has been provided, with
such facility fees, commitment commission and other amounts, if any, to be
payable at the times set forth in such Incremental Commitment Agreement.

                        (c)        The Borrower agrees to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective Percentage) a fee in respect of each Letter of Credit issued
hereunder (the “Letter of Credit Fee”), for the period from and including the
date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to the Applicable Margin for Revolving Loans maintained as Eurodollar
Loans on the daily Stated Amount of such Letter of Credit.  Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the first day after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

                        (d)        The Borrower agrees to pay to each Issuing
Lender, for its own account, a facing fee in respect of each Letter of Credit
issued by such Issuing Lender (the “Facing Fee”) (x) in the case of each Standby
Letter of Credit, for the period from and including the date of issuance of such
Standby Letter of Credit to and including the date of the termination of such
Standby Letter of Credit, computed at a rate equal to 1/4 of 1% per annum (or
such lesser rate as is agreed upon by the Borrower and the respective Issuing
Lender) of the daily Stated Amount of such Standby Letter of Credit and (y) in
the case of each Trade Letter of Credit, in an amount equal to 1/4 of 1% (or
such lesser rate as is agreed on by the Borrower and the respective Issuing
Lender) of the Stated Amount of such Trade Letter of Credit as of the date of
issuance thereof.  Accrued Facing Fees payable with respect to Standby Letters
of Credit shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day after the termination of the Total Revolving
Loan Commitment upon which no Standby Letters of Credit remain outstand­ing and
all Facing Fees payable with respect to each Trade Letter of Credit shall be due
and payable on the date of issuance of such Trade Letter of Credit.

                        (e)        The Borrower agrees to pay, upon each drawing
under, issuance of, or amend­ment to, any Letter of Credit, such amount as shall
at the time of such event be the adminis­trative charge and the reasonable
expenses which the applicable Issuing Lender is generally impos­ing in
connection with such occurrence with respect to letters of credit.

                        (f)         The Borrower agrees to pay to the Joint Lead
Arrangers and the Administrative Agent, for their respective accounts, such
other fees as have been agreed to in writing by the Borrower with the Joint Lead
Arrangers or the Administrative Agent, as the case may be.

                        3.02     Voluntary Termination of Unutilized
Commitments.  (a)  Upon at least one Business Day’s prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce (i) the Total Unutilized Revolving Loan
Commitment, in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Revolving Loan Commitment; provided that each such
reduction shall apply proportionately to permanently reduce the Revolving Loan
Commitment of each Lender with such a Commitment, and/or (ii) unless otherwise
provided in the respective Incremental Commitment Agreement, the Incremental
Term Loan Commitments provided pursuant to any Incremental Commitment Agreement,
in an integral multiple of $1,000,000 (or as may otherwise be provided in the
respective Incremental Commitment Agreement) in the case of partial reductions
to the aggregate amount of Incremental Commitments provided pursuant to the
respective Incremental Commitment Agreement; provided that each such reduction
shall apply proportionately to permanently reduce the Incremental Commitments of
the various Lenders provided pursuant to the respective Incremental Commitment
Agreement.

                        (b)        In the event of certain refusals by a Lender
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
provided in Section 13.12(b), the Borrower may, subject to the requirements of
said Section 13.12(b) and upon five Business Days’ written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders) terminate the entire Revolving
Loan Commitment of such Lender so long as all Loans, together with accrued and
unpaid interest, Fees and all other amounts owing to such Lender (other than
amounts owing in respect of any Tranche of Term Loans of such Lender, if such
Tranche of Term Loans are not being repaid pursuant to Section 13.12(b)) are
repaid concurrently with the effectiveness of such termination pursuant to this
Section 3.02(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and, in the case of any replacement of Revolving Loan
Commitments, such Lender’s Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time, unless the respec­tive Lender
continues to have outstanding Term Loans hereunder, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indem­ni­fica­tions under this Agreement (including, without limitation,
Sections 1.10, 1.11, 2.06, 4.04, 13.01 and 13.06), which shall survive as to
such repaid Lender.

                        3.03     Mandatory Reduction of Commitments.  (a)  The
Total Commitments (and each of the Commitments of each Lender) shall terminate
in their entirety on June 15, 2004, unless the Effective Date shall have
occurred on or prior to such date.

                        (b)        In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Initial Term Loan Commitment
(and the Initial Term Loan Commitment of each Lender) shall terminate in its
entirety on the Effective Date (after giving effect to the incurrence of Initial
Term Loans on such date).

                        (c)        In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Loan Commitment
(and the Revolving Loan Commit­ment of each Lender) shall terminate in its
entirety on the earlier of (i) unless the Required Lenders other­wise agree in
writing in their sole discretion, the date on which a Change of Control occurs
and (ii) the Revolving Loan Maturity Date.

                        (d)        In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Loan Commitment
shall be permanently reduced at the times, and in the amounts, required by
Section 4.02(i).

                        (e)        In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, (i) the Incremental Term Loan
Commitment of each Lender provided pursuant to a particular Incremental
Commitment Agreement shall be permanently reduced on each Incremental Term Loan
Borrowing Date on which Incremental Term Loans are incurred pursuant to such
Incremental Commitment Agreement in an amount equal to the aggregate principal
amount of Incremental Term Loans made by such Lender pursuant to such
Incremental Commitment Agreement on such date, (ii) the Incremental Term Loan
Commitment of each Lender provided pursuant to a particular Incremental
Commitment Agreement shall terminate at 5:00 P.M. (New York City time) on the
earlier of (i) the date specified in such Incremental Commitment Agreement and
(ii) the Revolving Loan  Maturity Date (whether or not any Incremental Term
Loans are incurred on either such date), (iii) the aggregate Incremental Term
Loan Commitments provided pursuant to any Incremental Commitment Agreement shall
be permanently reduced at the times, and in the amounts, required by Section
4.02(i) and (iv) unless the Required Lenders otherwise agree in writing in their
sole discretion, any then existing Incremental Term Loan Commitments shall
terminate in their entirety on the date on which a Change in Control occurs.

                        (f)         Each reduction to the Total Revolving Loan
Commitment pursuant to this Sec­tion 3.03 shall be applied proportionately to
reduce the Revolving Loan Commitment of each Lender with such a Commitment. 
Each reduction to Incremental Term Loan Commitments pro­vided pursuant to any
Incremental Commitment Agreement pursuant to this Section 3.03 shall, except as
otherwise expressly provided above, be applied proportionately to reduce the
Incremental Term Loan Commitment of each Lender provided pursuant to the
respective Incremental Commitment Agreement.

                        SECTION 4.   Prepayments; Payments; Taxes.

                        4.01     Voluntary Prepayments.  (a)  The Borrower shall
have the right to prepay the Loans, without premium or penalty, in whole or in
part at any time and from time to time on the following terms and conditions: 
(i) the Borrower shall give the Administrative Agent prior to 2:00 P.M.
(New York time) at the Notice Office (x) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of the
Borrower’s intent to prepay Base Rate Loans and (y) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of the Borrower’s intent to prepay Eurodollar Loans, whether Initial Term Loans,
Revolving Loans, Swingline Loans or one or more specified Tranches of
Incremental Term Loans shall be prepaid, the amount of such prepayment and the
Types of Loans to be prepaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which made, which notice the Administrative
Agent shall promptly transmit to each of the Lenders; (ii) each prepay­ment of
Loans shall be in an aggregate principal amount of at least $1,000,000 (or
$100,000 in the case of Swingline Loans), and thereafter, in integral multiples
of $100,000, provided that if any partial pre­payment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding Eurodollar Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrow­ing of
Eurodollar Loans and any election of an Interest Period with respect thereto
given by the Borrower shall have no force or effect; (iii) at the time of any
prepayment of Eurodollar Loans pursuant to this Section 4.01 on any date other
than the last day of the Interest Period appli­cable thereto, the Borrower shall
pay the amounts required pursuant to Section 1.11; (iv) each pre­payment
pursuant to this Section 4.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans, such
prepayment shall not be applied to the prepayment of Revolving Loans of a
Defaulting Lender; (v) each voluntary prepayment of Term Loans pursuant to this
Section 4.01(a) shall be applied pro rata to each Tranche of Term Loans, with
each such Tranche of Term Loans to be allocated its Relevant Term Loan
Percentage of such repayment; and (vi) the amount of each voluntary prepayment
of Term Loans made pursuant to this Section 4.01(a) and applied to a particular
Tranche of Term Loans as provided in preceding clause (v) shall be applied (A)
(1) first, to reduce the Scheduled Term Loan Repayments of the respective
Tranche which will become due within twelve months after the date of such
prepay­ment in direct order of maturity of the dates of such Scheduled Term Loan
Repayments and (2) second, to the extent in excess of the amount required to be
applied as provided in the preceding clause (1), to reduce the then remaining
Scheduled Term Loan Repayments of the respective Tranche on a pro rata basis
(based on the then remaining principal amounts of such Scheduled Term Loan
Repayments), or (B) in the case of a Tranche of Incremental Term Loans, as
otherwise provided in the Incremental Commitment Agreement pursuant to which
such Incremental Term Loans are made, or (C) in the case of any Tranche of
Incremental Term Loans extended pursuant to more than one Incremental Commitment
Agreement, as may otherwise be provided in the first Incremental Commitment
Agreement executed and delivered with respect to such Tranche.

                        (b)        In the event of a refusal by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
provided in Section 13.12(b), the Borrower may, upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders) repay
all Loans, together with accrued and unpaid interest, Fees, and all other
amounts owing to such Lender (or owing to such Lender with respect to the
Tranche or Tranches which gave rise to the need to obtain such Lender’s
individual consent) in accordance with said Section 13.12(b) so long as (A) in
the case of the repayment of any Revolving Loans of any Lender pursuant to this
Section 4.01(b), the Revolving Loan Commitment of such Lender is terminated
concurrently with such repay­ment pursuant to Section 3.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed Revolving Loan
Commitment) and (B) the consents required by Section 13.12(b) in connection with
the repayment pursuant to this Section 4.01(b) have been obtained.

                        4.02     Mandatory Repayments.  (a)  On any day on which
the sum of (I) the aggregate out­stand­ing principal amount of Revolving Loans,
plus (II) the aggregate outstanding principal amount of Swingline Loans plus
(III) the Letter of Credit Outstandings, exceeds the Total Revolving Loan
Commitment as then in effect, the Borrower shall prepay on such day prin­cipal
of Swingline Loans and, after all Swingline Loans have been repaid in full,
Revolving Loans in an amount equal to such excess.  If, after giving effect to
the prepayment of all outstand­ing Swingline Loans and Revolving Loans, the
aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment as then in effect, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the Letter of Credit Outstandings at such time), such cash or Cash Equivalents
to be held as security for all obligations of the Borrower hereunder in a cash
collateral account to be established by the Administrative Agent.

                        (b)        In addition to any other mandatory repayments
pursuant to this Section 4.02, on each date set forth below (each, a “Scheduled
Initial Term Loan Repayment Date”), the Borrower shall be required to repay that
principal amount of Initial Term Loans, to the extent then outstanding, as is
set forth opposite each such date below (each such repayment, as the same may be
reduced as provided in Sections 4.01 and 4.02(i), a “Scheduled Initial Term Loan
Repayment”):

Scheduled Initial Term Loan
Repayment Date

Amount

September 30, 2004

$750,000

December 31, 2004

$750,000

March 31, 2005

$750,000

June 30, 2005

$750,000

September 30, 2005

$750,000

December 31, 2005

$750,000

March 31, 2006

$750,000

June 30, 2006

$750,000

September 30, 2006

$750,000

December 31, 2006

$750,000

March 31, 2007

$750,000

June 30, 2007

$750,000

September 30, 2007

$750,000

December 31, 2007

$750,000

March 31, 2008

$750,000

June 30, 2008

$750,000

September 30, 2008

$750,000

December 31, 2008

$750,000

March 31, 2009

$750,000

June 30, 2009

$750,000

September 30, 2009

$750,000

December 31, 2009

$750,000

March 31, 2010

$750,000

June 30, 2010

$750,000

September 30, 2010

$70,500,000

December 31, 2010

$70,500,000

March 31, 2011

$70,500,000

Initial Term Loan Maturity Date

$70,500,000

In the event that any Incremental Term Loans are incurred that will be added to
(and form a part of) the Tranche of Initial Term Loans, the amount of the then
remaining Scheduled Initial Term Loan Repayments shall be proportionally
increased (with the aggregate increases to the then remaining Scheduled Initial
Term Loan Repayments to equal the aggregate principal amount of such new
Incremental Term Loans then being incurred) in accordance with the requirements
of Section 1.13(c).

                        (c)        In addition to any mandatory repayments or
commitment reductions pursuant to this Section 4.02, the Borrower shall be
required to repay the principal amount of Incremental Term Loans on the dates
and in the amounts set forth in the respective Incremental  Commitment Agreement
or Agreements relating to such Incremental Term Loans (each such repayment as
the same may be reduced as provided in Sections 4.01 and 4.02(i), a “Scheduled
Incremental Term Loan Repayment,” and, together with the Scheduled Initial Term
Loan Repayments, collectively, the “Scheduled Term Loan Repayments”, and each
such date a “Scheduled Incremental Term Loan Repayment Date” and, together with
the Scheduled Initial Term Loan Repayment Dates, collectively, the “Scheduled
Term Loan Repayment Dates”), provided that if any Incremental Term Loans are
incurred which will be added to (and form part of) an existing Tranche of
Incremental Term Loans, the amount of the then remaining Scheduled Incremental
Term Loan Repayments of the respective Tranche shall be proportionally increased
(with the aggregate amount of increases to the then remaining Scheduled
Incremental Term Loan Repayments to equal the aggregate princi­pal amount of
such new Incremental Term Loans then being incurred) in accordance with the
requirements of Section 1.13(c).

                        (d)        In addition to any other mandatory repayments
or commitment reductions pursuant to this Section 4.02, promptly, but in any
event no later than the third Business Day, after such date on or after the
Effective Date upon which the Borrower receives any cash pro­ceeds from any
initial public offering of its common stock, an amount equal to the IPO Proceeds
Recapture Amount shall be applied as a mandatory repayment (and/or commit­ment
reduction, as the case may be), of outstanding Term Loans (and/or Incremental
Term Loan Commitments) in accordance with the requirements of Sec­tions 4.02(i)
and (j).

                        (e)        In addition to any other mandatory repayments
or commitment reductions pursuant to this Section 4.02, promptly, but in any
event no later than the third Business Day, after each date on or after the
Effective Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any incur­rence by the Borrower or any of its Subsidiaries of
Indebtedness for borrowed money (excluding Indebtedness for borrowed money
permitted to be incurred pursuant to Section 9.04), an amount equal to 100% of
the Net Debt Proceeds of the respective incurrence of Indebtedness shall be
applied as a mandatory repayment (and/or commitment reduction, as the case may
be) of out­stand­ing Term Loans (and/or Incremental Term Loan Commitments) in
accordance with the requirements of Sections 4.02(i) and (j).

                        (f)         In addition to any other mandatory
repayments or commitment reduc­tions pursuant to this Section 4.02, promptly,
but in any event no later than the third Business Day, after each date on or
after the Effective Date upon which the Borrower or any of its Subsidiaries
receives proceeds from any sale or other disposition of assets, including sales
or other dispositions of capital stock, other Equity Interests and securities
held by the Borrower or any of its Subsidiaries (but excluding (A) sales or
transfers of assets permit­ted by Sections 9.02(ii), (v), (vi), (ix), (x), (xi),
(xii), (xiii), (xv) and (xvi), (B) sales or other dispositions of assets (other
than those dispositions described in clauses (A), (C) and (D) of this Section
4.02(f)) the Net Sale Proceeds of which do not exceed $5,000,000 in any fiscal
year of the Borrower, (C) so long as no Default or Event of Default then exists,
sales or other dispositions of assets (other than those dispositions described
in clauses (A), (B) and (D) of this Section 4.02(f)), the Net Sale Proceeds of
which do not exceed either $20,000,000 in any fiscal year of the Borrower or
$50,000,000 in the aggregate and (D) so long as no Default or Event of Default
then exists, sales of medical office buildings (or assets comprising medical
office buildings) the Net Sale Proceeds of which do not exceed $30,000,000 in
the aggregate, provided that in the case of preceding clauses (C) and (D), such
Net Sale Proceeds are used to purchase or improve tangible assets for use in the
business of the Borrower and its Subsidiaries within 270 days following the
receipt of such Net Sale Proceeds and the Borrower delivers a certificate to the
Administrative Agent on or prior to such date of receipt stating that such Net
Sale Proceeds shall be used to purchase or improve such tangible assets within
270 days following the date of the receipt of such Net Sale Proceeds (which
certificate shall set forth the estimates of the proceeds to be so expended)),
an amount equal to 100% of the Net Sale Proceeds therefrom shall be applied as a
mandatory repayment (and/or commitment reduction, as the case may be) of
outstanding Loans (and/or Commitments) in accordance with the requirements of
Sections 4.02(i) and (j).  To the extent Net Sale Proceeds are not required to
be applied pursuant to this Section 4.02(f) as a result of clause (C) or (D)
contained in the first parenthetical statement appearing in the first sentence
of this Section 4.02(f) and all or any portion of such Net Sale Proceeds are not
so reinvested in tangible assets within such 270 day period, then the remaining
portion of such Net Sale Proceeds shall be applied on the last day of such
applicable period as otherwise required by this Section 4.02(f) (determined
without regard to such clause (C) or (D)).  Without limiting the aforementioned
provisions of this Section 4.02(f), to the extent that the Borrower is not
otherwise required to apply Net Sale Proceeds from any such asset sale or other
disposition to repay Loans and/or reduce Commitments hereunder and the Borrower
is (or would be) required to make an offer to prepay the Senior Subordinated
Notes, any Permitted Subordinated Notes, any Convertible Subordinated Debt or
any Permitted Senior Unsecured Notes with such Net Sale Proceeds, the Borrower
shall instead apply such Net Sale Proceeds as a mandatory repayment or
commitment reduction (as the case may be) of outstanding Loans or Commitments in
accordance with the requirements of Sections 4.02(i) and (j) prior to the time
when the Borrower would otherwise be required to make any such offer to prepay
the Senior Subordinated Notes, any Permitted Subordinated Notes, any Convertible
Subordinated Debt or any Permitted Senior Unsecured Notes with such Net Sale
Proceeds.

                        (g)        In addition to any other mandatory repayments
or commitment reductions pursuant to this Section 4.02, on each Excess Cash
Payment Date, so long as Excess Cash Flow for the relevant Excess Cash Payment
Period exceeds $1,000,000, an amount equal to 50% of the Excess Cash Flow in
excess of $1,000,000 for the relevant Excess Cash Payment Period shall be
applied as a mandatory repayment (and/or commitment reduction, as the case may
be) of outstanding Term Loans (and/or Incremental Term Loan Commitments) in
accordance with the requirements of Sections 4.02(i) and (j); provided that no
Excess Cash Flow shall be required to be applied as a mandatory repayment
(and/or commitment reduction, as the case may be) pursuant to this Section
4.02(g) if on the relevant Excess Cash Flow Payment Date and the last day of the
most recently ended Test Period for which financial statements are available,
the Borrower’s Consolidated Senior Leverage Ratio is less than 2.00:1.00.

                        (h)        In addition to any other manda­tory
repayments or commitment reductions pursuant to this Section 4.02, within 10
days follow­ing each date on or after the Effective Date on which the Borrower
or any of its Subsidiaries receives any proceeds in excess of $1,000,000 from
any Recovery Event, an amount equal to 100% of the Net Insurance Proceeds (and
not just the portion in excess of $1,000,000) shall be applied as a mandatory
repayment (and/or commit­ment reduction, as the case may be) of outstanding
Loans (and/or Commitments) in accordance with Sections 4.02(i) and (j), provided
that (i) so long as no Default or Event of Default then exists and such Net
Insurance Proceeds do not exceed $3,000,000, such Net Insurance Proceeds shall
not be required to be so applied on such date of receipt to the extent that the
Borrower has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be used or shall be committed to be
used to replace or restore any properties or assets in respect of which such
proceeds were paid within 270 days following the date of receipt of such
proceeds (which certificate shall set forth the estimates of the proceeds to be
so expended) and (ii) so long as no Default or Event of Default then exists and
to the extent that (a) the amount of such Net Insurance Proceeds exceeds
$3,000,000, (b) the amount of such Net Insurance Proceeds, together with other
cash available to the Borrower and its Subsidiaries and permitted to be spent by
them on Capital Expenditures during the relevant period, equals at least 100% of
the cost of replacement or restoration of the properties or assets in respect of
which such Net Insurance Proceeds were paid as determined by the Borrower and as
supported by such esti­mates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably require,
(c) the Borrower has delivered to the Administra­tive Agent a certificate on or
prior to the date the certificate would otherwise be required pursu­ant to this
Section 4.02(h) in the form described in clause (i) above and also certifying
its deter­mination as required by preceding clause (b) and certifying the
sufficiency of business interruption insurance as required by succeeding clause
(d), and (d) the Borrower has delivered to the Administrative Agent such
evidence as the Administrative Agent may reason­ably request in form and
substance satisfactory to the Administrative Agent establishing that the amount
of  business interruption insurance which the Borrower has, if any, is
sufficient and that the Borrower will receive payment thereunder in such amounts
and at such times as, when combined with funds from operations and any equity
contributions received from Shareholders, may reasonably be expected to be
necessary to satisfy all obligations and expenses of the Borrower (including,
without limitation, all debt service requirements, including pursuant to this
Agreement), without any delay or extension thereof, for the period from the date
of the respective casualty, condemna­tion or other event giving rise to the
Recovery Event and continuing through the completion of the replacement or
restoration of respective properties or assets, then the entire amount of the
Net Insurance Proceeds of such Recovery Event and not just the portion in excess
of $3,000,000 shall be deposited with the Administrative Agent pursuant to a
cash collateral arrangement reason­ably satisfactory to the Administrative Agent
whereby such proceeds shall be disbursed to the Borrower from time to time as
needed to pay or reimburse the Borrower or such Subsidiary for the actual costs
incurred by it in connection with the replacement or restoration of the
respec­tive properties or assets (pursuant to such certification requirements as
may be established by the Administrative Agent), provided further, that at any
time while an Event of Default has occurred and is continuing, the Required
Lenders may direct the Administrative Agent (in which case the Administrative
Agent shall, and is hereby authorized by the Borrower to, follow said
directions) to apply any or all pro­ceeds then on deposit in such collateral
account to the repay­ment (and/or the reduction of commit­ments) of outstanding
Loans (and/or Commitments) here­under, and provided further, that if all or any
portion of such Net Insurance Proceeds not required to be applied to the
repayment of Loans pursuant to the second preceding proviso (whether pursu­ant
to clause (i) or (ii) thereof) are either (A) not so used or committed to be so
used within 270 days after the date of receipt of such proceeds or (B) if
committed to be used within 270 days after the date of receipt of such Net
Insurance Proceeds and not so used within 360 days after the date of receipt of
such proceeds then, in either such case, such remaining portion not used or
committed to be used in the case of preceding clause (A) and not used in the
case of preced­ing clause (B) shall be applied on the date occurring 270 days
after the date of receipt of such proceeds in the case of clause (A) above or
the date occurring 360 days after the date of receipt of such proceeds in the
case of clause (B) above as a mandatory repayment (and/or commit­ment reduction,
as the case may be) of outstanding Loans (and/or Commitments) in accordance with
Sections 4.02(i) and (j).

                        (i)         Each amount required to be applied pursuant
to any of Sections 4.02(d), (e), (f), (g) and (h) shall be applied as follows:

                        (i)         Each amount required to be applied to repay
Term Loans (and/or to reduce  Incremental Term Loan Commitments) pursuant to any
of Sections 4.02(d), (e) and (g) shall be applied (1) first, to repay the
outstanding principal of Term Loans and (2) second, to the extent such amount is
in excess of the amount required to be applied as provided in preceding clause
(1), to permanently reduce any then outstanding Incremental Term Loan
Commitments (with the amount of any such permanent reduction to the then
outstanding Incremental Term Loan Commitments being deemed to be an application
of cash in such amount, it being understood that, if the amount required to be
applied pursuant to this clause (i) exceeds the amount required to be applied to
repay outstanding principal of Term Loans pursuant to preceding clause (1) and
so long as any required reduction to Incremental Term Loan Commitments is
actually made as required by preced­ing clause (2), the Borrower and its
Subsidiaries may retain any excess cash generated from the events described
above in this clause (i) and use same for their own purposes). 

                        (ii)        Each amount required to be applied to repay
Loans (and/or to reduce Commit­ments) pursuant to Sections 4.02(f) and (h) shall
be applied (1) first, to repay outstand­ing Term Loans and permanently reduce
the Total Revolving Loan Commitment, with such outstanding Term Loans to be
allocated the Term Loan Tranches Percentage of such amount and the Total
Revolving Loan Commitment to be reduced by the Revolving Loan Tranche Percentage
of such amount (it being understood that cash in an amount up to the Revolving
Loan Tranche Percentage of such amount shall be applied to the extent then
required pursuant to follow­ing clause (vi) and/or (without duplication) Section
4.02(a), with any excess above the amount required to be so applied to be
retained by the Borrower and its Subsidiaries for their own purposes), and (2)
second, to the extent in excess of the amount required to be applied as provided
in preceding clause (1), to permanently reduce any then outstanding Incremental
Term Loan Commitments (it being understood that the amount of any reduction to
Incremental Term Loan Commitments pursuant to this clause (2) shall be deemed an
application of cash, with the Borrower and its Subsidiaries permitted to retain
the cash so deemed applied for their own purposes). 

                        (iii)       The amount of each principal repayment of
Term Loans made as required by preceding clauses (i) and (ii) (and Sections
4.02(d), (e), (f), (g) and (h)) shall be applied pro rata to each Tranche of
then outstanding Term Loans, with each such Tranche of Term Loans to be
allocated its Relevant Term Loan Percentage of such payment.  

                        (iv)       The amount of each principal repayment of
Term Loans made as required by preceding clauses (i) and (ii) (and Sections
4.02(d), (e), (f), (g) and (h)) and applied to a particular Tranche of Term
Loans as provided in preceding clause (iii) shall be applied (A) (1) first, to
reduce the Scheduled Term Loan Repayments of the respective Tranche which will
become due within twelve months after the date of such repayment in direct order
of maturity of the dates of such Scheduled Term Loan Repayments and (2) second,
to the extent in excess of the amount required to be applied as provided in the
preceding clause (1), to reduce the then remaining Scheduled Term Loan
Repayments of the respective Tranche on a pro rata basis (based on the then
remaining principal amounts of such Scheduled Term Loan Repayments), or (B) in
the case of a Tranche of Incremental Term Loans, as otherwise provided in the
Incremental Commitment Agreement pursuant to which such Incremental Term Loans
are made, or (C) in the case of any Tranche of Incremental Term Loans extended
pursuant to more than one Incremental Commitment Agreement, as may otherwise be
provided in the first Incremental Commitment Agreement executed and delivered
with respect to such Tranche.

                        (v)        Each amount required to be applied to
Incremental Term Loan Commitments pursuant to preceding clauses (i) and (ii)
(and by Sections 4.02(d), (e), (f), (g) and (h)) shall be applied pro rata to
each Tranche of then outstanding Incremental Term Loan Commitments, with each
such Tranche of Incremental Term Loan Commitments to be allocated its Relevant
Incremental Term Loan Commitment Percentage of such amount (and each Incremental
Lender’s Incremental Term Loan Commitments under each such Tranche to be
proportionately reduced based on the relative amount of each such Incremental
Lender’s Incremental Term Loan Commitments under such Tranche). 

                        (vi)       At the time of each reduction to the Total
Revolving Loan Commitment as provided in clause (ii) of this Section 4.02(i),
outstanding principal of Swingline Loans and Revolving Loans (to the extent then
outstanding) shall be repaid in a like amount. 

                        (j)         With respect to each repayment of Loans
required by this Section 4.02, the Borrower may designate the Types of Loans of
the respective Tranche which are to be repaid and, in the case of Eurodollar
Loans, the specific Borrowing or Borrowings pursuant to which made, provided
that:  (i) repayments of Eurodollar Loans pursuant to this Section 4.02 shall be
made on the last day of an Interest Period applicable thereto unless all
Eurodollar Loans with Interest Periods ending on such date of required repayment
and all Base Rate Loans have been paid in full; (ii) if any repayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Loans made pursu­ant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
converted at the end of the then current Interest Period into a Borrowing of
Base Rate Loans; and (iii) each repay­ment of Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans of all Lenders.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.  Notwithstanding the foregoing provisions of this Section 4.02
(other than Sections 4.02(a), (b) and (c), which Sections shall not have the
benefits of this sentence), if at any time the mandatory repayment of Loans
pursuant to this Section 4.02 would result, after giving effect to the
procedures set forth above in this clause (i), in the Borrower incurring
breakage costs under Section 1.11 as a result of Eurodollar Loans being repaid
other than on the last day of an Interest Period applicable hereto (any such
Eurodollar Loans, “Affected Loans”), the Borrower may elect, by written notice
to the Administrative Agent, to have the provisions of the following sentence be
applicable so long as no Default or Event of Default then exists.  At the time
any Affected Loans are otherwise required to be prepaid, the Borrower may elect
to deposit 100% (or such lesser percentage elected by the Borrower as not being
repaid) of the principal amounts that otherwise would have been paid in respect
of the Affected Loans with the Administrative Agent to be held as security for
the obligations of the Borrower hereunder pursuant to a cash collateral
agreement to be entered into in form and substance satisfactory to the
Administrative Agent, with such cash collateral to be released from such cash
collateral account (and applied to repay the principal amount of such Eurodollar
Loans) upon each occurrence thereafter of the last day of an Interest Period
applicable to such Eurodollar Loans (or such earlier date or dates as shall be
requested by the Borrower, with the amount to be so released and applied on the
last day of each Interest Period to be the amount of such Eurodollar Loans to
which such Interest Period applies (or, if less, the amount remaining in such
cash collateral account); provided, however, that at any time while an Event of
Default has occurred and is continuing, the Required Lenders may direct the
Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrower to, follows said directions) to apply any or
all proceeds then on deposit in such collateral account to the payment of such
Affected Loans.

                        (k)        Notwithstanding anything to the contrary
contained elsewhere in the Agreement, (i) all then outstanding Loans of any
Tranche shall be repaid in full on the respective Maturity Date for such Tranche
of Loans, and (ii) unless the Required Lenders otherwise agree in writing (in
their sole discretion), all then outstanding Loans shall be repaid in full on
the date on which a Change of Control occurs.

                        4.03     Method and Place of Payment.  Except as
otherwise specifically provided herein, all payments under this Agreement or any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 2:00 P.M. (New York time) on the date
when due and shall be made in Dollars in immediately available funds at the
Payment Office of the Administrative Agent.  Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeed­ing
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

                        4.04     Net Payments; Taxes.  (a)  All payments made by
any Credit Party hereunder or under any Note or other Credit Document will be
made without setoff, counterclaim or other defense. Except as provided in
Section 4.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdic­tion or by any political sub­division or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits of a Lender, or any franchise tax
based on the net income or net profits of a Lender, in either case pursuant to
the laws of the jurisdiction in which it is organized or the juris­diction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”).  Subject to Section 4.04(b), if any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be neces­sary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note.  If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender, promptly after the written request of such Lender, for taxes imposed on
or measured by the net income or net profits of such Lender, or any franchise
tax based on the net income or net profits of a Lender, in either case pursuant
to the laws of the jurisdiction in which such Lender is organ­ized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
juris­diction in which such Lender is organized or in which the principal office
or appli­cable lending office of such Lender is located and for any withholding
of income or similar taxes as such Lender shall determine are payable by, or
withheld from, such Lender in respect of such amounts so paid to or on behalf of
such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  The Borrower
will furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.  All amounts payable pursuant to this Section 4.04(a) shall be
subject to the provisions of Section 13.16 (to the extent applicable).

                        (b)        Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or 13.04 (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under any income tax treaty) (or successor
forms) certifying to such Lender’s entitlement as of such date to a com­plete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or successor forms) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note.  In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
cir­cumstances renders the previous certification obsolete or inaccurate in any
material re­spect, such Lender will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
it shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such form or certifi­cate, in which case such Lender
shall not be required to deliver any such form or certificate pursuant to this
Section 4.04(b).  Notwithstanding anything to the contrary contained in Section
4.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the Bor­rower shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, Fees or other amounts payable hereunder for the account
of any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
4.04(a) to indemnify or pay additional amounts to a Lender in respect of income
or similar taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service forms required to be
provided to the Borrower pursuant to this Section 4.04(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such taxes.  Notwithstanding anything to the contrary contained
in the preceding sen­tence or elsewhere in this Section 4.04 and except as set
forth in Section 13.04(b), the Borrower agrees to pay any additional amounts and
to indemnify each Lender in the manner set forth in Section 4.04(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or with­held by it as described
in the immedi­ately preceding sentence as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpre­ta­tion thereof,
relating to the deducting or withholding of income or similar taxes.

                        (c)        If the Borrower pays any additional amount
under this Section 4.04 to a Lender and such Lender determines in its sole
discretion that it has actually received or realized in connec­tion therewith
any refund or any reduction of, or credit against, its Tax liabilities in or
with respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by the Lender in such year as a consequence of such Tax
Benefit; provided, however, that (i) any Taxes that are imposed on a Lender as a
result of a dis­allowance or reduction (including through the expiration of any
tax credit carryover or carryback of such Lender that otherwise would not have
expired) of any Tax Benefit with respect to which such Lender has made a payment
to the Borrower pursuant to this Section 4.04(c) shall be treated as a Tax for
which the Borrower is obligated to indemnify such Lender pursuant to this
Section 4.04 without any exclusions or defenses; (ii) nothing in this Section
4.04(c) shall require the Lender to disclose any confidential information to the
Borrower (including, without limitation, its tax returns); (iii) any Lender may
determine in its sole discretion consistent with the policies of such Lender
whether to seek a Tax Benefit; and (iv) no Lender shall be required to pay the
Borrower any amount pursuant to this Section 4.04(c) for so long as a Default or
an Event of Default exists, until such Default or Event of Default is no longer
continuing.

                        (d)        Each Lender and the Administrative Agent
agrees that it will (i) take all actions reasonably requested by the Borrower
that are without risk or material cost to such Lender or the Administrative
Agent (as the case may be) to maintain all exemptions available to it from
withholding taxes (whether available by treaty or existing administrative
waiver), and (ii) to the extent reasonable and without material cost to it,
otherwise cooperate with the Borrower to minimize any amounts payable by the
Borrower under this Section; provided, however, a Lender will not be obligated
to deliver any tax returns, income tax schedules or computations, or any other
documentation that would require such Lender to disclose any other information
that would adversely affect such Lender, as determined by such Lender in its
sole discretion.

                        SECTION 5A.  Conditions Precedent to the Effective
Date.  The occurrence of the Effective Date, is subject to the satisfaction of
the following conditions:

                        5A.01  Execution of the Agreement; Notes.  On or prior
to the Effective Date (i) this Agreement shall have been executed and delivered
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Initial
Term Note or Revolving Note executed by the Borrower and to the Swingline
Lender, the Swingline Note exe­cuted by the Borrower, in each case in the
amount, maturity and as otherwise provided herein.

                        5A.02  Fees, etc.  On or prior to the Effective Date,
the Borrower shall have paid to the Administrative Agent, the Joint Lead
Arrangers and the Lenders all Fees and all other reason­able costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses of
the Administrative Agent and the Joint Lead Arrangers) payable to the
Administrative Agent, the Joint Lead Arrangers and the respective Lenders to the
extent then due.

                        5A.03  Opinion of Counsel.  On the Effective Date, the
Administrative Agent shall have received (i) from Waller Lansden Dortch & Davis,
special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit F-1 and such other matters incident to
the transactions contemplated herein as the Joint Lead Arrangers may reasonably
request, (ii) from Ronald P. Soltman, Esq., General Counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in Exhibit
F-2 and such other matters incident to the transactions contemplated herein as
the Joint Lead Arrangers may reasonably request, and (iii) from local counsel in
the States of Illinois, Arizona, Texas and California, opinions each in form and
substance reasonably satisfactory to the Joint Lead Arrangers and addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Effective Date and covering such matters incident to the transac­tions
contemplated herein as the Joint Lead Arrangers may reasonably request.

                        5A.04  Corporate Documents; Proceedings; etc.  (a)  On
the Effective Date, the Administrative Agent shall have received a certificate,
dated the Effective Date, signed by the chairman of the board, the president,
any vice president or the treasurer of the Borrower and each Credit Party, and
attested to by the secretary or any assistant secretary of the respective Credit
Party, in the form of Exhibit G with appropriate insertions, together with
copies of the certificate of incorporation and by-laws of such Credit Party, and
the resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Joint Lead Arrangers.

                        (b)        On or prior to the Effective Date, all
corporate, and legal proceed­ings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Joint Lead Arrangers, and the Joint Lead Arrangers shall have received all
information and copies of all docu­ments and papers, including records of
corporate and partnership proceed­ings, govern­mental approvals (to the extent
required), good standing certificates and bring-down telegrams, if any, which
the Joint Lead Arrangers may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate,
or governmental authorities.

                        5A.05  Employee Benefit Plans; Shareholders’ Agreements;
Management Agree­ments; Collective Bargaining Agreements; Existing Indebtedness
Agreements; Tax Sharing Agreements; Material Leases.  On or prior to the
Effective Date, there shall have been delivered to the Administrative Agent true
and correct copies of the following documents (to the extent same were entered
into after July 30, 2001), in each case as same will be in effect on the
Effective Date:

                        (i)         all Plans (and for each Plan that is
required to file an annual report on Internal Revenue Service Form 5500-series,
a copy of the most recent such report (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information), and for each Plan that
is a “single-employer plan,” as defined in Section 4001(a)(15) of ERISA, the
most recently prepared actuarial valuation therefor) and any other “employee
benefit plans,” as defined in Section 3(3) of ERISA, and any other material
agreements, plans or arrangements, with or for the benefit of current or former
employees of the Borrower or any of its Subsidi­aries or any ERISA Affiliate
(provided that the foregoing shall apply in the case of any multiemployer plan,
as defined in 4001(a)(3) of ERISA, only to the extent that any docu­ment
described therein is in the possession of the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate or reasonably available thereto from the sponsor
or trustee of any such plan) (collectively, the “Employee Benefit Plans”);

                        (ii)        all material agreements entered into by the
Borrower or any of its Subsidiaries governing the terms and relative rights of
its capital stock and any agreements entered into by shareholders relating to
any such entity with respect to its capital stock (collec­tively, the
“Shareholders’ Agreements”); provided that at the Borrower’s election, the
Borrower may, in the alternative, in cases where there are two or more instances
of a Shareholders’ Agreement based upon a model form, deliver to the
Administrative Agent a copy of such model form, together with a certificate,
signed by an Authorized Officer of the Borrower, which lists all Shareholders’
Agreements based on that form other than those which the Borrower has
independently delivered to the Administrative Agent, together with the parties
to each such Shareholders’ Agreement, the amounts of shares subject to each such
Shareholders’ Agreement, and any material divergence of each such Shareholders’
Agreement from the model form of Shareholders’ Agreement delivered therewith;

                        (iii)       all material agreements with members of, or
with respect to, the senior manage­ment of the Borrower or any of its
Subsidiaries (collec­tively, the “Management Agreements”); provided that at the
Borrower’s election, the Borrower may, in the alterna­tive, in cases where there
are two or more instances of a Management Agreement based upon a model form,
deliver to the Administrative Agent a copy of such model form, together with a
certificate, signed by an Authorized Officer of the Borrower, which lists all
Management Agreements based on that form other than those which the Borrower has
independently delivered to the Administrative Agent, together with the parties
to each such Management Agreement, the amounts thereof, and any material
divergence of each such Management Agreement from the model form of Management
Agreement delivered therewith;

                        (iv)       all collective bargaining agreements applying
or relating to any employee of the Borrower or any of its Subsidiaries
(collectively, the “Collective Bargaining Agree­ments”);

                        (v)        all agreements evidencing or relating to
Indebtedness for borrowed money of the Borrower or any of its Subsidiaries which
is to remain outstanding after giving effect to the Effective Date, other than
agreements in respect of Capitalized Lease Obligations to the extent such
Indebtedness is less than $750,000 (collectively, the “Existing Indebtedness
Agreements”);

                        (vi)       all tax sharing, tax allocation and other
similar agreements entered into by the Borrower or any of its Subsidiaries
(collectively, the “Tax Sharing Agreements”); and

                        (vii)      all material leases under which the Borrower
or any of its Subsidiaries lease (as lessee) any real property (collectively,
the “Material Leases”);

all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Collective Bargaining Agreements, Existing Indebtedness Agreements,
Tax Sharing Agreements and Material Leases shall be in full force and effect on
the Effective Date.

                        5A.06  Refinancing.  On the Effective Date, the total
commitments pursu­ant to the Existing Credit Agreement shall have been
terminated, and all loans and notes with respect thereto shall have been repaid
in full (together with interest thereon), all letters of credit issued
thereunder shall have been terminated (or either incorporated as Letters of
Credit here­under or fully supported with Letters of Credit issued hereunder)
and all other amounts (includ­ing premiums) owing pursuant to the Existing
Credit Agreement shall have been repaid in full.  The creditors in respect of
the Existing Credit Agreement shall have terminated and released all security
interests in and Liens on the assets of the Borrower and its Subsidiaries
created pursuant to the security documentation relating to the Existing Credit
Agreement, and such creditors shall have returned all such assets to the
Borrower or such Subsidiary, and the Joint Lead Arrangers shall have received
evidence, in form and substance reasonably satisfactory to them, that the
matters set forth in this Section 5A.06 have been satisfied as of the Effective
Date.

                        5A.07  Pledge Agreement.  On or prior to the Effective
Date, each Credit Party shall have duly authorized, executed and delivered a
Pledge Agreement in the form of Exhibit H (as modified, supplemented or amended
from time to time, the “Pledge Agreement”) and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all the certificated Pledge Agreement
Collateral, if any, referred to therein then owned by suchCredit Party, (x)
endorsed in blank in the case of promis­sory notes constituting Pledge Agreement
Collateral and (y) together with executed and undated stock powers, in the case
of certificated Equity Interests constituting Pledge Agreement Collateral.

                        5A.08  Subsidiaries Guaranty.  On or prior to the
Effective Date, (i) each Subsidiary Guarantor (other than the Captive Insurance
Subsidiary) shall have duly authorized, executed and delivered the Subsidiaries
Guaranty (General) in the form of Exhibit I-1 and (ii) the Captive Insurance
Subsidiary shall have duly authorized, executed and delivered the Subsidiary
Guaranty (Captive Insurance Subsidiary) in the form of Exhibit I-2 (such
Subsidiaries Guaranties (General) and Subsidiary Guaranty (Captive Insurance
Subsidiary) as the same may be modified, supplemented or amended from time to
time, collectively the “Subsidiaries Guaranty”).

                        5A.09  Security Agreement.  On or prior to the Effective
Date, each Credit Party shall have duly authorized, executed and delivered the
Security Agreement in the form of Exhibit J (as modified, supplemented or
amended from time to time, the “Security Agreement”) covering all of such Credit
Party’s present and future Security Agreement Collateral, together with:

                        (i)         proper Financing Statements (Form UCC-1 or
the equivalent) fully authenticated for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Security Agreement;

                        (ii)        certified copies of Requests for Information
or Copies (Form UCC-11), or equivalent reports, listing all effective financing
statements that name any Credit Party or any of its Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above or in any
other jurisdiction which might result in the existence of perfected security
interests, together with copies of such other financing statements that name any
Credit Party or any of its Subsidiaries as debtor (none of which shall cover any
of the Collateral except to the extent evidencing Permitted Liens or in respect
of which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termina­tion statements as shall be required by local law
fully authenticated for filing); and

                        (iii)       evidence of the completion of all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the security interests intended to be created by the
Security Agreement.

                        5A.10  Mortgages; Flood Certificates; etc.  On or prior
to the Effective Date, the Collateral Agent shall have received:

                        (i)         fully executed counterparts of Mortgages,
each in form and substance rea­sonably satisfactory to the Administrative Agent,
which Mortgages shall cover the Real Property owned or leased by the Borrower
and its Subsidiaries on the Effective Date and desig­nated as “Mortgaged
Property” on Schedule IV; and

                        (ii)        flood certificates covering each Mortgaged
Property in form and substance acceptable to the Collateral Agent, and
certifying whether or not a Mortgaged Property is located in a flood hazard
area, as determined by reference to the applicable FEMA map.

                        5A.11  Adverse Change; Approvals; etc.  (a)  Since
June 30, 2003, nothing shall have occurred (and neither the Joint Lead Arrangers
nor any Lender shall have become aware of any facts or conditions not previously
known by, or disclosed in writing to, the Joint Lead Arrangers or such Lender)
which could reasonably be expected to have a material adverse effect (i) on the
rights or remedies of the Administrative Agent or the Lenders, or on the ability
of any Credit Party to perform its respective obligations to the Administrative
Agent or the Lenders under the Credit Documents or (ii) on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

                        (b)        On or prior to the Effective Date, all
necessary governmental (domestic and foreign) and third party approvals and/or
consents (if any) required in connection with (i) the making of the Loans and
(ii) the transactions contemplated by the Credit Documents and otherwise
referred to herein or therein, in each case shall have been obtained and remain
in effect, except in the case of clause (ii) above for such consents and/or
approvals the failure of which to obtain could not reasonably be expected to
have a material adverse effect on the trans­actions contemplated by this
Agreement or the other Credit Documents or on the business, prop­erty, assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the making of the Loans and the transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.  Additionally,
there shall not exist any judg­ment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the making
of the Loans or the consummation of the Transaction or the other transactions
contem­plated by the Credit Documents.

                        5A.12  Litigation.  On the Effective Date, no litigation
by any entity (private or governmental) shall be pending or, to the best of the
Borrower’s knowledge, threat­ened with respect to the Credit Documents or any
other documentation executed in connection herewith or therewith or the
transactions contemplated hereby or thereby.

                        5A.13  Pro Forma Balance Sheet; Projections.  On or
prior to the Effective Date, the Joint Lead Arrangers shall have received the
pro forma financial statements and the Projections referred to in Sections
7.05(b) and (e), which pro forma financial statements and Projections shall be
in form and substance reasonably satisfactory to the Joint Lead Arrangers.

                        5A.14  Solvency Certificate; Insurance Certificates.  On
or prior to the Effective Date, there shall have been delivered to the
Administrative Agent:

                        (a)        a solvency certificate in the form of Exhibit
K, addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date from the chief financial officer of the Borrower; and

                        (b)        certificates of insurance complying with the
requirements of Section 8.03 for the business and properties of the Borrower and
its Subsidiaries, in scope, form and sub­stance reasonably satisfactory to the
Administrative Agent and stating that such insurance shall not be canceled
without at least 30 days’ prior written notice by the respective insurer to the
Administrative Agent.

                        5A.15  Maximum Leverage Ratio; Minimum Availability;
Interest Coverage Ratio Incurrence Test.  (a)  On the Effective Date, (x) the
Consolidated Leverage Ratio (calculated after giving effect to the Transaction)
shall not be greater than 3.75:1.00 and (y) the Borrower shall have delivered to
the Administrative Agent a certificate showing the calculations required by
preceding clause (x), and compliance therewith, in reasonable detail.

                        (b)        On the Effective Date the Total Unutilized
Revolving Commitment shall equal or exceed $150,000,000 (calculated after giving
effect to the Refinancing and the incurrence of the Loans on the Effective
Date).

                        (c)        On or prior to the Effective Date, the
Borrower shall have delivered a certificate signed by the chief financial
officer of the Borrower certifying compliance with the representation and
warranty contained in Section 7.27(a) and showing calculations in support
thereof in reasonable detail.

                        SECTION 5B.  Conditions Precedent to each Incurrence of
Incremental Term Loans.  The obligation of each Lender party to any
IncrementalCommitment Agreement to make Incremental Term Loans as contemplated
therein and by this Agreement, is subject at the time of the making of such
Incremental Term Loans to the satisfaction of the following conditions:

                        5B.01   Occurrence of Syndication Date.  The Syndication
Date shall have already occurred.

                        5B.02  Incremental Commitment Agreement; Related
Documentation.  The Administrative Agent shall have received the respective
Incremental Commitment Agreement, executed by each party thereto (which
execution may be in counterparts), and the Administrative Agent shall have
received all related documentation in accordance with the require­ments of
Section 1.13(b), in each case to the reasonable satisfaction of the
Administrative Agent.

                        5B.03  Incremental Term Notes.  There shall have been
delivered to the Administra­tive Agent for the account of each of the relevant
Incremental Lenders that has requested same the appropriate Incremental Term
Note executed by the Borrower in the amount, with the maturity and in the form
as otherwise provided herein.

                        5B.04  Officer’s Certificate.  On the date of each
incurrence of Incremental Term Loans, the Administrative Agent shall have
received a certificate, dated the date of such incurrence, signed by the
chairman of the board, the president, any vice president or the treasurer of the
Borrower certifying that the Incremental Term Loans are being incurred in
accordance with all relevant requirements and representations and warranties
contained in thisAgreement, including, without limitation, Sections 1.13 and
7.27, and showing in reasonable detail calculations of compliance with the
requirements of clause (xii) of Section 1.13(a) and with the representation and
warranty contained in Section 7.27(b).

                        5B.05  Other Conditions Specified in the Relevant
Incremental Commitment Agreement.  If any other conditions precedent are
specified in the relevant Incremental Commitment Agreement, such conditions
precedent shall be satisfied on the date of the incurrence of the respective
Incremental Term Loans.

                        SECTION 6.   Conditions Precedent to All Credit Events. 
The obligation of each Lender to make Loans (including any Loans made on the
Effective Date or at any time thereafter), and the obliga­tion of each Issuing
Lender to issue Letters of Credit (including any Letters of Credit issued on the
Effective Date), is subject, at the time of each such Credit Event (except as
herein­after indicated), to the satisfaction of the following conditions:

                        6.01     Effective Date.  The Effective Date shall have
occurred.

                        6.02     No Default; Representations and Warranties.  At
the time of each such Credit Event and also immediately after giving effect
thereto (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such repre­sen­ta­tions and warranties had been made on the
dateof the making of such Credit Event (it being under­stood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

                        6.03     Notice of Borrowing; Letter of Credit Request. 
(a)  Prior to the making of each Loan (other than a Swingline Loan or a
Revolving Loan made pursuant to a Mandatory Borrowing), the Administrative Agent
shall have received a Notice of Borrowing meeting the require­ments of Section
1.03(a).  Prior to the making of each Swingline Loan, the Swingline Lender shall
have received the notice referred to in Section 1.03(b)(i).

                        (b)        Prior to the issuance of each Letter of
Credit, the Administrative Agent and the respective Issuing Lender shall have
received a Letter of Credit Request meeting the require­ments of Section 2.03.

                        The acceptance of the proceeds of each Loan and the
making of each Letter of Credit Request shall constitute a representation and
warranty by the Borrower to the Administra­tive Agent and each of the Lenders
that all the conditions specified in Section 5A (with respect to Credit Events
on the Effective Date), Section 5B (with respect to each incurrence of
Incremental Term Loans) and in this Section 6 (with respect to all Credit Events
on and after the Effective Date) and applicable to such Credit Event exist as of
that time.  All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 5A, Section 5B and in this Section 6, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders and, except for the Notes,
in sufficient counterparts for each of the Lenders and shall be in form and
sub­stance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

                        SECTION 7.   Representations and Warranties.  In order
to induce the Lenders to enter into this Agreement and to make the Loans and
issue (or participate in) the Letters of Credit as pro­vided herein, the
Borrower makes the following representations, warranties and agree­ments, in
each case after giving effect to the transactions contem­plated by this
Agreement as consummated on the Effective Date, all of which shall sur­vive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and issuance of the Letters of Credit, with the occurrence of each Credit
Event on or after the Effective Date being deemed to constitute a representation
and warranty that the matters speci­fied in this Section 7 are true and correct
on and as of the Effective Date and onthe date of each such Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date). 

                        7.01     Corporate and Other Status.  The Borrower and
each of its Subsidiaries (i) is a duly organized and validly existing
corporation, partnership or limited liability company in good standing under the
laws of the juris­dic­tion of its organization or formation, (ii) has the
corporate, partnership or limited liability company power and authority, as the
case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and, to the extent applicable, is in good
standing in each jurisdiction where the conduct of its business requires such
qualifications except for failures to be so qualified which, individually or in
theaggregate, would not reasonably be expected to have a material adverse effect
on the business, property, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.

                        7.02     Corporate or Partnership Power and Authority. 
Each Credit Party has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of each of the Credit Documents to which it is a party and
has taken all necessary corporate, partnership or limited liability company
action, as the case may be, to authorize the execution, delivery and performance
by it of each of such Credit Documents.  Each Credit Party has duly executed and
delivered each of the Credit Documents to which it is a party, and each of such
Credit Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorgani­zation, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

                        7.03     No Violation.  Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party, nor compliance by it with the terms and pro­vi­sions thereof, nor the
consummation of the transactions contemplated therein, (i) will con­travene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumen­tality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
condi­tions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Docu­ments) upon any of the properties or
assets of the Borrower or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instru­ment, to which the Borrower or any
of its Subsidiaries is a party or by which it or any of its prop­erty or assets
is bound or to which it may be subject or (iii) will violate any provision of
the certificate of incorporation or by-laws (or equivalent organizational
document(s)) of the Borrower or any of its Subsidiaries.

                        7.04     Governmental Approvals.  No order, consent,
approval, license, authoriza­tion or validation of, or filing, recording or
registration with (except as have been obtained or made and which remain in full
force and effect), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connec­tion with, (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.

                        7.05     Financial Statements; Financial Condition;
Undisclosed Liabilities; Projec­tions; etc.  (a)  The consolidated balance
sheets of the Borrower and its Subsidiaries for the fiscal years ended on June
30, 2001, June 30, 2002 and June 30, 2003 and the interim nine-month period
ended March 31, 2004, and the related consolidated statements of income, cash
flows and shareholders’ equity of the Borrower for the fiscal year or nine-month
period ended on such dates, copies of which have been furnished to the Lenders
prior to the Effective Date, present fairly in all material respects the
consolidated financial position of the Borrower and its Subsid­iaries at the
dates of such balance sheets and the consolidated results of the operations of
the Borrower and its Subsidiaries for the periods covered thereby.  All of the
foregoing financial state­ments have been prepared in accordance with GAAP
(except, in the case of the afore­mentioned interim financial statements, for
normal year-end audit adjustments and the absence of footnotes).  After giving
effect to the Transaction (but for this purpose assuming the Transaction had
occurred prior to June 30, 2003), since June 30, 2003 nothing has occurred which
has had, or could reasonably be expected to have, a material adverse effect on
the business, property, assets, liabilities (actual or contin­gent), operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole.

                        (b)        The consolidated pro forma balance sheet of
the Borrower and its Subsidiaries at March 31, 2004 (calculated after giving
effect to the Transaction, and assuming that the Transaction had occurred on
such date), copies of which have been furnished to the Lenders prior to the
Effective Date, present fairly the pro forma financial position of the Borrower
and its Subsidiaries.

                        (c)        On and as of the Effective Date and after
giving effect to the Transaction and to all Indebtedness (including the Loans)
being incurred or assumed and Liens created by the Credit Parties in connection
therewith, (i) the sum of the assets, at a fair valuation, of each of the
Borrower on a stand alone basis and of the Borrower and its Subsidiaries taken
as a whole will exceed its debts; (ii) each of the Borrower on a stand alone
basis and the Borrower and its Subsidiaries taken as a whole has not incurred
and does not intend to incur, and does not believe that it will incur, debts
beyond its ability to pay such debts as such debts mature; and (iii) each of the
Borrower on a stand alone basis and the Borrower and its Subsidiaries taken as a
whole will have sufficient capital with which to conduct its business.  For
purposes of this Section 7.05(c), “debt” means any liability on a claim, and
“claim” means (x) right to payment, whether or not such a right is reduced to
judg­ment, liqui­dated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (y) right to an
equitable remedy for breach of perform­ance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

                        (d)        Except as fully disclosed in the financial
statements delivered pursuant to Section 7.05(a) or in other information
delivered to the Lenders in writing, there were as of the Effective Date no
liabilities or obliga­tions with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
would reasonably be expected to be material to the Borrower and its Subsidiaries
taken as a whole.

                        (e)        On and as of the Effective Date, the
Projections delivered to the Joint Lead Arrangers and the Lenders prior to the
Effective Date have been prepared in good faith and are based on assumptions
believed by the Borrower to be reasonable, and there are no statements or
conclusions in the Projections which are based upon or include information known
to the Borrower to be misleading in any material respect or which fail to take
into account material information known to the Borrower regarding the matters
reported therein.  On the Effective Date, the Borrower believes that the
Projections are reasonable and attainable, it being understood that the
Projections include assumptions as to future events that are not to be viewed as
facts and there can be no assurance that such assumptions, statements, estimates
and Projections will be realized and that actual results may differ from the
projected results and such differences may be material and adverse.

                        7.06     Litigation.  There are no actions, suits or
proceedings pending or, to the Borrower’s knowledge, threatened (i) with respect
to any Credit Document, (ii) on and as of the Effective Date with respect to the
Transaction, or (iii) with respect to any matter that could reason­ably be
expected to have a material adverse effect on the business, property, assets,
liabil­ities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower  and its Subsidiaries taken as a whole.

                        7.07     True and Complete Disclosure.  All factual
information (taken as a whole) regarding the Borrower or any of its Subsidiaries
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to the Joint Lead Arrangers or any Lender (including, without limitation, all
infor­mation contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual infor­ma­tion (taken as a
whole) hereafter furnished by or on behalf of the Borrower or any of its
Subsidiaries in writing to the Joint Lead Arrangers or any Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incom­plete by omit­ting to state any fact
necessary to make such information (taken as a whole) not mis­leading in any
material respect at such time in light of the circumstances under which such
information was pro­vided.  It is understood that the Projections do not
constitute factual informa­tion for purposes of this Section 7.07.

                        7.08     Use of Proceeds; Margin Regulations.  (a)  All
proceeds of the Initial Term Loans shall be used (i) solely to finance the
Transaction and to pay the fees and expenses incurred in connection therewith
and (ii) to the extent such proceeds are in excess of those necessary for the
uses described in preceding clause (i), for working capital, Capital
Expenditures and other general corporate purposes of the Borrower and its
Subsidiaries.

                        (b)        All proceeds of the Revolving Loans and the
Swingline Loans shall be used solely to finance Permitted Acquisitions and for
working capital purposes, Capital Expenditures and other general corporate
purposes of the Borrower and its Subsidiaries; provided that no Revolving Loans
or Swingline Loans may be used to make payments pursuant to the Refinancing or
to pay the fees and expenses incurred in connection therewith.

                        (c)        All proceeds of Incremental Term Loans shall
be used solely (i) to finance Permitted Acquisitions, (ii) to finance Capital
Expenditures and the Borrower’s and its Subsidiaries’ other general corporate
purposes and (iii) to repay outstanding Term Loans and Revolving Loans.

                        (d)        No part of any Credit Event (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any MarginStock.  Neither the making
of any Loan nor the use of the proceeds thereof nor the occur­rence of any other
Credit Event will violate or be inconsistent with the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

                        7.09     Tax Returns and Payments.  Each of the Borrower
and each of its Subsidi­aries has filed all federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all material taxes and assessments payable by it which have become due,
other than those contested in good faith fully provided for on the finan­cial
statements of the Borrower and its Subsidiaries in accordance with GAAP.  The
Borrower and each of its Subsidiaries have at all times paid, or have provided
adequate reserves (in the good faith judgment of the management of the Borrower)
for the payment of, all federal, state and foreign income taxes applicable for
all prior fiscal years and for the current fiscal year to date.  There is no
action, suit, proceeding, investi­gation, audit, or claim now pending or, to the
knowl­edge of the Borrower, threatened by any authority regarding any taxes
relating to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a material adverse effect on the busi­ness, property, assets,
liabilities (actual or contingent), operations or condition (financial or
other­wise) of the Borrower and its Subsidiaries taken as a whole.  Neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver
which is currently in effect or has pend­ing a request to enter into an
agreement or waiver extending any statute of limitations relat­ing to the
payment or collection of taxes of the Borrower or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

                        7.10     Compliance with ERISA.  Schedule V sets forth
each Plan; each Plan (and each related trust, insurance contract or fund) is in
substantial compliance with its terms and with all applicable laws, including,
without limitation, ERISA and the Code; each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
re­ceived a determination letter from the Internal Revenue Service to the effect
that it meets the require­ments of Sections 401(a) and 501(a) of the Code; no
Reportable Event has occurred; except as would not result in any material
liability, no Plan which is a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) is insolvent or in reorganization; no Plan has an Unfunded
Current Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans, exceeds $250,000; no Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding  deficiency, within the mean­ing of such Sections of the Code or ERISA,
or has applied for or received a waiver of an accumu­lated funding deficiency or
an extension of any amortization period, within the meaning of Section 412 of
the Code or Section 303 or 304 of ERISA; except as would not result in any
material liability, all contributions required to be made with respect to a Plan
have been timely made; neither the Borrower nor any Subsidiary of the Borrower
nor any ERISA Affiliate has incurred any material liability (including any
indirect, con­tingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to
incur any such liability under any of the foregoing sections with respect to any
Plan; no condition exists which presents a material risk to the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate of incurring a material
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted to terminate or appoint
a trustee to administer any Plan which is subject to Title IV of ERISA; no
action, suit, proceeding, hearing, audit or investigation with respect to the
adminis­tra­tion, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $250,000; each group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in material compli­ance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; each group health plan (as defined in 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
the Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder; no lien imposed under the Code or ERISA on the assets of the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and the Borrower and its Subsidiaries do
not maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obliga­tions with respect to which could reasonably be expected to have a
material adverse effect on the ability of the Borrower or any of its
Subsidiaries to perform its obligations under this Agreement or any other Credit
Document.

                        7.11     The Security Documents.  (a)  The provisions of
the Security Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Security
Agreement Collateral described therein, and the Collateral Agent, for the
benefit of the Secured Creditors, has a fully perfected first lien on, and
security interest in, all right, title and interest in all of the Security
Agreement Collateral described therein, subject to no other Liens other than
Permitted Liens.  The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trade­marks and patents covered by the Security Agreement, and the recordation
of the Grant of Security Interest in U.S. Copyrights in the form attached to the
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States copyrights covered by the Security Agreement.

                        (b)        The security interests created under the
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected security interests in the Pledge
Agreement Collateral described in the Pledge Agreement, subject to no security
interests of any other Person.  No filings or recordings are required in order
to perfect (or maintain the perfection or priority of) the security interests
created in the Pledge Agreement Collateral under the Pledge Agreement other than
with respect to that portion of the Pledge Agreement Collateral constituting a
“general intangible” under the UCC.

                        (c)        Each Mortgage is effective to create, as
security for the obliga­tions purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be party thereto) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except that the security interest and
mort­gage lien created on such Mortgaged Property may be subject to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

                        7.12     Approvals; etc.  All consents and approvals of,
and filings and registrations with, and all other actions in respect of, all
governmental agencies, authorities or instrumen­tali­ties required in order to
consummate the transactions contemplated by this Agreement have been obtained,
given, filed or taken and are or will be in full force and effect (or effective
judicial relief with respect thereto has been obtained), except such consents,
approvals and filings the failure of which to obtain or file could not
reason­ably be expected to have a material adverse effect on the trans­ac­tions
contem­plated by this Agreement or on the business, operations, property,
assets, liabili­ties (actual or contingent), operations or condition (financial
or otherwise) of the Borrower and its Subsid­iaries taken as a whole.  All
transactions contemplated hereby have been consum­mated in all material respects
in accordance with the documentation therefor and all applicable laws, and all
actions pursuant to or in furtherance of the transactions contem­plated by this
Agree­ment have been and will be taken in compliance in all material respects
with all applicable laws. 

                        7.13     Properties.  All Real Property owned or leased
by the Borrower or any of its Subsidiaries as of the Effective Date (other than
any such leased Real Property consisting of immaterial office or other spaces),
and the nature of the interest therein, is cor­rectly set forth in Schedule IV. 
The Borrower and each of its Subsidiaries have good and market­able title to all
material properties owned by them, including all property reflected in Schedule
IV and in the balance sheets referred to in Section 7.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

                        7.14     Capitalization.  On the Effective Date, the
authorized capital stock of the Borrower shall consist of (i) 600,000 shares of
common stock, $0.01 par value per share, 232,747 of which shall be issued and
outstanding, and (ii) 150,000 shares of preferred stock, $0.01 par value per
share, 59,085 of which shares shall be designated as PIK Preferred Stock and be
issued and outstanding.  All outstanding shares of such capital stock have been
duly and validly issued, are fully paid and nonassessable and are free of
preemptive rights.  Except for the Convertible Subordinated Debt, the PIK
Preferred Stock and the BHS PIK Preferred Stock and for certain options issued
pursuant to employee and director stock option plans and the provisions of the
Shareholders’ Agreements, on the Effective Date the Borrower does not have
outstand­ing any securi­ties convertible into or exchangeable for its capital
stock orout­standing any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issu­ance (contingent
or otherwise) of, or any calls, commitments or claims of any character relating
to, its capital stock.

                        7.15     Subsidiaries.  The Borrower has no Subsidiaries
other than (i) those Subsidi­aries listed on Schedule VI and (ii) new
Subsidiaries created in compliance with Section 9.14.  Schedule VI correctly
sets forth, as of the Effective Date, the percentage ownership (direct or
indirect) of the Borrower in each class of capital stock or other equity of each
of its Subsidiaries and also identifies the direct owner thereof.

                        7.16     Compliance with Statutes, etc.  The Borrower
and each of its Subsidiaries are in compliance with all applicable statutes,
regulations and orders of all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(includ­ing applicable Environmental Laws) except such noncompliances as could
not, individ­ually or in the aggregate, reasonably be expected to have a
material adverse effect on the busi­ness, property, assets, liabilities (actual
or contingent), operations or condition (financial or other­wise) of the
Borrower and its Subsidiaries taken as a whole.

                        7.17     Investment Company Act.  Neither the Borrower
nor any of its Subsidiaries is an “investment company” or a company “controlled”
by an “investment com­pany,” within the meaning of the Investment Company Act of
1940, as amended.

                        7.18     Public Utility Holding Company Act.  Neither
the Borrower nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding com­pany,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

                        7.19     Environmental Matters.  (a)  The Borrower and
each of its Subsidiaries have complied with all applicable Environmental Laws
and the requirements of any permits issued under such Environmental Laws.  There
are no pending or, to the Borrower’s knowledge, threat­ened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries.  There are no
facts, circum­stances, conditions or occurrences on any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries or, to the
Borrower’s knowledge, on any property adjoining or in the vicinity of any such
Real Property that would reasonably be expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property or (ii) to cause any such Real Property to be subject to any
restrictions on the owner­ship, occupancy, use or transferability of such Real
Property by the Borrower or any of its Subsid­iaries under any appli­cable
Environmental Law.

                        (b)        Hazardous Materials are not being, and to the
Borrower’s best knowledge after due inquiry, have not at any time previously
been, generated, used, treated or stored on, or trans­ported to or from, or
Released on or from, any Real Property owned, leased or oper­ated by the
Borrower or any of its Subsidiaries except in compliance with all applicable
Environ­mental Laws.

                        (c)        Notwithstanding anything to the contrary in
this Section 7.19, the repre­sen­tations made in this Section 7.19 shall only be
untrue if the aggregate effect of all failures, non­compliances, activities,
facts, circumstances, conditions and occurrences of the types described above
could reasonably be expected to have a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

                        7.20     Labor Relations.  Neither the Borrower nor any
of its Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a material adverse effect on the Borrower and its
Subsidiaries taken as a whole.  There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Bor­rower, threatened against any of them, before the National
Labor Relations Board, and no griev­ance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pend­ing against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Bor­rower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pend­ing against the Borrower or any of its Subsidiaries or, to the
best knowledge of the Bor­rower, threatened against any of them and (iii) no
union repre­sen­tation ques­tion exists with respect to the employees of the
Borrower or any of its Subsidiaries, except (with respect to any matter
speci­fied in clause (i), (ii) or (iii) above, either individually or in the
aggre­gate) such as could not reason­ably be expected to have a material adverse
effect on the business, property, assets, liabili­ties (actual or contingent),
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.

                        7.21     Patents, Licenses, Franchises and Formulas. 
Except as set forth on Schedule VII hereto, each of the Borrower and each of its
Subsidiaries owns all the patents, trademarks, permits, service marks, trade
names, copy­rights, licenses, franchises, proprietary information (includ­ing
but not limited to rights in computer programs and databases) and formulas, or
rights with respect to the foregoing, and has obtained assignments of all leases
and other rights of what­ever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, could reasonably be expected to
result in a material adverse effect on the business, property, assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsid­iaries taken as a whole.

                        7.22     Indebtedness.  Schedule VIII sets forth a true
and complete list of all Indebted­ness of the Borrower and its Subsidiaries as
of the Effective Date (after giving effect to the Refinancing, but excluding the
Loans, the Letters of Credit, the Convertible Senior Subordinated Debt and the
Senior Subordinated Notes, the “Existing Indebtedness”), in each case showing
the aggregate prin­cipal amount thereof as of March31, 2004 and any additional
Indebtedness incurred since such date and outstanding as of the Effective Date
and the name of the respective borrower and any Credit Party or any of its
Subsidiaries which directly or indirectly guaranteed such Indebtedness.

                        7.23     Hospital Properties.  The Borrower owns no
Hospital Properties directly, and on the Effective Date, each Hospital Property
is owned by a Wholly-Owned Subsidiary of the Borrower which is a Subsidiary
Guarantor organized under the laws of a state in the United States except that
(i) each Hospital Property located in San Antonio is not owned by a Wholly-Owned
Subsidiary but is a Subsidiary Guarantor, (ii) each of the two Hospital
Properties owned in La Palma, California and Chicago, Illinois, and known as La
Palma Intercommunity Hospital and Louis A. Weiss Memorial Hospital,
respectively, is owned by a Subsidiary of the Borrower which is not a
Wholly-Owned Subsidiary and which is not a Subsidiary Guarantor and (iii) the
Hospital Property owned on South Phoenix Avenue in Phoenix, Arizona and known as
Phoenix Memorial Hospital is leased and operated by a Subsidiary of the Borrower
which is not a Wholly-Owned Subsidiary and which is not a Subsidiary Guarantor
(although the Real Property comprising such Hospital Property is owned by a
Wholly-Owned Subsidiary of the Borrower which is a Subsidiary Guarantor).  Each
Hospital Property is located in the United States.

                        7.24     Subordination.  (a)  The subordination
provisions contained in the Senior Subordinated Note Documents and the
Convertible Subordinated Debt Documents are enforceable against the Borrower,
the Subsidiary Guarantors party thereto and the holders of the Senior
Subordinated Notes and the Convertible Subordinated Debt, respectively, and all
Obligations hereunder and in the other Credit Documents are within the
definitions of “Senior Indebtedness” and “Designated Senior Indebtedness”
included in such subordina­tion provisions.

                        (b)        At all times from and after the issuance of
any Permitted Subordinated Notes, the subordination provisions contained in the
Permitted Subordinated Note Documents shall be enforceable against the Borrower,
the Subsidiary Guarantors party thereto and the holders of the Permitted
Subordinated Notes and all obligations hereunder and in the other Credit
Documents shall be within the definition of “Senior Indebtedness” and
“Designated Senior Indebtedness” (or any substantially similar terms) included
in such subordination provisions.

                        7.25     Legal Names; Organizational Identification
Numbers; Jurisdiction and Type of Organization; etc.  Schedule XII hereto sets
forth a true and correct list, as of the Effective Date, of the exact legal name
of each Credit Party, the organizational identification number (if any) of such
Credit Party, the jurisdiction of organization of such Credit Party and the type
of organization of such Credit Party.

                        7.26     No Director, Executive Officer or Principal
Shareholder.  No director, executive officer or principal shareholder of the
Borrower or any of its Subsidiaries is a director, executive officer or
principal shareholder of any Lender that is a bank subject to Regulation O (or
any similar law or regulation restricting loans to insiders), unless the
extensions of credit made by such bank hereunder would not violate Regulation O,
or such similar law or regulation, as the case may be.  For the purposes hereof,
the terms “director,” “executive officer” and “principal shareholder” (when used
with reference to any Lender) shall have the respective meanings assigned
thereto in Regulation O.

                        7.27     Justification of the Incurrence of Initial Term
Loans and Incremental Term Loans under the Senior Subordinated Note Indenture. 
(a)  The entire principal amount of the Initial Term Loans incurred on the
Effective Date were incurred pursuant to the first sentence of Section 4.03(a)
of the Senior Subordinated Note Indenture.

                        (b)        All Incremental Term Loans incurred hereunder
shall be incurred on the respective Incremental Term Loan Borrowing Date
therefor pursuant to the first sentence of Section 4.03(a) of the Senior
Subordinated Note Indenture.

                        SECTION 8.   Affirmative Covenants.  The Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitments and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings, together with interest, Fees and all other obligations incurred
hereunder and thereunder, are paid in full:

                        8.01     Information Covenants.  The Borrower will
furnish to the Administrative Agent (with suf­ficient copies for each of the
Lenders, and the Administrative Agent will promptly forward to each of the
Lenders):

                        (a)        Quarterly Financial Statements.  Within the
earlier of (i) five days following date such information is required to be filed
with the SEC and (ii) 45 days after the close of the first three quarterly
accounting periods in each fiscal year of the Borrower, (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth compara­tive
figures for the related periods in the prior fiscal year, all of which shall be
certified by the Chief Financial Officer of the Borrower, subject to normal
recurring adjustments and (ii) a comparison of the performance of the Borrower
and its Subsidiaries against the current business plan of the Borrower.

                        (b)        Annual Financial Statements.  (i)  Within the
earlier of (i) five days following date such information is required to be filed
with the SEC and (ii) 90 days after the close of each fiscal year of the
Borrower, (A) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year and
certified (without the inclusion of any “going concern” qualification) by
independent certified public accountants of recognized national stand­ing
reasonably acceptable to the Administrative Agent and (B) a comparison of the
performance of the Borrower and its Subsidiaries against the current business
plan of the Borrower.

                        (ii)        At the time of the delivery of the annual
financial statements pursuant to clause (i) above, a report of the applicable
accounting firm stating that in the course of its regular audit of the financial
statements of the Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowl­edge of any Default or Event of Default which has occurred and
is continuing under Sections 9.07, 9.08 or 9.09 or, if in the opinion of such
accounting firm such a Default or an Event of Default has occurred and is
continuing, a statement as to the nature thereof.

                        (c)        Budgets; Business Plan.  No later than 45
days after the commencement of each fiscal year of the Borrower, a budget in
form reasonably satisfactory to the Administrative Agent (including, in any
event, budgeted statements of income and sources and uses of cash and balance
sheets of cash flow and budgeted debt and cash balances) for such fiscal year
prepared by the Borrower in reasonable detail and accompanied by the current
business plan of the Borrower and a statement of the Chief Financial Officer of
the Borrower to the effect that, to the best of such officer’s knowledge, the
budget is a reasonable estimate of the period covered thereby.

                        (d)        Officer’s Certificates.  At the time of the
delivery of the financial state­ments provided for in Sections 8.01(a) and (b),
a compliance certificate of the Chief Financial Officer of the Borrower in the
form of Exhibit L certifying on behalf of the Borrower that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(x) set forth the calculations (in reasonable detail, and show­ing any
adjustments required pursuant to Section 11.02) required to establish (A) the
Applicable Margins for the respective Margin Reduction Period (and the
Consolidated Leverage Ratio for purposes of determining such Applicable Margins)
and (B) whether the Borrower and its Subsidiaries were in compliance with the
provisions of Sections 4.02(d), (e), (f), (g) and (h), 9.01, 9.02, 9.03, 9.04,
9.05, 9.07, 9.08, 9.09 and 9.17 at the end of such fiscal quarter or year, as
the case may be, (y) if delivered with the financial statements required by
Section 8.01(b), set forth the amount of (and the calculations required to
establish) Excess Cash Flow for the respective Excess Cash Payment Period, and
(z)(i) certify that no changes are required to be made to any of Schedule XII
hereto, Annexes A through H of the Security Agreement or Annexes A through G of
the Pledge Agreement, in each case so as to make the information set forth
therein accurate and complete as of the date of such certificate, or (ii) to the
extent that such information is no longer accurate and complete as of such date,
list in reasonable detail all information necessary to make such Schedule and
all such Annexes accurate and complete (at which time such Schedule and/or such
Annexes, as the case may be, shall be deemed modified to reflect such
information). 

                        (e)        Management Letters.  Promptly after the
Borrower’s or any of its Subsidi­aries’ receipt thereof, a copy of any
“management letter” received from its certified public accountants.

                        (f)         Notice of Default or Litigation.  Promptly,
and in any event within five Business Days, after any executive officer of any
Credit Party obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default and (ii) any litigation
or governmental investigation or proceeding pending or threatened (x) against
the Bor­rower or any of its Subsidiaries which, either individually or in the
aggregate could reasonably be expected to have a material adverse effect on the
business, property, assets, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole or (y) with respect to any Credit Document.

                        (g)        Other Reports and Filings.  Promptly after
the filing or delivery thereof, copies of all financial information, proxy
materials and other information and reports with respect to the Borrower or any
of its Subsidiaries, if any, which the Borrower or any of its Subsid­iaries
shall file with or furnish to the Securities and Exchange Commission or any
successor thereto (the “SEC”) and copies of all material notices and reports
which the Borrower or its Subsidiaries shall deliver to holders of its
Indebtedness pursuant to the terms of the docu­men­tation governing such
Indebtedness (or any trustee, agent or other representative therefor).

                        (h)        Environmental Matters.  Promptly upon, and in
any event within fifteen Business Days after, any senior or executive officer of
any Credit Party obtaining knowl­edge thereof, notice of one or more of the
following environmental matters, unless such environmental matters could not,
individually or when aggregated with all other such environmental matters, be
reasonably expected to have a material adverse effect on the business, property,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole: 

                        (i)         any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries;

                        (ii)        any condition or occurrence on or arising
from any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries that (a) results in non-compliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such Real Property;

                        (iii)       any condition or occurrence on any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
that could reasonably be expected to cause such Real Property to be subject to
any restrictions on the ownership, occupancy, use or trans­ferability by it or
any of its Subsidiaries of such Real Property under any Environmental Law;

                        (iv)       the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
administrative agency; and

                        (v)        all notices received by the Borrower or any
of its Subsidiaries from any govern­ment or governmental agency under, or
pursuant to, CERCLA which identify the Borrower or any of its Subsidiaries as
potentially responsible parties for remediation costs or which otherwise notify
the Borrower or any of its Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condi­tion, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response or pro­posed response thereto.  In
addition, the Borrower and any of its Subsidiaries will provide the Lenders with
copies of all material communications with any governmental agency or other
third Person that is adverse to the Borrower or such Subsidiary relating to
material Environmental Claims required to be otherwise reported under this
clause (h), and such detailed reports of any such material Environmental Claim
as may reasonably be requested by the Administrative Agent or any Lender.

                        (i)         Public Information.  The Borrower hereby
acknowledges that (a) the Administrative Agent         will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e. Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each a “Public Lender”).  The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (x) by marking Borrowing Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “PUBLIC” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “PUBLIC”.

                        (j)         Other Information.  From time to time, such
other information or documents (financial or otherwise) with respect to the
Borrower or its Subsidiaries as the Administrative Agent may reasonably request.

                        8.02     Books, Records and Inspections.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in conformity with GAAP and
all requirements of law shall be made of all dealings and transac­tions in
relation to its business and activities.  Upon reasonable notice, the Borrower
will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Adminis­tra­tive Agent or any Lender (at the expense of
the Administrative Agent or Lender) to visit and inspect, under guidance of
officers of it or such Sub­sidiary, any of the properties of the Borrower or any
of its Subsidiaries, and to examine the books of account of the Borrower and any
of its Subsidiaries and discuss the affairs, finances and accounts of the
Borrower and any of its Subsid­iaries with, and be advised as to the same by,
its and their officers and, so long as an officer of the Borrower or such
Subsidiary is present, independent accoun­tants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or such
Lender may reason­ably request.

                        8.03     Maintenance of Property; Insurance, Reserves. 
Schedule IX sets forth a true and complete listing of all insurance maintained
by, or on behalf of, the Borrower and its Subsidi­aries as of the Effective
Date.  The Borrower will, and will cause each of its Subsid­iaries to, (i) keep
all property necessary to the business of the Borrower and its Subsidiaries in
good work­ing order and condition, ordinary wear and tear excepted, (ii)
maintain insurance on all its prop­erty and assets which are of an insurable
character in at least such amounts and against at least such risks as is
consistent and in accordance with industry practice for a company similarly
situated and are no less than the full replacement value thereof, and otherwise
in accordance with Schedule IX, and (iii) furnish to the Administrative Agent, a
certified copy of each policy provid­ing for such insurance (which policies
shall name the Collateral Agent as loss payee and/or addi­tional insured),
together with an endorsement thereto providing that the insurance companies
issu­ing such policies will give the Administrative Agent at least 30 days’
prior written notice of cancel­lation or non-renewal.  In addition, the Borrower
shall maintain reserves during each of its fiscal years for professional
liability claims in an amount for each such fiscal year not less than the amount
determined as appropriate by the Borrower’s independent actuaries.

                        8.04     Corporate Franchises.  The Borrower will, and
will cause each of its Subsidi­aries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises, licenses and patents; provided, however, that
nothing in this Section 8.04 shall prevent (i) any of the transactions permitted
in accordance with Sec­tion 9.02 or (ii) the withdrawal by the Borrower or any
of its Subsidiaries of its qualification as a foreign corporation in any
jurisdiction, or the dissolution or liquidation of Subsidiaries which  hold no
substantial assets and do not operate any businesses, in each case where such
withdrawal, dissolution or liquidation could not reasonably be expected to have
a material adverse effect on the business, property, assets, liabilities (actual
or contingent), opera­tions or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole.

                        8.05     Compliance with Statutes, etc.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all applicable
statutes, regulations and orders of all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
prop­erty (including applicable Environmental Laws), except such noncom­pliances
as could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the business, property, assets, liabilities (actual
or contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole.

                        8.06     Compliance with Environmental Laws.  (a)  The
Borrower will comply, and will cause each of its Subsidiaries to comply, with
all Environmental Laws applicable to the own­ership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries (except such noncompliances as could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
business, property, assets, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole), will promptly pay or cause to be paid all costs and expenses incurred
in connection with such compli­ance; provided that there shall be no violation
of any of the foregoing so long as any obligation to comply or pay is being
contested in good faith and by appropriate proceedings for which ade­quate
reserves have been established in accordance with GAAP, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws except for Permitted Liens.  Neither the Borrower nor
any of its Subsidiaries will generate, use, treat, store, Release or dispose of,
or knowingly permit the generation, use, treatment, storage, Release or disposal
of Hazardous Materials on any Real Property now or hereafter owned or operated
by the Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property except
for Hazardous Materials gener­ated, used, treated, stored, released or dis­posed
of at any such Real Properties in compliance with all applicable Environmental
Laws (except such noncompliances as could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or conditions
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole),
and reason­ably required in connection with the operation, use and maintenance
of the business or operations of the Borrower or any of its Subsidiaries.

                        (b)        To the extent any Credit Party delivers
notice of the occurrence of the environmental matters as described in Section
8.01(h), the Borrower will provide, upon the written request of the
Administrative Agent or the Required Lenders, which request shall specify in
reasonable detail the basis therefor, at the Borrower’s sole cost and expense,
an environmental site assess­ment report concerning the relevant Real Property
now or hereafter owned or operated by such Credit Party, prepared by an
environmental consulting firm reasonably approved by the Administrative Agent,
indicating the presence or absence of Hazardous Materials and, to the extent
practicable, the potential cost of any removal or remedial action in connection
with any Hazardous Materials on such Real Property.  If the Borrower fails to
provide the same within 90 days after such request was made, the Administrative
Agent may order the same, and the Borrower shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents access to such Real
Property and specifically grants the Agents and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the Borrower’s reasonable expense.

                        8.07     ERISA.  As soon as possible and, in any event,
within ten (10) days after the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate knows or has reason to know of the occurrence of any of the
following (except to the extent that the occurrence of any of the following
could not reasonably be expected to result in a liability, loss or claim
exceeding $250,000), the Borrower will deliver to the Administrative Agent a
certificate of the chief finan­cial officer of the Borrower setting forth the
full details as to such occurrence and the action, if any, that the Borrower,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Borrower, the Subsid­iary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto:  that a Reportable
Event has occurred (except to the extent that the Borrower has previously
delivered to the Lenders a certificate and notices (if any) concerning such
event pursu­ant to the next clause hereof); that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof), and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 is reason­ably expected to occur with respect to such Plan within the
following 30 days; that an accumulated funding deficiency, within the meaning of
Section 412 of the Code or Section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan; that any contribution required to be made with
respect to a Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insol­vent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability; that proceed­ings may be
or have been instituted to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate will or
may incur any material liability (including any indirect, contin­gent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212(c) of ERISA or
with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code
or Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health
plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code)
under Section 4980B of the Code; or that the Borrower or any Subsidiary of the
Borrower may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or any Plan.  The Borrower will deliver to the Administrative
Agent (i) upon request of the Administrative Agent a complete copy of the annual
report (on Internal Revenue Service Form 5500-series) of each Plan (including,
to the extent required, the related financial and actuarial statements and
opinions and other supporting statements, certifica­tions, schedules and
information) required to be filed with the Internal Revenue Service and (ii)
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA.  In
addition to any certifi­cates or notices delivered to the Lenders pursuant to
the first sentence hereof, any records, docu­ments or other information required
to be furnished to the PBGC, and any material notices received by the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate with respect to any Plan
shall be delivered to the Lenders no later than ten (10) days after the date
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Borrower, the Subsidiary or the ERISA
Affiliate, as applicable.

                        8.08     End of Fiscal Years; Fiscal Quarters.  The
Borrower will cause (i) each of its, and each of its Subsidiaries’, fiscal years
to end on June 30 and (ii) each of its, and each of its Subsidiaries’, fiscal
quarters to end on September 30, December 31, March 31 and June 30; provided
that the Borrower may change its and its Subsidiaries’ fiscal year end to
December 31 (and change its and its Subsidiaries fiscal quarters to end on dates
consistent with a December 31 fiscal year end) so long as (i) the Borrower shall
have given the Administrative Agent at least 10 Business Days’ prior written
notice thereof and (ii) on or prior to such change in fiscal year and fiscal
quarters, the Borrower and the Required Lenders shall have entered into certain
technical amendments and modifications to this Agreement to preserve the intent
of the parties with respect to the covenants and agreements set forth in
Sections 9.07, 9.08 and 9.09 and any other provisions of this Agreement deemed
appropriate by the Joint Lead Arrangers and the Borrower. 

                        8.09     Performance of Obligations.  The Borrower will,
and will cause each of its Subsidiaries to, perform all of its obligations under
the terms of each mortgage, deed of trust, indenture, security agreement, loan
agreement or credit agreement and each other material agree­ment, contract or
instrument by which it or any of its Real Property is bound, except such
non-performances as could not, individuallyor in the aggregate, reasonably be
expected to have a material adverse effect on the business, property, assets,
liabilities (actual or contingent), opera­tions or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.

                        8.10     Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims for sums that have
become due and payable which, if unpaid, might become a Lien not otherwise
permitted under Section 9.01(i) provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assess­ment, charge,
levy or claim which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP.

                        8.11     Accreditation and Licensing.  The Borrower will
(i) obtain and maintain, and cause each of its Subsidiaries to obtain and
maintain, all permits, licenses and other govern­mental approvals as may be
necessary for the operation of each of its Hospital Properties, except for those
permits, licenses and approvals the failure of which to obtain and maintain
could not, individually or in the aggregate with all other failures pursuant to
this Section 8.11, reasonably be expected to have a material adverse effect on
the business, property, assets, liabilities (actual or contingent), opera­tions
or condi­tion (financial or otherwise) of the Borrower and its Subsidiaries
taken as a whole, (ii) obtain and maintain, and cause each of its Subsidiaries
to obtain and maintain, its qualification for partici­pation in any payment
under CHAMPUS, Medicare, Medicaid, Blue Cross, Blue Shield and any other private
insurance programs of similar broad application and any other federal, state and
local governmental programs providing for payment of reimbursement for services
rendered which the Borrower deems prudent in its reasonable discretion, except
to the extent any failure to maintain such qualification could not, individually
or in the aggregate with all other failures pursuant to this Section 8.11,
reasonably be expected to have a material adverse effect on the busi­ness,
property, assets or liabilities (actual or contingent), operations or condi­tion
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
and (iii) use its best efforts to cause each Hospital Property owned, leased or
operated by the Borrower or any Subsidiary of the Borrower to have at all times
a valid Certificate of Accreditation of the Joint Commission of Accreditation of
Health Care Organizations in full force and effect, except to the extent any
failure to have any such valid Certificate of Accreditation of the Joint
Commission of Accredita­tion of Health Care Organizations could not,
individually or in the aggregate with all other failures pursuantto this Section
8.11, reasonably be expected to have a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

                        8.12     Additional Security; Further Assurances.  (a) 
The Borrower will, and will cause each of the Subsidiary Guarantors to, grant to
the Collateral Agent security interests and mortgages in such assets and
properties of the Borrower and such Subsidiary Guarantors as are not covered by
the original Security Documents, and as may be reasonably requested from time to
time by the Adminis­tra­tive Agent or the Required Lenders (collectively, the
“Additional Security Documents”), provided that notwith­standing anything to the
contrary contained in this Agreement (i) Leasehold Mortgages shall not be
required on any Real Property other than Hospital Properties, large clinics and
surgical centers and other material Real Property, (ii) no landlord-lender
agreements shall be required on any Leasehold not subject to a Leasehold
Mortgage and (iii) at the Borrower’s elec­tion (which election shall be made by
delivering written notice thereof to the Administrative Agent) neither the
Borrower nor any Subsidiary Guarantor shall be required to grant a security
interest or mortgage in any asset as otherwise required above pursuant to this
Section 8.12(a) so long as the book value or fair market value (as determined in
good faith by the Borrower), whichever is greater, is less than (x) in the case
of Real Property, $2,000,000 and (y) in the case of any other asset, $1,000,000
(although in no event shall the aggregate book value or fair market value (as
determined in good faith by the Borrower), whichever is greater, of all assets
so excluded as provided in this clause (iii) exceed (1) in the case of Real
Property, $10,000,000 and (2) in the case of any other asset, $5,000,000). 
Subject to the provisions contained in the proviso appearing in the immediately
preceding sentence, within 30 days follow­ing the Administrative Agent’s or the
Required Lenders’ request therefor, the Borrower will, and will cause each of
the Subsidiary Guarantors to, grant to the Collateral Agent mort­gages on any
Hospital Properties constructed or acquired by the Borrower or any Subsidiary
Guarantor following the Effective Date.  All such security interests and
mort­gages shall be granted pursuant to documen­ta­tion reasonably satisfactory
in form and substance to the Administrative Agent and shall constitute valid and
enforceable perfected security interests and mortgages superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens.  The Additional Security Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.

                        (b)        The Borrower will, and will cause each of the
Subsidiary Guarantors to, at the expense of the Borrower or such Subsidiary
Guarantor, make, execute, endorse, acknowl­edge, file and/or deliver to the
Collateral Agent from time to time such vouchers, invoices, schedules,
confirma­tory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instru­ments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require.  Furthermore, the Credit Parties will use their reasonable
best efforts to cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 8.12
has been complied with.

                        (c)        If the Administrative Agent or the Required
Lenders reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of the Real Property of Borrower and the
Subsidiary Guarantors constituting Collateral, the Borrower will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable require­ments.

                        (d)        The Borrower agrees that each action required
above by this Section 8.12 (other than actions described in the second sentence
of clause (a) of this Section 8.12) shall be completed as soon as possible, but
in no event later than 90 days after such action is either requested to be taken
by the Administrative Agent or the Required Lenders or required to be taken by
the Borrower or its Subsidiaries pursuant to the terms of this Section 8.12;
provided that in no event will the Borrower or any of its Subsidiaries be
required to take any action, other than using its best efforts, to obtain
consents from third parties with respect to its compliance with this Section
8.12.

                        8.13     Use of Proceeds.  The Borrower will use the
proceeds of the Loans only as provided in Section 7.08.

                        8.14     VHS Phoenix Health Plan, Inc.  The Borrower
shall use commercially reasonable efforts to (i) obtain all neces­sary
governmental and other third party approvals to permit VHS Phoenix Health Plan,
Inc. to execute and deliver, and (ii) thereafter cause VHS Phoenix Health Plan,
Inc. to execute and deliver, counterparts of the Subsidiaries Guaranty, the
Security Agreement and the Pledge Agreement, or a Joinder Agreement, and in
connection therewith take all action VHS Phoenix Health Plan, Inc. would have
taken pursuant to Section 5A if it had been a Subsidiary Guarantor on the
Effective Date.

                        8.15     Title Insurance; Surveys; etc.  On or prior to
the 60th day following the Effective Date, the Collateral Agent shall have
received:

                        (i)         evidence that counterparts of the Mortgages
referred to in Section 5A.10 have been delivered to the title insurance company
insuring the Lien of such Mortgages for recording in all places to the extent
necessary or, in the reason­able opinion of the Collateral Agent, desirable, to
effectively create a valid and enforceable mortgage lien on each Mortgaged
Property referred to in Section 5A.10 in favor of the Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Creditors;

                        (ii)        a mortgagee title insurance policy (or a
binding commitment with respect thereto) (each, a “Mortgage Policy”) on the
Mortgaged Properties issued by a title insurer reasonably satisfactory to the
Administrative Agent in amounts satisfactory to the Administrative Agent
assuring the Collateral Agent that the Mortgages on such Mortgaged Properties
are valid and enforce­able mortgage liens on the respective Mortgaged
Properties, free and clear of all defects and encumbrances except such defects
and encumbrances as may be reasonably acceptable to the Administrative Agent and
such Mortgage Policies shall other­wise be in form and substance reasonably
satisfactory to the Administrative Agent; and

                        (iii)       to the extent reasonably requested by the
Administrative Agent and required by the respective title company to remove all
standard exceptions from the respective Mortgage Policy relating to a particular
Mortgaged Property and issue any endorsements to such Mortgage Policy as may be
reasonably required by the Administrative Agent, a survey of such Mortgaged
Property (and all improvements thereon) (w) prepared by a surveyor or engineer
licensed to perform surveys in the state, commonwealth or applicable
jurisdiction where such Mortgaged Property is located, (x) dated (or redated)
not earlier than six (6) months prior to the date of delivery thereof unless
there shall have occurred within six (6) months prior to such date of delivery
any exterior construction on the site of such Mortgaged Property, in which event
such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than twenty (20) days prior to such date of
delivery, (y) certified by the surveyor (in a manner reasonably acceptable to
the Administrative Agent) to the Administrative Agent and the respective title
company and (z) complying in all respects with the minimum detail requirements
of the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

                        SECTION 9.   Negative Covenants.  The Borrower covenants
and agrees that on and after the Effective Date and until the Total Commitments
and all Letters of Credit have terminated and the Loans, Notes and Unpaid
Drawings, together with interest, Fees and all other Obligations incurred
hereunder and under the other Credit Documents, are paid in full:

                        9.01     Liens.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets (real or personal, tangible
or intangible) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agree­ment, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable with recourse to the
Borrower or any Subsidiary of the Borrower), or assign any right to receive
income or permit the filing of any financing statement under the UCC or any
other similar notice of Lien under any similar recording or notice statute,
provided that the provi­sions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the follow­ing Liens
(collectively, “Permitted Liens”):

                        (i)         inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

                        (ii)        Liens in respect of property or assets of
the Borrower or any of its Subsidiaries imposed by law, which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

                        (iii)       Liens in existence on the Effective Date
which are listed, and the property subject thereto described, in Schedule X but
only to the respective date, if any, set forth in such Schedule X for the
removal and termination of any such Liens, plus renewals and extensions of such
Liens, provided that (x) the Indebtedness secured by such Liens is renewed or
extended on terms (taken in the aggregate) not materially less favorable to the
Borrower or its Subsidiary, as the case may be, than the terms of the
Indebted­ness being renewed or extended (it being understood that increases in
interest rates and other pricing provisions with respect to such Indebtedness
which reflect market conditions existing at the time of the renewal or extension
of such Indebtedness shall not be considered materially less favorable to the
Borrower or the respective Subsidiary), (y) the aggre­gate principal amount of
the Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such renewal or extension (except for amounts
required to pay accrued and unpaid interest on, and premiums with respect to,
such Indebtedness at the time of such renewal or extension or reasonable fees
and expenses incurred in connection with such renewal or extension) and (z) any
such renewal or extension does not encumber any additional assets or properties
of the Borrower or any of its Subsidiaries;

                        (iv)       Permitted Encumbrances;

                        (v)        Liens created pursuant to the Security
Documents;

                        (vi)       leases or subleases granted to other Persons
not materially interfering with the conduct of the business of the Borrower or
any of its Subsidiaries;

                        (vii)      Liens (A) upon assets subject to Capitalized
Lease Obligations, (B) created pursuant to purchase money mortgages or security
interests or (C) placed upon real estate, equipment or machinery used in the
ordinary course of business of the Borrower or any of its Subsidiaries at the
time of acquisition thereof by the Borrower or any such Subsidiary or within 90
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof, in each case to the extent such Capitalized Lease
Obligations or the other Indebtedness secured by Liens, as the case may be, are
permit­ted by Section 9.04(iii), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation, such purchase money mort­gages or security interests or incurred to
finance the acquisition of such real estate, equip­ment or machinery, as the
case may be, and (y) the Lien encumbering the real estate, equipment, machinery
or asset giving rise to the purchase money mortgage secur­ity interest or the
asset giving rise to the Capitalized Lease Obligation, as the case may be, does
not encum­ber any other asset of the Borrower or any of the Borrower’s
Subsidiaries;

                        (viii)      easements, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebt­ed­ness and not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries;

                        (ix)       Liens arising from precautionary UCC
financing statement filings in respect of operating leases;

                        (x)        statutory and common law landlords’ liens
under leases to which the Borrower or any of its Subsidiaries is a party;

                        (xi)       Liens (other than Liens created or imposed
under ERISA) incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insur­ance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
bonds, bids, government contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (exclusive
of obligations in respect of the payment for borrowed money);

                        (xii)      Liens arising out of judgments or awards
(including Liens securing Contingent Obligations on surety and appeal bonds
relating thereto) in respect of which the Borrower or any of the Borrower’s
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review in respect of which there shall have been secured a sub­sisting stay of
execution pending such appeal or proceedings, provided that the aggre­gate
amount of all such judgments or awards does not exceed $35,000,000 at any time
outstanding;

                        (xiii)      Liens on property or assets acquired
pursuant to a Permitted Acquisition effected pursuant to Section 9.02(viii), or
on property or assets of a Subsidiary of the Borrower in existence at the time
such property or assets are acquired pursuant to such Permitted Acqui­sition,
provided that (i) any Indebtedness that is secured by such Liens is permitted to
exist under Section 9.04(xvii) and (ii) such Liens are not incurred in
connec­tion with or in antici­pation of such Permitted Acquisition and do not
attach to any other asset of the Borrower or any of its Subsidiaries;

                        (xiv)     deposits required to be made in connection
with any proposed acquisition to the extent that the aggregate prin­ci­pal
amount of all such deposits outstanding at any time shall not exceed
$10,000,000; and

                        (xv)      Liens not otherwise permitted by the foregoing
clauses (i) through (xiv) provided that (i) the aggregate fair market value of
all assets subject to such Liens does not at any time exceed $5,000,000 and (ii)
the aggregate principal amount of (x) all Indebtedness plus (y) all other
liabilities secured by such Liens does not exceed $5,000,000 at any time
outstanding.

                        9.02     Consolidation, Merger, Purchase or Sale of
Assets, etc.  The Borrower will not, and will not permit any of its Subsidiaries
to, wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of (or
agree to do any of the foregoing at any future time) all or any part of its
property or assets, or enter into any sale-leaseback transactions, or purchase
or otherwise acquire (in one or a series of related transactions) any part of
the property or assets (other than purchases or other acquisitions of inventory,
materials, equipment and other assets in the ordinary course of business) of any
Person, except that:

                        (i)         Capital Expenditures by the Borrower and its
Subsidiaries shall be permitted to the extent not in violation of Section 9.07;

                        (ii)        the Borrower and each of its Subsidiaries
may in the ordinary course of busi­ness, sell or otherwise dispose of inventory,
materials, equipment and other assets which, in the reasonable opinion of such
Person, are obsolete, uneconomic or no longer useful in the conduct of such
Person’s business;

                        (iii)       Investments may be made to the extent
permitted by Section 9.05;

                        (iv)       the Borrower and each of its Subsidiaries may
lease (as lessee) real or personal property in the ordinary course of business
(so long as any such lease does not create a Capitalized Lease Obligation unless
permitted by Section 9.04(iii));

                        (v)        the Borrower and each of its Subsidiaries may
purchase and sell inventory and supplies in the ordinary course of business;

                        (vi)       the Borrower and its Subsidiaries may
liquidate Cash Equivalents in the ordinary course of business;

                        (vii)      each of the Borrower and its Subsidiaries may
sell or otherwise dispose of other assets provided (i) no Default or Event of
Default then exists or would exist immedi­ately after giving effect thereto,
(ii) each such sale or other disposition is in an arm’s-length transaction and
the Borrower or the respec­tive Subsidiary receives at least fair market value
(as determined in good faith by the Borrower or such Subsidiary, as the case may
be), (iii) at least 75% of the total consider­ation received by the Borrower or
such Subsidiary is cash and is received at the time of the consummation of such
sale or other disposition, (iv) the aggregate amount of the proceeds received
from all medical office buildings (or assets comprising medical office
buildings) sold pur­su­ant to this clause (vii) from and after the Effective
Date shall not exceed $30,000,000, (v) the aggregate amount of the proceeds
received from all assets (other than those described in preceding clause (iv))
sold pursuant to this clause (vii) shall not exceed either $20,000,000 in any
fiscal year of the Borrower or $50,000,000 in the aggre­gate, (vi) the Net Sale
Proceeds from all sales or dispositions pursuant to this clause (vii) are either
applied as provided in Section 4.02(f) or rein­vested in assets to the extent
permitted by Section 4.02(f) and (vi) in the case of any such sale or other
disposition of less than all of the Equity Interests of any Subsidiary of the
Borrower, if after giving effect thereto such Subsidiary (x) becomes a
Non-Guaran­tor Subsidiary, the Borrower shall be in compliance with Section 9.17
after giving effect to such sale or other disposi­tion or (y) becomes a Person
in which the Borrower or one of its Subsidiaries retains a minority equity
interest, such retained equity interest shall be deemed to be an Investment and
shall be required to be justified under Section 9.05(xvii);

                        (viii)      any Subsidiary of the Borrower may acquire
one or more Hospital Properties located in the United States and any Health Care
Assets which are comple­mentary to the Borrower and its Subsidiaries’
businesses, or the Borrower or any Subsidiary of the Borrower may acquire Equity
Interests in any Person (which as a result of such acquisition becomes a
Subsidiary of the Borrower) all or substantially all of whose assets consist of
one or more Hospital Properties located in the United States and any Health Care
Assets located in the United States which are complementary to the Borrower and
its Subsidiaries’ businesses (each such acquisi­tion, a “Permitted Acquisition”
and, collectively, the “Permitted Acquisitions”); provided that (w) no Default
or Event of Default then exists or would exist immediately after giving effect
thereto, (x) to the extent the purchase price for such Permitted Acquisition is
$5,000,000 or more, the Borrower shall deliver to the Administrative Agent a
Permitted Acquisition Compliance Certificate, no later than the date of the
consummation of such Permitted Acquisition, (y) at the time of, and after giving
effect to, each such Permitted Acquisition, the Borrower shall be in compliance
with Sections 9.08 and 9.09 on a Post-Test Period Pro Forma Basis and shall be
in compliance with Section 9.17 and (z) the aggregate purchase price (including
for this purpose any Acquisition CapEx and any earn-outs in connec­tion with
such Permitted Acquisition (taking the good faith estimate of an Authorized
Officer of the Borrower as the amount which would become due in connec­tion with
such earn-out)) for all such Permitted Acquisitions permitted under this clause
(viii) (determined, in each case, net of consideration in the form of, or paid
with the proceeds of, contemporaneous issuances of the Borrower’s common stock
(to the extent such proceeds are not required to be applied pursuant to Section
4.02(d)) shall not exceed $25,000,000 except to the extent that the Borrower
certifies to the Administrative Agent in the respective Permitted Acquisition
Certificate, in connec­tion with any Permitted Acquisition which would cause the
foregoing limitation to be exceeded, that such excess consideration does not
exceed the Retained Excess Cash Flow Amount as then in effect and which shall
constitute a utilization thereof, provided further, that clause (z) above shall
not apply so long as at the time of the respective Permitted Acquisition (and
after giving effect thereto), (I) the Borrower’s and its Subsidiaries’
unrestricted cash on hand at such time plus the aggregate principal amount of
Revolving Loans that the Borrower may incur in compliance with Section 1.01(b)
at such time is at least $25,000,000 and (II) the Consolidated Debt/Total
Capitalization Ratio deter­mined on a Post-Test Period Pro Forma Basis (and
after giving effect to any Indebtedness incurred in connection with such
Permitted Acquisition or to finance same) is less than 0.70:1.00;

                        (ix)       the Borrower and its Subsidiaries may
transfer assets to a Subsidiary Guarantor (other than the Captive Insurance
Subsidiary), and, so long as fair market value is received as consideration,
Subsidiaries of the Borrower that are not Subsidiary Guarantors may transfer
assets to other Subsidiaries of the Borrower that are not Subsidiary Guarantors;
and any Wholly-Owned Subsidiary of the Borrower may merge with and into any
Subsidiary Guarantor (other than the Captive Insurance Subsidiary) which is a
Wholly-Owned Subsidiary, in each case so long as the respective Subsidiary
Guarantor is the surviv­ing entity of any such merger;

                        (x)        so long as no Default or Event of Default
then exists or would exist immediately after giving effect thereto, the Borrower
and the Subsidiary Guarantors may transfer assets to Non-Guarantor Subsidiaries;

                        (xi)       each of the Borrower and its Subsidiaries may
(i) lease real or personal prop­erty to physicians or other medical
professionals in the ordinary course of business, and (ii) other­wise grant
leases or subleases of real or personal property to other Persons not
materi­ally interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;

                        (xii)      the Borrower and its Subsidiaries may enter
into short-term leases at any time with respect to (i) equipment not being
utilized by any Hospital Property at such time, so long as such equipment was
not purchased by the Borrower or any of its Subsidiaries for the purpose of
leasing such equipment, and (ii) durable medical equipment leased by the
Borrower and its Subsidiaries to its patients;

                        (xiii)      sale-leaseback transactions shall be
permitted so long as (i) the respective sale in connection with any such
sale-leaseback transaction is in an arm’s-length transaction and the Borrower or
the respective Subsidiary receives at least fair market value (as determined in
good faith by the Borrower or such Subsidiary, as the case may be) and (ii) the
Indebtedness incurred by the Borrower or the respective Subsidiary is permitted
under Section 9.04(iii);

                        (xiv)     the Borrower and its Subsidiaries may pre-pay
rent under leases and may purchase pre-paid insurance and services, in each case
in the ordinary course of business;

                        (xv)      so long as the aggregate fair market value of
all Real Property disposed of pursuant to this clause (xv) does not, at the time
of (and giving effect to) any such disposition, exceed 2% of the Total Assets of
the Borrower and its Subsidiaries, the Borrower and its Subsidiaries shall be
permitted to make dispositions of substantially unimproved Real Property to, or
ground lease unimproved Real Property to, Persons who are developers, for sale
or lease consid­era­tion pursuant to overall arrangements deemed by management
of the Borrower to be fair and reasonable, for the purpose of the respec­tive
trans­feree or lessee building on such Real Property (A) a medical office
building, (B) a building to contain a healthcare business or (C) a parking
garage to be used in connec­tion with a medical office building or a building
containing or to contain a healthcare business, and any such transaction may
include, if a ground lease, a subordination of the fee owner­ship interest of
the lessor to the lien of the lender for such developer (valued at the
aggre­gate fair market value of the Real Property sold or leased);

                        (xvi)     the Borrower and/or its Subsidiaries may, in
the ordinary course of business and consistent with past practices prior to the
Effective Date, sell or otherwise transfer receivables owing to it to third
parties for the purposes of collection of outstanding balances thereunder;

                        (xvii)     the Borrower and its Subsidiaries may
transfer parcels of Real Prop­erty which are not improved with any building
thereon to governmental authorities without consideration in connection with the
grant­ing of rights of way; and

                        (xviii)    the Borrower may consummate the Holding
Company Reorganization Transaction pursuant to the definition thereof.

To the extent the Required Lenders or all of the Lenders, as the case may be,
waive the provi­sions of this Section 9.02 with respect to the sale of any
Collateral (other than the sale of any Collateral to the Borrower or any
Subsidiary Guarantor), or any Collateral is sold or otherwise disposed of as
permitted by this Section 9.02 (other than any sale or any disposition to the
Borrower or any Subsidiary Guarantor), such Collateral shall be sold or
other­wise disposed of free and clear of the Liens created by the Security
Docu­ments, and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appro­priate in order to effect or
evidence the foregoing.  In addition, subject to continued compliance with
Section 9.17, upon the occurrence of any sale of all or less than all of the
Equity Interests of any Subsidiary Guarantor consummated in accordance with the
provisions of Section 9.02(vii), upon the receipt by the Administrative Agent
and the Collateral Agent of (i) a certificate of an Authorized Officer of the
Borrower certifying that (x) such Subsidiary is to be released from the
Subsidiaries Guaranty and the Security Documents to which it is a party as in
accordance with provisions hereof and thereof and (y) no Default or Event of
Default exists at the time of, or would exist immedi­ately after giving effect
to, such release and (ii) evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent that such Subsidiary has been (or will
contempor­aneously with the release described below, will be) released from its
guarantee (if any) of any and all Indebtedness under the Senior Subordinated
Notes, the Convertible Subordinated Notes and, after the issuance thereof, the
Permitted Subordinated Notes and the Permitted Senior Notes, such Subsidiary
shall be released from the Subsidiaries Guaranty and the Security Documents to
which it is party, and the Administrative Agent and the Collateral Agent shall
be authorized to take any action deemed appropriate in order to effect or
evidence the foregoing.

                        9.03     Dividends.  The Borrower will not, and will not
permit any of its Subsid­iaries to, authorize, declare or pay any Dividends with
respect to the Borrower or any of its Subsidi­aries, except that:

                        (i)         any Subsidiary of the Borrower may pay
Dividends to the Borrower or to a Wholly-Owned Subsidiary of the Borrower;

                        (ii)        the Borrower may redeem or repurchase the
Borrower’s capital stock from present or former officers, employees and
directors (or their trusts or estates) of the Borrower or any of its
Subsidiaries upon the death, permanent disability, retirement or termin­ation of
employment of any such Person or otherwise in accordance with any stock option
plan, any employee stock own­ership plan or any Shareholders’ Agreement,
provided that (x) no Default, and no Event of Default, exists under Section
10.01 or 10.05 or would arise there­from and (y) the aggregate amount of all
cash paid in respect of all such shares so redeemed or repurchased in any
calendar year does not exceed the sum of (A) $1,000,000 plus (B) all amounts
obtained by the Borrower from the sale of such stock (or a substan­tially
concurrent issuance of the Borrower’s capital stock) to other present or former
officers, employees and directors;

                        (iii)       so long as there shall exist no Default
under Section 10.01 or Event of Default (both before and after giving effect to
the payment thereof) any non-Wholly-Owned Sub­sidiary of the Borrower may pay
Dividends to its shareholders or partners gener­ally in the form of cash, Cash
Equivalents, common stock and preferred stock permit­ted to be issued pursuant
to Section 9.12(b), so long as the Borrower or its respec­tive Subsidiary which
owns the Equity Interest or Interests in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
hold­ings of Equity Interests in the Subsidiary paying such Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests in such Subsidiary);

                        (iv)       the Borrower may purchase its common stock at
fair market value from officers, employees and directors of the Borrower or any
of its Subsidiaries to the extent necessary to cover the exercise price of
options and income tax withholding, provided that (x) no Default or Event of
Default is then in existence or would arise therefrom and (y) the aggregate
amount of cash paid in respect of all such shares so repurchased in any calendar
year does not exceed $500,000;

                        (v)        the Borrower may make cash payments to
officers, employees and directors of the Borrower or any of its Subsidiaries in
respect of stock appreciation rights issued pursuant to a compensation plan
approved by the board of directors of the Borrower or by the compensation
committee thereof, provided that (x) no Default or Event of Default is then in
existence or would arise there­from and (y) the aggregate amount of cash paid
pursuant to this clause (v) in any calendar year does not exceed $500,000;

                        (vi)       the Borrower and its Subsidiaries may
purchase Equity Interests in their respective non-Wholly-Owned Subsidiaries, and
non-Wholly-Owned Sub­sidiaries of the Borrower and Health Care Joint Ventures
may repurchase their respective outstanding Equity Interests, provided that (x)
no Default or Event of Default is then in existence or would arise therefrom and
(y) the aggregate amount of cash paid pursuant to all purchases and repurchases
under this clause (vi) in any calendar year does not exceed $500,000;

                        (vii)      so long as no Default or Event of Default
then exists or would result therefrom, the Borrower may pay regularly accruing
Dividends with respect to PIK Preferred Stock pursuant to the Certificate of
Designations, Preferences and Rights relating thereto (as originally in effect),
provided that prior to January 1, 2008, all such Dividends shall be paid solely
through the issuance of additional shares of PIK Preferred Stock (and not in
cash);

                        (viii)      so long as no Default or Event of Default
then exists or would result therefrom, the Borrower may pay regularly accruing
Dividends with respect to BHS PIK Preferred Stock pursuant to the terms of the
BHS PIK Preferred Stock Documents (as originally in effect), provided that prior
to January 1, 2011, all such Dividends shall be paid solely through the issuance
of additional shares of BHS PIK Preferred Stock (and not in cash); and

                        (ix)       so long as no Default or Event of Default is
then in existence or would arise therefrom, the Borrower may pay cash Dividends
not otherwise permitted in clauses (i) through (viii) above in an amount not to
exceed $2,000,000 per calendar year.

                        9.04     Indebtedness.  The Borrower will not, and will
not permit any of its Subsidi­aries to, contract, create, incur, assume or
suffer to exist any Indebtedness, except:

                        (i)         Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

                        (ii)        Existing Indebtedness to the extent the same
is listed on Schedule VIII, but no refinancings or renewals thereof other than
such refinancings and renewals which are on terms (taken in the aggregate) not
materially less favorable to the Borrower and its Subsidiaries than the terms of
the Indebtedness being refinanced or renewed (it being under­stood that
increases in interest rates and other pricing provisions with respect to such
Indebtedness which reflect market conditions existing at the time of the
refinancing or renewal of such Indebtedness shall not be considered materially
less favorable to the Borrower or the respective Subsidiary) and which do not
increase the outstanding princi­pal amount of such Indebtedness at the time of
such refinancing or renewal (except for amounts required to pay accrued and
unpaid interest on and premiums with respect to, such Indebtedness at the time
of such refinancing or renewal or reasonable fees and expenses incurred in
connection with such refinancing or renewal), provided that the Indebtedness set
forth under item II of Schedule VIII shall not be permitted under this Section
9.04(ii);

                        (iii)       Indebtedness of the Borrower and its
Subsidiaries (w) consisting of Capitalized Lease Obligations to the extent
permitted pursuant to Section 9.07, (x) under sale-leaseback transactions, (y)
incurred pursuant to purchase money mortgages or (z) subject to Liens permitted
under Section 9.01(vii)(C); provided that in no event shall the aggregate
principal amount of Capitalized Lease Obligations, sale-leaseback transactions
and other Indebtedness permitted by this clause (iii) exceed $25,000,000 at any
time outstanding;

                        (iv)       intercompany Indebtedness among the Borrower
and the Subsidiary Guarantors to the extent permitted by Section 9.05(iii);

                        (v)        (A) Indebtedness of Non-Guarantor
Subsidiaries owing to the Borrower and the Subsidiary Guarantors to the extent
permitted under Section 9.05(iv), (B) Indebt­ed­ness of the Borrower and the
Subsidiary Guarantors owing to Non-Guarantor Subsid­iaries to the extent
permitted under Section 9.05(v) and (C) intercompany Indebt­ed­ness among the
Non-Guarantor Subsidiaries to the extent permitted by Section 9.05(vi);

                        (vi)       Indebtedness under Other Hedging Agreements
providing protection against fluctuations in currency values in connection with
the Borrower’s or any Credit Party’s ordinary course of business operations so
long as management of the Borrower or such Credit Party, as the case may be, has
determined in good faith that the entering into of such Other Hedging Agreements
are bona fide hedging activities;

                        (vii)      unsecured senior subordinated Indebtedness of
the Borrower (and unsecured senior subordinated guarantees thereof by any
Subsidiary Guarantor for so long as such Person remains a Subsidiary Guarantor)
incurred pursuant to the Senior Subordinated Notes and the other Senior
Subordinated Note Documents, in an aggregate principal amount not to exceed
$300,000,000 less the amount of any repay­ments of principal thereof after
July 30, 2001;

                        (viii)      amounts constituting deferred purchase price
or earnouts in connection with Permitted Acquisitions; provided that the
aggregate amount of all Indebtedness permitted under this clause (viii) (taking
the maximum amount that may become due in connection therewith) shall not exceed
$50,000,000 at any time outstanding;

                        (ix)       amounts constituting deferred payment
obligations resulting from adjudications or settlements of any claims or
litigation;

                        (x)        Indebtedness owing to Subsidiaries of the
Borrower in connection with the cash management program of the Borrower;

                        (xi)       Contingent Obligations of the Borrower and
its Subsidiaries constituting guarantees by the Borrower of Indebtedness of any
Subsidiary Guarantor (for so long as such Person remains a Subsidiary Guarantor)
or guarantees by any Subsidiary Guarantor (for so long as such Person remains a
Subsidiary Guarantor) of Indebtedness of any of the Borrower or any other
Subsidiary Guarantor (for so long as such Person remains a Subsidiary
Guarantor), but in each case only to the extent that the Indebtedness being
guaranteed is otherwise permitted by this Section 9.04, provided that this
clause (xi) shall not permit any Contingent Obligations (i) in respect of the
Convertible Subordinated Notes or (ii) in respect of Senior Subordinated Notes,
Permitted Subordinated Notes or Permitted Senior Unsecured Notes (with any
guarantees thereof by Subsidiary Guarantors to be permitted only in accordance
with the provisions of Section 9.04(vii), (xv) or (xix), as the case may be);

                        (xii)      Contingent Obligations of the Borrower or any
Subsidiary Guarantor (for so long as such Person remains a Subsidiary Guarantor)
constituting guarantees of (i) obligations of Health Care Joint Ventures under
their operating leases and (ii) Indebtedness of Health Care Joint Ventures in an
aggregate principal amount for all such Indebtedness not exceeding $5,000,000;

                        (xiii)      Indebtedness of the Borrower consisting of
deferred purchase price for redemptions or repurchases of the Borrower’s capital
stock, provided that the Borrower’s payment obligations thereunder are limited
to the extent necessary to be in compliance with Section 9.03(ii);

                        (xiv)     Indebtedness under Interest Rate Protection
Agreements entered into with respect to other Indebtedness permitted under this
Section 9.04 so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;

                        (xv)      unsecured subordinated Indebtedness of the
Borrower (and unsecured subordinated guarantees thereof by any Subsidiary
Guarantor (for so long as such Person remains a Subsidiary Guarantor)) incurred
under Permitted Subordinated Notes and the other Permitted Subordinated Note
Documents in an aggregate principal amount not to exceed $300,000,000 so long as
(A) at least five Business Days prior to the issuance thereof, the Borrower
shall have delivered to the Administrative Agent the then current drafts of the
Permitted Subordinated Note Documents and with any changes thereto made after
the initial delivery of such Permitted Subordinated Note Documents to be
delivered to the Administrative Agent concurrently with the delivery thereof to
the Persons to be party to such Permitted Subordinated Note Documents and prior
to the issuance of the related Permitted Subordinated Notes, (B) the final
maturity date thereof is no earlier than six months following the latest
Maturity Date in effect at the time of the issuance of any such Permitted
Subordinated Notes for then outstanding Term Loans, (C) there are no scheduled
amortization, mandatory redemption or sinking fund provi­sions or similar
provisions prior to the maturity of the Permitted Subordinated Notes (other than
provisions requiring an offer to purchase Permitted Subordinated Notes to be
made upon the occurrence of a change in control or asset sale on terms not more
onerous (from the perspective of the Borrower) than those contained in the
Senior Subordinated Note Indenture as originally in effect), (D) the
subordination provisions applicable to the Permitted Subordinated Notes shall be
substantially identical to those contained in the Senior Subordinated Notes
(although at the option of the Borrower, the Senior Subordinated Notes may be
included as “Senior Debt”, but not “Designated Senior Debt”, for purposes of the
subordination provisions contained in any issue of Permitted Subordinated
Notes), (E) the interest rates (calculated including any original issued
dis­count in respect thereof) and related premiums applicable to any issue of
Permitted Subordinated Notes shall be based on then market interest rates, (F)
all other terms and conditions of each issue of Permitted Subordinated Notes
shall, in the aggregate, be no less favorable, in any material respect, to the
Borrower (and any Subsidiary Guarantors) and the Lenders than the terms
contained in the Senior Subordinated Notes and related Senior Subordinated Note
Documents, (G) no Default or Event of Default then exists or would result from
the issuance thereof, (H) prior to the issuance of any Permitted Subordinated
Notes, the Borrower shall have delivered to the Administrative Agent and each of
the Lenders a certificate of the Borrower’s Chief Financial Officer certifying
(and show­ing the calcula­tions therefor in reasonable detail) that the Borrower
and its Subsid­iaries shall be in compli­ance with Sections 9.08 and 9.09 on a
Post-Test Period Pro Forma Basis on the date of the respec­tive issuance of the
Permitted Subordinated Notes and after giving effect thereto and the application
of the proceeds thereof on such date and (I) prior to the issuance of any
Permitted Subordinated Notes, the Borrower shall deliver evidence satisfactory
to the Administra­tive Agent, including a certifi­cate of the Chief Financial
Officer of the Borrower (accompanied by any required finan­cial calcula­tions in
reasonable detail) and an opinion of counsel for the Borrower, that the issuance
of such Permitted Subordinated Notes is permitted by the terms of the Senior
Subordinated Notes (and related Senior Subordinated Note Documents), the
Convertible Subordinated Debt (and related Convertible Subordinated Debt
Documents), any Permitted Senior Unsecured Notes (and related Permitted Senior
Unsecured Note Documents) and any other issue of Permitted Subordinated Notes
(and related Permitted Subordinated Note Documents) then outstand­ing;

                        (xvi)     Contingent Obligations of the Borrower or any
of its Subsidiaries arising from Physician Support Obligations to the extent
same are permitted under Section 9.05(xiv);

                        (xvii)     Indebtedness of the Borrower and its
Subsidiaries assumed at the time of a Permitted Acquisition, provided that (I)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (II) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
consti­tute debt for borrowed money for purposes of this Section 9.04(xvii);
provided that in no event shall the aggregate principal amount of Indebtedness
outstanding pursuant to this Section 9.04(xvii) at any time, when added to the
aggregate principal amount of Indebtedness outstanding pursuant to Section
9.04(iii) at such time exceed $50,000,000;

                        (xviii)    unsecured subordinated Indebtedness of the
Borrower, but not any Subsidiary thereof, incurred pursuant to the Convertible
Subordinated Debt, in an aggre­gate principal amount not to exceed $17,641,800
less the amount of any repayments thereof after the date of the initial
incurrence thereof;

                        (xix)     senior unsecured Indebtedness of the Borrower
(and senior unsecured guarantees thereof by any Subsidiary Guarantor (for so
long as such Person remains a Subsidiary Guarantor) incurred under Permitted
Senior Unsecured Notes and the other Permitted Senior Unsecured Note Documents
in an aggregate principal amount not to exceed, when added to the aggregate
amount of Incremental Term Loan Commitments provided by all Incremental Lenders
pursuant to Section 1.13 from and after the Effective Date, an amount equal to
$200,000,000 so long as (A) at least five Business Days prior to the issuance
thereof, the Borrower shall have delivered to the Administrative Agent and each
Lender the then current drafts of the Permitted Senior Unsecured Note Documents
and with any changes thereto made after the initial delivery of such Permitted
Senior Unsecured Note Documents to be delivered to the Administrative Agent
concurrently with the delivery thereof to the Persons to be party to such
Permitted Senior Unsecured Note Documents and prior to the incurrence of the
related Permitted Senior Unsecured Notes, (B) the final maturity thereof is no
earlier than six months following the latest Maturity Date in effect at the time
of the issuance of any such Permitted Senior Unsecured Notes for then
outstanding Term Loans, (C) the respective Permitted Senior Unsecured Note
Documents do not contain (i) any financial maintenance covenants (or defaults
having the same effect as a financial maintenance covenant) or (ii) any
cross-default provisions (although such Permitted Senior Unsecured Note
Documents may include a provision for a cross-acceleration to other material
Indebtedness) (D) there are no scheduled amortization, mandatory redemption or
sinking fund provisions or similar provisions prior to the maturity of the
Permitted Senior Unsecured Notes (other than provisions requiring an offer to
purchase or mandatory repayment, as applicable with respect to the Permitted
Senior Unsecured Notes upon the occurrence of a change in control or asset sale
on terms not more onerous (from the perspective of the Borrower) than those
contained in the Senior Subordinated Note Indenture as originally in effect),
(E) the interest rates (calculated including any original issue discount in
respect thereof) and related premiums applicable to any incurrence of Permitted
Senior Unsecured Notes shall be based on then market interest rates, (F) the
other terms and conditions of each incurrence of Permitted Senior Unsecured
Notes shall be no more onerous or restrictive on the Borrower (or any Subsidiary
Guarantor) than the terms and conditions contained in this Agreement, (G) no
Default or Event of Default then exists or would result from the incurrence
thereof, (H) prior to the incurrence of any Permitted Senior Unsecured Notes,
the Borrower shall have delivered to the Administrative Agent and each of the
Lenders a certificate of the Borrower’s Chief Financial Officer certifying (and
showing the calculations therefor in reasonable detail) that the Borrower and
its Subsidiaries shall be in compliance with Sections 9.08 and 9.09 on a
Post-Test Period Pro Forma Basis on the date of the respective issuance of
Permitted Senior Unsecured Notes and after giving effect thereto and the
application of the proceeds thereof on such date and (I) prior to the issuance
of any Permitted Senior Unsecured Notes, the Borrower shall deliver evidence
satisfactory to the Administrative Agent, including a certificate of the Chief
Financial Officer of the Borrower (accompanied by any financial calculations in
reasonable detail) and an opinion of counsel for the Borrower, that the issuance
of such Permitted Senior Unsecured Notes is permitted by the terms of the Senior
Subordinated Notes (and related Senior Subordinated Note Documents), the
Convertible Subordinated Debt (and related Convertible Subordinated Note
Documents), any Permitted Subordinated Notes (and related Permitted Subordinated
Note Documents) and any other Permitted Senior Unsecured Notes (and related
Permitted Senior Unsecured Note Documents) then outstanding;

                        (xx)      Contingent Obligations not otherwise permitted
by the foregoing clauses of this Section 9.04 not to exceed $5,000,000 in
aggregate amount of any time outstanding; and

                        (xxi)     Indebtedness not otherwise permitted by the
foregoing clauses of this Section 9.04 not to exceed $10,000,000 in aggregate
principal amount at any time outstanding.

                        9.05     Advances, Investments and Loans.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, lend money or credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or other­wise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the forego­ing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

                        (i)         the Borrower and its Subsidiaries may
acquire and hold accounts receiv­ables and prepaid expenses owing to any of
them, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, and the Borrower and its
Subsidiaries may own Investments received in connection with the bank­ruptcy or
reorganization of suppliers, customers and others with whom it has done
busi­ness or against whom it has claims and in settlement of delinquent
obli­gations of, and other disputes with, customers, suppliers and others with
whom it has done business or against whom it has claims, in each case arising in
the ordinary course of business;

                        (ii)        the Borrower and its Subsidiaries may
acquire and hold cash and Cash Equivalents;

                        (iii)       the Borrower and the Subsidiary Guarantors
may make intercompany loans and advances to one another, provided that (x) in
the case of each intercompany loan evidenced by a note, each such note shall be
in the form of Exhibit M and shall be pledged (and delivered) to the Collateral
Agent pursuant to (and to the extent required by) the Pledge Agreement, (y) in
the event any such Subsidiary Guarantor that has made such intercompany loans or
advances and/or to which such intercompany loans have been made ceases to
constitute same, such intercompany loans and advances shall only be permitted to
the extent allowed under Section 9.05(iv), (v) or (vi), as applicable, and (z)
no intercompany loans or advances may be made to the Captive Insurance
Subsidiary pursuant to this Section 9.05(iii);

                        (iv)       the Borrower or any Subsidiary Guarantor may
make unsubordinated loans and advances to Non-Guarantor Subsidiaries, provided
that (i) no Default or Event of Default then exists or would exist immediately
after giving effect thereto and (ii) in the case of any such loans or advances
evidenced by a note, each such note shall be in the form of Exhibit M, with such
changes as may be reasonably acceptable to the Administrative Agent (it being
understood and agreed that the notes previously disclosed to the Administrative
Agent by the Borrower are reasonably acceptable to the Administrative Agent),
and shall be pledged (and delivered) to the Collateral Agent pursuant to (and to
the extent required by) the Pledge Agreement;

                        (v)        Non-Guarantor Subsidiaries may make loans and
advances to the Borrower or any Subsidiary Guarantor, provided that such loan or
advance (other than any such loans or advances represented by short-term, open
account working capital notes entered into the ordinary course of business for
cash management purposes and consistent with past practices) shall be expressly
subordinated to the payment of the Obligations pursuant to duly executed and
delivered (by the respective borrower and lender) Subordination Agreement in the
form of Exhibit N;

                        (vi)       Non-Guarantor Subsidiaries may make loans and
advances to one another;

                        (vii)      the Borrower and its Subsidiaries may make
loans and advances in the ordin­ary course of business to their respective
employees so long as the aggregate princi­pal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $500,000;

                        (viii)      the Borrower and its Subsidiaries may enter
into Other Hedging Agreements to the extent permitted by Section 9.04(vi);

                        (ix)       the Borrower and its Subsidiaries may receive
non-cash consideration in con­nection with any asset sale permitted by Section
9.02(vii) but only to the extent set forth in such Section 9.02(vii);

                        (x)        Permitted Acquisitions may be effected in
accordance with the relevant require­ments of Section 9.02(viii);

                        (xi)       the Borrower and its Subsidiaries may hold
Existing Investments, provided that any further Investments with respect thereto
shall be independently justified under another clause of this Section 9.05;

                        (xii)      the Borrower and its Subsidiaries may make
capital contributions in and to their respective Subsidiaries that are
Subsidiary Guarantors (which are Wholly-Owned Subsid­iaries) to the extent in
existence on the Effective Date or created thereafter pursuant to Section 9.14,
provided that no capital contributions in or to the Captive Insurance Subsidiary
may be made pursuant to this Section 9.05(xii);

                        (xiii)      so long as no Default or Event of Default
then exists or would exist immediately after giving effect thereto, the Borrower
and the Subsidiary Guarantors may make Investments consisting of Equity
Investments in Non-Guarantor Subsidiaries;

                        (xiv)     Investments constituting Physician Support
Obligations in the aggregate amount not to exceed at any time outstanding the
sum of $20,000,000 plus the Additional Physician Support Obligations Amount as
then in effect;

                        (xv)      the Borrower may enter into Interest Rate
Protection Agreements to the extent permitted under Section 9.04(xiv);

                        (xvi)     deposits made by the Borrower or any of its
Subsidiaries to the extent permitted under Section 9.01(xiv);

                        (xvii)     the Borrower and its subsidiaries may make
capital contributions or intercompany loans or advances to the Captive Insurance
Subsidiary (x) in such amounts as may be necessary to fund insurance premiums
deemed necessary by the Borrower’s actuary or required by the insurance
regulatory authority in Bermuda, or in accordance with applicable Bermuda
statutes, regulations and orders, to cover potential or actual insurance claims
to be (or, if actual, that would be) paid by the Captive Insurance Company in
the ordinary course of business and (y) to pay for the administrative costs and
expenses of the Captive Insurance Subsidiary in amounts not to exceed $200,000
in any fiscal year of Borrower; and

                        (xviii)    the Borrower and its Subsidiaries may make
additional Investments not other­wise permitted by the foregoing clauses of this
Section 9.05 not to exceed an aggre­gate amount (determined using the book value
of such Investments when same are made) equal to $20,000,000 plus the Additional
Investment Amount as then in effect.

                        9.06     Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
transaction or series of related transactions, whether or not in the ordinary
course of busi­ness, with any Affiliate of the Borrower or any of its
Subsidiaries, other than on terms and condi­tions substantially as favorable to
the Borrower or such Subsidiary as would reasonably be obtained by the Borrower
or such Subsidiary at that time in a comparable arm’s-length transac­tion with a
Person other than an Affiliate, ex­cept that notwithstanding the foregoing:

                        (i)         Dividends may be paid to the extent provided
in Section 9.03;

                        (ii)        Investments may be made and other
transactions may be entered into by and among the Borrower and the Borrower’s
Subsidiaries to the extent permitted by Section 9.02, 9.04 or 9.05;

                        (iii)       customary fees may be paid to non-officer
directors of the Borrower or any of its Subsidiaries;

                        (iv)       Subsidiaries of the Borrower may pay
management and similar fees to the Borrower or any Wholly‑Owned Subsidiary of
the Borrower;

                        (v)        transactions may be entered into between the
Borrower and any Subsidiary Guarantor or among any Subsidiary Guarantors to the
extent not otherwise permitted in clauses (i) through (iv) above; and

                        (vi)       Shareholders may enter into transactions with
the Borrower to purchase the capital stock of the Borrower in accordance with
the Shareholders’ Agreements.

                        9.07     Capital Expenditures.  (a)  The Borrower will
not, and will not permit any of its Subsidiaries to, make any Capital
Expenditures except in accordance with this Section 9.07.

                        (b)        Notwithstanding anything to the contrary
contained in clause (a) above, during any period set forth below, the Borrower
and its Subsidiaries may make Capital Expenditures in connection with their
operations (but not in connection with any Specified Construction Projects,
except to the extent the amount thereof is justified by the Borrower as
described in the parenthetical contained in Section 9.07(d)) so long as the
aggregate amount of such Capital Expenditures made (to the extent made) under
this Section 9.07(b) does not exceed in any such period set forth below the sum
of (i) the amount set forth opposite such period below plus (ii) the Additional
Capital Expenditures Amount for such period:

Period

   

Amount

May 1, 2004 through June 30, 2004

   

$40,000,000

Each fiscal year of the Borrower ended after June 30, 2004

   

$95,000,000

                        (c)        Notwithstanding anything to the contrary
contained in clauses (a) and (b) above and clause (d) below, to the extent that
the aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries pursuant to Section 9.07(b) in the period from May 1, 2004 through
June 30, 2004 or in any fiscal year of the Borrower thereafter are less than the
amount of Capital Expenditures permitted to be made by the Borrower and its
Subsidiaries during such period or fiscal year, as the case may be, pursuant to
such Section 9.07(b), the Borrower may elect (by notifying the Adminis­tra­tive
Agent in writing within 90 days following the end of such period or fiscal year,
as the case may be, to either (i) carry forward (A) 50% of the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to such Section 9.07(b) during such period or fiscal year, as the case may be,
but not made during such period or fiscal year, as the case may be (with 100% of
the amount of the Capital Expenditures permitted to be made by the Borrower and
its Subsidiaries pursuant to Section 9.07(b) during such period or fiscal year,
as the case may be, but not made during such period or fiscal year, as the case
may be, being herein referred to as the “Unused Capital Expenditures Amount”),
to make Capital Expenditures (but not in connection with any Specified
Construction Projects, except to the extent the amount thereof is justified by
the Borrower as described in the parenthetical appearing in Section 9.07(d)) in
the immediately succeeding fiscal year (after the full amount of Capital
Expenditures otherwise permit­ted to be made under Section 9.07(b) in such
succeeding fiscal year, without regard to the provisions of this clause (c),
have been made) but in no fiscal year thereafter, and (B) the remaining 50% of
the Unused Capital Expenditures Amount to make Capital Expenditures in
connection with any Specified Construc­tion Project (to the extent the amount
thereof is justified by the Borrower as described in the parenthetical appearing
in Section 9.07(d)) in any fiscal year thereafter, or (ii) carry forward 100% of
the Unused Capital Expenditures Amount to make Capital Expenditures in
connec­tion with Specified Construction Projects (to the extent the amount
thereof is justified by the Borrower as described in the parenthetical appearing
in Section 9.07(d)) in any fiscal year thereafter, provided that in no event
shall more than the lesser of (I) $5,000,000 and (II) the Unused Capital
Expenditure Amount from the period from May 1, 2004 through June 30, 2004 be
carried over into the Borrower’s fiscal year ending June 30, 2005.

                        (d)        Notwithstanding anything to the contrary
contained in clauses (a) and (b) above, the Borrower and the Subsidiary
Guarantors may make Capital Expenditures to finance projects which at the time
the respective Capital Expenditures are made constitute Specified Construction
Projects so long as the aggregate amount of all such Capital Expenditures made
after the Effective Date solely pursuant to this clause (d) does not exceed
$550,000,000 (plus up to an additional $100,000,000 of such Capital
Expenditures, so long as the excess Capital Expenditures contemplated by this
parenthetical are permitted within the limitations set forth pursuant to
preceding Sections 9.07(b) and (c), in which case such Capital Expenditures
shall be counted for purposes of this parenthetical and shall be deemed to
constitute a utilization of the permitted Capital Expenditure amounts set forth
in said Sections 9.07(b) and/or (c), as the case may be).  The Borrower and the
Subsidiary Guarantors shall also be permitted to make Capital Expenditures in
connection with the purchase of Real Property which at the time of such purchase
the Borrower in good faith expects to designate as a Specified Construction
Project within fifteen months following such purchase provided that (i) the
aggregate amount of all such Capital Expenditures made pursuant to this sentence
do not exceed $30,000,000 (net of Capital Expenditures for projects that have
theretofore been designated as Specified Construction Projects under the
definition thereof, without giving effect (solely for this purpose) to the last
sentence thereof) and (ii) such Capital Expenditures are permitted within the
limitations set forth in the immediately preceding sentence, and shall be deemed
to constitute a utilization of the permitted Capital Expenditure amounts set
forth in such preceding sentence.

                        (e)        In addition to the Capital Expenditures
permitted pursuant to preceding clauses (b), (c) and (d), the Borrower and its
Subsidiaries may make additional Capital Expenditures (but not in connection
with any Specified Construction Projects, except in the case of follow­ing
clause (ii) to the extent proceeds of a Recovery Event with respect to a
Specified Construction Project are reinvested in the same Specified Construction
Project) as follows:  (i) Capital Expenditures consisting of the reinvestment of
Net Sale Proceeds of asset sales (exclu­sive of asset sales of the types
described in clause (A) of Section 4.02(f)) not required to be applied to prepay
the Loans and/or reduce Commitments pursuant to Section 4.02(f) as a result of
clauses (B), (C) and/or (D) contained therein, (ii) the reinvestment of proceeds
of Recovery Events not required to be applied to prepay the Loans and/or reduce
Commitments pursuant to Section 4.02(h), and (iii) Capital Expendi­tures made on
any date so long as same do not exceed the Retained Excess Cash Flow Amount as
then in effect (before giving effect to the respective Capital Expenditures),
and so long as the Borrower certifies to the Administrative Agent that the
respec­tive Capital Expenditures constitute a utilization of (and shall reduce
by the amount spent pursuant to this clause (iii) on the respective Capital
Expenditures) the Retained Excess Cash Flow Amount.

                        (f)         In addition to the Capital Expenditures
permitted pursuant to preceding clauses (b), (c), (d) and (e), the Borrower and
the Subsidiary Guarantors may make additional Capital Expenditures in connection
with Specified Construction Projects to the extent such Capital Expenditures are
financed with the proceeds of issuances of the common stock of the Borrower not
required to be applied pursuant to Section 4.02(d), provided that at the time of
each such issuance, the Borrower certifies to the Administrative Agent in
reasonable detail the Capital Expenditures to be made with the proceeds thereof.

                        9.08     Consolidated Interest Coverage Ratio.  Solely
as of the last day of each Test period set forth below, the Borrower will not
permit the Consolidated Interest Coverage Ratio to be less than the ratio set
forth opposite the last day of such Test Period below:

Test Period Ending On

 

Ratio

June 30, 2004

 

2.00:1.00

September 30, 2004

 

2.00:1.00

December 31, 2004

 

2.00:1.00

March 31, 2005

 

2.00:1.00

June 30, 2005

 

2.00:1.00

September 30, 2005

 

2.15:1.00

December 31, 2005

 

2.15:1.00

March 31, 2006

 

2.30:1.00

June 30, 2006

 

2.30:1.00

September 30, 2006

 

2.45:1.00

December 31, 2006

 

2.45:1.00

March 31, 2007 and thereafter

 

2.60:1.00

Notwithstanding anything to the contrary contained in this Section 9.08, all
calculations of compliance with this Section 9.08 shall be made on a Pro Forma
Basis.

                        9.09     Consolidated Leverage Ratio and Consolidated
Senior Leverage Ratio.  (a)  Solely as of the last day of each Test period set
forth below, the Borrower will not permit the Consolidated Leverage Ratio to be
greater than the ratio set forth opposite the last day of such Test Period
below:

Test Period Ending On

 

Ratio

June 30, 2004

 

5.50:1.00

September 30, 2004

 

5.50:1.00

December 31, 2004

 

5.50:1.00

March 31, 2005

 

5.50:1.00

June 30, 2005

 

5.50:1.00

September 30, 2005

 

5.25:1.00

December 31, 2005

5.25:1.00

March 31, 2006

5.00:1.00

June 30, 2006

5.00:1.00

September 30, 2006

4.75:1.00

December 31, 2006

4.75:1.00

March 31, 2007

4.50:1.00

June 30, 2007

4.50:1.00

September 30, 2007 and thereafter

4.25:1.00

                        (b)        The Borrower will not permit the Consolidated
Senior Leverage Ratio solely as of the last day of any Test Period ending (w) on
or prior to June 30, 2005 to be greater than 3.25:1.00, (x) on September 30,
2005 or December 31, 2005, to be greater than 3.00:1.00, (y) on March 31, 2006
or June 30, 2006 to be greater than 2.75:1.00 and (z) after June 30, 2006 to be
greater than 2.50:1.00.

                        (c)        Notwithstanding anything to the contrary
contained in this Section 9.09, all calculations of compliance with this Section
9.09 shall be made on a Pro Forma Basis.

                        9.10     Limitation on Payments of Certain Indebtedness;
Modifications of Certain Indebtedness, PIK Preferred Stock and BHS PIK Preferred
Stock; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.  (a)  The Borrower will not, and will not permit any of its
Subsidiaries to:

                        (i)         make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or re­demption or acquisition for
value of,  including, in each case with­out limitation, by way of depositing
with the trustee with respect thereto money or securi­ties before due for the
purpose of paying when due, any Senior Subordinated Notes, any Convertible
Subordinated Debt or, after the issuance thereof by the Borrower, any Permitted
Subordinated Notes or any Permitted Senior Unsecured Notes, provided that the
Borrower may make voluntary or optional payments, prepayments or redemptions of
the Indebtedness described above in this clause (i) (other than any Convertible
Subordinated Debt) so long as (x) at the time of any such voluntary or optional
payment, prepayment or redemption the aggregate principal amount of Revolving
Loans that may be incurred in compliance with Section 1.01(b) equal or exceeds
$15,000,000, (y) the Borrower’s Consolidated Leverage Ratio at such time
determined on a Post-Test Period Pro Forma Basis after giving effect to any such
payment, prepayment or redemption, is less than 3.00:1.00 and (z) the Borrower
has delivered to the Administrative Agent and each of the Lenders a certificate
of the Borrower’s Chief Financial Officer certifying as to the Borrower’s
compliance such required maximum Consolidated Leverage Ratio level and such
minimum availability requirement set forth in preceding clauses (x) and (y),
respectively (and showing the calculations therefor in reasonable detail);

                        (ii)        amend or modify, or permit the amendment or
modification of, any provi­sion of any Existing Indebtedness, any PIK Preferred
Stock or any BHS PIK Preferred Stock Document other than amendments not adverse
to the interests of the Lenders in any material respect provided that a copy of
such amend­ment or modification is delivered to the Administrative Agent at
least 10 Business Days prior to the execution thereof by the Borrower or the
relevant Subsidiary;

                        (iii)       amend or modify, or permit the amendment or
modification of any provi­sion of, any Senior Subordinated Note Document, any
Convertible Subordinated Debt Document or, after the issuance of any Permitted
Subordinated Notes, any related Permitted Subordinated Note Document other than
(I) in the case of amendments and/or modifi­cations to the Senior Subordinated
Note Documents or the Permitted Subordinated Note Documents only (x) any such
modification which releases a Subsidiary of the Borrower, or adds a Subsidiary
of the Borrower which is (or concurrently therewith becomes) a Subsidiary
Guarantor, as a guarantor (on a subordinated basis in accordance with the Senior
Subordinated Note Documents or the Permitted Subordinated Note Documents, as the
case may be) of Indebtedness under the Senior Subordinated Notes or under any
outstanding Permitted Subordinated Notes and (y) technical amendments or
modifi­ca­tions to the Senior Subordinated Note Documents or such Permitted
Subordinated Note Documents which do not amend or modify the subordination
provi­sions contained therein and do not require the consent of any holder of
the Senior Subordinated Notes or any Permitted Subordinated Notes, as the case
may be, and are not, in any event, adverse to the interest of the Lenders in any
material respect and (II) in the case of amendments and/or modifications to the
Convertible Subordinated Debt Documents, technical amendments or modifications
thereto which do not amend or modify the subordination provisions contained
therein and are not adverse to the interest of the Lenders in any material
respect;

                        (iv)       after the issuance of any Permitted Senior
Unsecured Notes, amend or modify, or permit the amendment or modification of any
provision of, any Permitted Senior Unsecured Note Documents related thereto
other than (x) any such modification which releases a Subsidiary of the
Borrower, or adds a Subsidiary of the Borrower which is (or concurrently
therewith becomes) a Subsidiary Guarantor, as a guarantor of Permitted Senior
Unsecured Notes and (y) technical amendments or modifications to the Permitted
Senior Unsecured Note Documents which do not require the consent of any holder
of any Permitted Senior Unsecured Notes, and are not, in any event, adverse to
the interest of the Lenders in any material respect;

                        (v)        amend or modify, or permit the amendment or
modification of, any provi­sion of, any Management Agreement or Shareholders’
Agreement in any manner materially adverse to the interests of the Lenders; or

                        (vi)       amend, modify or change its certificate of
incorporation (including, without limita­tion, by the filing or modification of
any certificate of designation), partnership agree­ment or limited liability
company or operating agreement or by-laws (or equivalent organizational
documents) or any agree­ment entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
other than any amend­ments, modifications or changes or any such new agreements
which are not adverse in any material respect to the interests of the Lenders.

                        (b)        Without limiting the provisions of foregoing
subclause (a)(i), the Borrower shall take such actions as may be necessary,
including, without limitation, prepaying all of the Loans and other Obligations
and terminating the Total Commitments, in accordance with the terms of such
Senior Subordinated Notes, Convertible Subordinated Debt, Permitted Subordinated
Notes or Permitted Senior Unsecured Notes, as the case may be, to avoid the need
to purchase (whether because of change of control, asset sale or otherwise) any
Senior Subordinated Notes, Convertible Subordinated Debt or, after the issuance
thereof, any Permitted Subordinated Notes or any Permitted Senior Unsecured
Notes at any time when the covenants contained in this Section 9 remain in
effect in accordance with the introductory paragraph of this Section 9. 

                        9.11     Limitation on Certain Restrictions on
Subsidiaries.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
on its capital stock or any other interest or participation in its profits owned
by the Borrower or any of its Subsidiaries, or pay any Indebtedness owed to the
Borrower or any Subsidiary of the Borrower, (b) make loans or advances to the
Borrower or any Subsidiary of the Borrower or (c) transfer any of its properties
or assets to the Borrower or any Subsidiary of the Borrower, except (I) in each
case for such encum­brances or restrictions existing under or by reason of (i)
applicable law, (ii) this Agreement, the Senior Subordinated Note Documents (as
originally in effect), the Shareholders’ Agreements (as originally in effect,
but for that purpose including Shareholders’ Agreements as defined in the
Existing Credit Agreement), any Permitted Subordinated Note Document (so long as
such encumbrances and restrictions are no less favorable to the Borrower than
those contained in the Senior Subordinated Note Documents) or any Permitted
Senior Unsecured Note Document (so long as such encumbrances and restrictions
are no less favorable to the Borrower than those contained in this Agreement),
(iii) customary provisions restricting sub­letting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary of the
Borrower, (iv) cus­tomary provisions restricting assignment of any licensing
agreement entered into by the Bor­rower or any Subsidiary of the Borrower in the
ordinary course of business and (v) customary pro­visions restricting the
transfer of assets subject to Liens permitted under Section 9.01(vii) and (II)
in the case of encumbrances or restrictions of the type described in preceding
clause (c) only, (x) rights of first refusal in respect of the sale of assets of
or Equity Interests in Health Care Joint Ventures in favor of the joint venture
partner of the Borrower or its respective Subsidiary relating to the respective
Health Care Joint Venture so long as such joint venture partner is a
not-for-profit entity or a Person 100% of whose Equity Interests are owned by a
not-for-profit entity and (y) other restrictions in any partnership,
shareholder, operating or similar agreement of a Health Care Joint Venture to
the extent such restrictions are no less favorable in any respect to either the
Lenders or the Borrower (or its respective Subsidiary that holds Equity
Interests in such Health Care Joint Venture) than those contained in Section 2.3
or 2.5 of the Restrictive Shareholders’ Agreements.

                        9.12     Limitation on Issuance of Capital Stock.  (a) 
The Borrower will not issue (i) any preferred stock (other than (x) the issuance
of shares of PIK Preferred Stock in payment of regularly accruing Dividends on
theretofore outstanding shares of PIK Preferred Stock, (y) the issuance of
shares of BHS PIK Preferred Stock in payment of regularly accruing Dividends on
theretofore outstanding BHS PIK Preferred Stock and (z) Qualified Preferred
Stock) or (ii) any redeemable common stock.

                        (b)        The Borrower will not permit any of its
Subsidiaries to issue any Equity Interests (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, Equity Interests, except (i) for transfers and replacements of
then outstand­ing shares of Equity Interests, (ii) for stock splits, stock
dividends and similar or addi­tional issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
the Equity Interests of such Subsidiary, (iii) to qualify directors to the
extent required by applicable law, (iv) for issuances by newly created or
Wholly-Owned Subsidiaries of the Borrower created or acquired in accordance with
the terms of this Agreement, and (v) for issuances of Equity Interests by any
Subsidiary of the Borrower to the Borrower or any other Person, provided that if
the Person to which such Equity Interests are issued (A) is the Borrower or a
Subsidiary Guarantor, such Equity Interests shall be pledged pursuant to the
Security Documents and (B) is neither the Borrower nor any Subsidiary Guarantor,
(I) such Equity Interests are not preferred stock or similarly preferred Equity
Interests (other than Qualified Preferred Stock issued to a Person holding a
minority Equity Interest in such Subsidiary (after giving effect to such
issuance), provided that aggregate liquidation preference of all Qualified
Preferred Stock issued pursuant to this parenthetical statement shall not exceed
$10,000,000) and (II) no Default or Event of Default then exists or would result
immedi­ately after giving effect thereto.  Subject to continued compliance with
Section 9.17, if, as a result of any such issuances made pursuant to clause (v)
in the immediately preceding sentence, a Wholly-Owned Subsidiary which is a
Subsidiary Guarantor ceases to constitute a Wholly-Owned Subsidiary, upon the
receipt by the Administrative Agent and the Collateral Agent of (i) a
certificate from an Authorized Officer and the Borrower certifying that (x) such
Subsidiary is to be released from the Subsidiaries Guaranty and the Security
Documents to which it is a party in accordance with the provisions hereof and
thereof and (y) no Default or Event of Default exists at the time of, or would
exist immediately after giving effect to, such release and (ii) evidence
reasonably satisfactory to the Administrative Agent and the Collateral Agent and
such Subsidiary has been (or will contemporaneously with the release described
below, will be) released from its guaranty (if any) of any and all Indebtedness
under the Senior Subordinated Notes and, after the issuance thereof, any
Permitted Subordinated Notes and any Permitted Senior Unsecured Notes, such
Subsidiary shall, so long as no Default or Event of Default then exists or would
result therefrom, be released from the Subsidiaries Guaranty and the Security
Documents to which it is a party, and the Collateral Agent shall be authorized
to take any action deemed appropriate in order to effect or evidence the
foregoing.

                        9.13     Business.  (a)  The Borrower will not, and will
not permit any of its Subsidiaries to, engage (directly or indirectly) in any
business other than the business of owning and or operat­ing Health Care Assets
and activities that are reasonably similar or reasonably related thereto.

                        (b)        Notwithstanding anything to the contrary
contained in this Agreement, the Borrower will not operate any active businesses
other than through its Subsidiaries, and will not own or hold directly any
Investments or assets other than (i) proceeds of issuances of its capital stock
or other equity securities or Indebtedness permitted under Section 9.04 so long
as any such proceeds thereof received by the Borrower are promptly invested (to
the extent permitted under Sec­tion 9.05) in its Subsidiaries or Health Care
Joint Ventures as either (A) purchases of Equity Interests of such Subsidiaries
or Health Care Joint Ventures or (B) intercompany loans to such Subsidiaries or
Health Care Joint Ventures evidenced by Intercompany Notes or other promis­sory
notes issued by a Health Care Joint Venture and payable to the Borrower, if the
Health Care Joint Venture is not a Subsidiary, (ii) equity interests in its
Subsidiaries and Health Care Joint Ventures, (iii) Intercompany Notes, and (iv)
Interest Rate Protection Agreements provided, that the Equity Interests or notes
permitted to be held pursuant to clauses (ii) and (iii) above shall be permitted
only to the extent such Equity Interests or notes required to be pledged (and
delivered) to the Collateral Agent pursuant to the Pledge Agreement are so
pledged (and delivered).

                        9.14     Limitation on Creation of Subsidiaries and
Health Care Joint Ventures.  Notwithstanding anything to the contrary contained
in this Agreement, the Borrower will not, and will not permit any of its
Subsidiaries to, establish, create or acquire after the Effective Date any
Subsidiary or Health Care Joint Venture, provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to (i) establish or create one or
more Wholly-Owned Subsidiaries, or acquire a Person, which immediately upon such
acquisition will consti­tute a Wholly-Owned Subsidiary of the Borrower, in each
case so long as within a reasonable time from such establishment, creation or
acquisition (x) the Equity Interests of such new Wholly-Owned Subsidiary is
pledged pursuant to, and to the extent required by, the Pledge Agreement and the
certificates repre­senting such Equity Interests (if any), together with
endorsements for transfer thereof duly executed in blank, are delivered to the
Collateral Agent for the benefit of the Secured Creditors, and (y) such new
Wholly-Owned Subsidiary executes a counterpart to the Subsidiaries Guaranty, the
Pledge Agreement and the Security Agreement or a Joinder Agreement substantially
in the form of Exhibit O (except that (1) if such Wholly-Owned Subsidiary, as a
result of a material contract with Arizona Health Care Cost Containment System
or similar regulator or healthcare provider existing at the time of such
acquisition and not entered into in contemplation thereof, is prohibited from
becoming a Subsidiary Guarantor (a “Pre-existing Material Restriction”), (2) if
the Total Assets of such Wholly-Owned Subsidiary do not exceed $10,000 (an
“Immaterial Subsidiary”), or (3) the Borrower intends in good faith to issue
Equity Interests of such Wholly-Owned Subsidiary to physicians or other
investors in accordance with Section 9.12(b) within 270 days from the date of
creation or acquisition of such Wholly-Owned Subsidiary (a “Designated
Subsidiary”), then upon the receipt by the Administrative Agent of a certificate
of an Authorized Officer of the Borrower requesting that such Subsidiary shall
be a Non-Guarantor Subsidiary, and certifying that (x) (A) such Subsidiary is
subject to a Pre-existing Material Restriction and the Borrower has used
commercially reasonable efforts, in connection with the acquisition, to obtain a
waiver or amendment of such Pre-existing Material Restriction sufficient to
allow such Subsidiary to become a Subsidiary Guarantor but has not been able to
so obtain such waiver or amendment, or (B) such Subsidiary is a Designated
Subsidiary; no Default or Event of Default exists at the time of, or would exist
immediately after giving effect to the designation of such Subsidiary as a
Non-Guarantor Subsidiary (including, without limitation, under Section 9.17)
(provided that no such certificate shall be required in respect of an Immaterial
Subsidiary), such Subsidiary shall not be required to become a Subsidiary
Guarantor and take such other actions referred to above provided for a
Subsidiary Guarantor unless and until such later date, if any, upon which (A)
such Pre-existing Material Restriction no longer prohibits such result (without
limitation of Section 9.17), (B) the Administrative Agent determines that the
Equity Interests of such Subsidiary were not issued to physicians and other
physicians within the relevant 270-day period or (C) the Borrower is not in
compliance with Section 9.17, as the case may be, at which time the respective
Subsidiary shall be required to become a Subsidiary Guarantor and take such
other actions referred to above for a Subsidiary Guarantor and (ii) to the
extent otherwise permitted under this Agreement, establish, create or enter into
one or more Health Care Joint Ventures, or acquire Equity Interests in a Person,
which immediately upon such acquisition will constitute a Health Care Joint
Venture, in each case so long as within a reason­able time from such
establishment, creation or acquisition, the Equity Interests held by the
Borrower or any of its Subsidiaries in any new Health Care Joint Venture that
(A) is a Subsidiary of the Borrower or (B) has Equity Interests owned by any and
all Credit Parties with an aggregate investment cost equal to or greater than
$2,000,000, in each case, are delivered for pledge pursuant to the Pledge
Agreement and the certificates representing such Equity Interests, if any,
together with endorsements for the transfer thereof duly executed in blank, are
delivered to the Collateral Agent for the benefit of the Secured Creditors.  In
addition, any new Wholly-Owned Subsidiary shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (includ­ing, without
limitation, counterparts of the Subsidiaries Guaranty, the Pledge Agreement and
the Security Documents, or a Joinder Agreement substantially in the form of
Exhibit O) of the type described in Section 5A as such Wholly-Owned Subsidiary
would have had to deliver if such Wholly-Owned Subsidiary were a Credit Party on
the Effective Date.

                        9.15     Changes To Legal Names; Organizational
Identification Numbers, Jurisdiction or Type of Organization.  No Credit Party
shall change, or permit any change to, its legal name until (i) it shall have
given to the Administrative Agent and the Collateral Agent not less then 15 days
prior written notice of its intention so to do, clearly describing such new name
and providing other information in connection therewith as the Administrative
Agent or Collateral Agent may reasonably request and (ii) with respect to such
new name, it shall have taken all action reasonably requested by the
Administrative Agent or Collateral Agent to maintain the security interests of
the Administrative Agent or Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect.  In addition, to the extent that any Credit Party does
not have an organizational identification number on the date hereof and later
obtains one, or if there is any change in the organizational identification
number of any Credit Party, the Borrower or such Credit Party shall promptly
notify the Administrative Agent and the Collateral Agent of such new or changed
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent and the Collateral Agent to the extent
necessary to maintain the security interests of the Administrative Agent or
Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents fully perfected and in full force and effect.  Furthermore,
no Credit Party shall change its jurisdiction of organization or its type of
organization until (i) it shall have given  to the Administrative Agent and the
Collateral Agent not less than 15 days prior written notice of its intention so
to do, clearly describing such new jurisdiction of organization and/or type of
organization and providing such other information in connection therewith as the
Administrative Agent or Collateral Agent may reasonably request and (ii) with
respect to such new jurisdiction and/or type of organization, it shall have
taken all actions reasonably requested by the Administrative Agent or the
Collateral Agent to maintain the security interests of the Administrative Agent
or Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents at all times fully perfected and in full force and effect. 
If at any time Schedule XII hereto is not true and correct (as of the date in
question, which may be after the Effective Date), whether because of changes
thereto or as a result of the creation or acquisition of additional Credit
Parties, the Borrower shall promptly furnish to the Administrative Agent and the
Collateral Agent a true and correct updated Schedule XII, which shall contain
the updated information required therein with respect to each Credit Party as of
the date of any change thereto.

                        9.16     No Designation of Other Indebtedness as
“Designated Senior Indebtedness”.  The Borrower will not, and will not permit
any of its Subsidiaries to, designate any Indebtedness (other than the
Obligations) of such Credit Party as “Designated Senior Indebtedness” for the
purposes of the Senior Subordinated Note Documents or any Permitted Senior
Subordinated Note Documents.

                        9.17     Limitation on Assets Held By Non-Guarantor
Subsidiaries.  The Borrower will not permit the Total Assets of all
Non-Guarantor Subsidiaries to, at any time, exceed 30% of the Total Assets of
the Borrower and its Subsidiaries.

                        SECTION 10. Events of Default.  Upon the occurrence of
any of the following specified events (each an “Event of Default”):

                        10.01   Payments.  The Borrower shall (i) default in the
payment when due of any principal of any Loan or any Note or (ii) default, and
such default shall continue un­remedied for three or more Business Days, in the
payment when due of any interest on any Loan or Note, any Unpaid Drawing or any
Fees or any other amounts notified hereunder owing hereunder or under any other
Credit Document; or

                        10.02   Representations, etc.  Any representation or
warranty made byany Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

                        10.03   Covenants.  Any Credit Party shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 8.15, 9.01 through 9.05, 9.07 through 9.10 or 9.12 through
9.16, (ii) default in the due performance or observance by it of the provisions
contained in Section 9.17 and such default in the case of this clause (ii) shall
continue unremedied for a period of 30 days or (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document (other than as provided
in Sections 10.01 and 10.02) and such default in the case of this clause (iii)
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or the Required Lenders; or

                        10.04   Default Under Other Agreements.  (i)  The
Borrower or any of its Subsidi­aries shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace or cure, if
any, provided in the instrument or agreement under which such Indebt­edness was
created or (y) default in the observance or performance of any agreement or
condi­tion relating to any Indebtedness (other than the Obligations) or
contained in any instru­ment or agree­ment evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (deter­mined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
(including, with­out limitation, by reason of the occurrence of a change of
control or other similar event, but exclud­ing by reason of any due-on-sale
clause contained in Indebtedness so long as the aggre­gate principal amount of
all such Indebtedness does not exceed $5,000,000), prior to the stated maturity
thereof, provided that it shall not be a Default or an Event of Default under
clauses (i) or (ii) of this Section 10.04 unless the aggregate outstanding
principal amount of all Indebtedness as described in such clauses (i) and (ii)
is at least $5,000,000; or

                        10.05   Bankruptcy, etc.  The Borrower or any of its
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any of its Subsidiaries and the peti­tion is
not contro­verted within 15 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or sub­stantially all of the property of
the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjust­ment of debt, relief of debtors, dissolution, insol­vency or
liquidation or similar law of any juris­dic­tion whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries,  or there is
commenced against the Borrower or any of its Subsidiaries any such proceeding
which remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudi­cated insolvent or bankrupt; or any order of relief or
other order approv­ing any such case or pro­ceeding is entered; or the Borrower
or any of its Subsidiaries suffers any appointment of any cus­todian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or the Borrower or any of its Subsid­iaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or

                        10.06   ERISA.  (a)  Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 303 or 304 of ERISA, a Reportable Event shall have occurred,
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in sub­section .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
sub­ject to Title IV of ERISA shall have had or is likely to have a trustee
appointed at the instance of the PBGC to administer such Plan, any Plan which is
subject to Title IV of ERISA is, shall have been or is likely to be termi­nated
or to be the subject of termination proceedings under ERISA, any Plan shall have
an Unfunded Current Liability, a contribution required to be made with respect
to a Plan or a Foreign Pension Plan has not been timely made, the Borrower or
any Subsidiary of the Borrower or any ERISA Affiliate has incurred or is likely
to incur any liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Sec­tion
401(a)(29), 4971 or 4975 of the Code or on account of a group health plan (as
defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code or 45 Code
of Federal Regulations Section 160.103) under Section 4980B of the Code and/or
the Health Insurance Portability and Accountability Act of 1996, or the Borrower
or any Subsidiary of the Borrower has incurred or is likely to incur liabilities
pur­suant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Sec­tion 601 of ERISA) or Plans or Foreign
Pension Plans; (b) there shall result from any such event or events the
imposition of a lien on, the granting of a security interest by, or a liability
or a material risk of incurring a liability by, the Borrower, a Subsidiary of
the Borrower or an ERISA Affiliate; and (c) such lien, security interest or
liability, individually, and/or in the aggregate, in the reasonable opinion of
the Required Lenders, has had, or could reasonably be expected to have, a
material adverse effect upon the business, property, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower or
of the Borrower and its Subsidiaries taken as a whole; or

                        10.07   Security Documents.  At any time after the
execution and delivery thereof, any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a per­fected
security interest in, and Lien on, all of the Collateral in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01); or

                        10.08   Subsidiaries Guaranty.  At any time after the
execution and delivery thereof, the Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting by or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due perform­ance or observance of any material term, covenant or
agreement on its part to be performed or observed pursuant to the Subsidiaries
Guaranty; or

                        10.09   Judgments.  One or more judgments or decrees
shall be entered against the Borrower or any of its Subsidiaries involving in
the aggregate for the Borrower and its Subsidiaries a liability (to the extent
not paid or not covered by a reputable and solvent insurance com­pany) and such
judgments and decrees either shall be final and non-appealable or shall not
bevacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments and decrees
(determined as provided in the preceding parenthetical of this Section 10.09)
exceeds $3,500,000; or

                        10.10   BHS Assets.  Any of the assets comprising the
five acute care hospitals known as of the Effective Date as Baptist Health
System in San Antonio, Texas shall cease to be held by a Subsidiary Guarantor
that is party to an effective Subsidiaries Guaranty and effective Security
Documents, or any Equity Interests of any such Subsidiary Guarantor holding such
assets shall cease to be pledged pursuant to an effective Pledge Agreement
(other than any such Equity Interests in VHS Acquisition Number 5, Inc. held by
BaptistHealth Services on the Effective Date and any Qualified Preferred Stock
issued in replacement of such existing Equity Interests so long as the aggregate
liquidation preference of such replacement Qualified Preferred Stock does not
exceed $1,000,000); or

                        10.11   Change of Control.  A Change of Control shall
occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Note to enforce its claims against any Credit Party
(provided that, if an Event of Default specified in Section 10.05 shall occur
with respect to the Borrower, the result which would occur upon the giv­ing of
written notice by the Administra­tive Agent to the Borrower as specified in
clauses (i) and (ii) below shall occur auto­ma­tically without the giving of any
such notice):  (i) declare the Total Commitments terminated, whereupon all of
the Commit­ments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing here­under and
thereunder to be, whereupon the same shall become, forthwith due and payable
with­out presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash, to be held as security by the Collat­eral Agent, as
is equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the Borrower and then outstanding; (v) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents; and (vi) apply any cash collateral held by the Administrative Agent
pursuant to Section 4.02 to the repayment of the Obligations.

                        SECTION 11. Definitions and Accounting Terms.

                        11.01   Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

                        “Acquisition” shall mean the acquisition by the Borrower
or any of its Subsidiaries (from a Person other than the Borrower or a
Subsidiary thereof) of Health Care Assets in accordance with the provisions of
this Agreement.

                        “Acquisition CapEx” shall mean, for any period, the
aggregate amount of all Capital Expenditures incurred or committed to be
incurred by the Borrower or any of its Subsidiaries within six months of the
consummation of any Permitted Acquisition, which expendi­tures have been
identified by the Borrower to the Administrative Agent as part of the aggregate
value of all consideration paid by the Borrower or such Subsidiary in respect of
such Permitted Acquisition.

                        “Act” shall have the meaning provided in Section 13.17.

                        “Additional Capital Expenditures Amount” shall mean, for
each fiscal year of the Borrower ending on or after June 30, 2005, an amount
(not less than $0) equal to the product of (a) .05 multi­plied by the remainder
of (x) the consolidated net revenue for such fiscal year attributable to Health
Care Assets (other than health maintenance organizations, physician practices
and the physician practice management business of Watermark Physician Services,
Inc.) of the Borrower and its Subsidiaries less (y) the consolidated net revenue
for the Borrower’s fiscal year ended June 30, 2004 attribut­able to Health Care
Assets (other than health maintenance organizations, physician practices and the
physician practice management business of Watermark Physician Services, Inc.) of
the Borrower and its Subsidiaries (as determined in good faith by an Authorized
Officer of the Borrower and set forth in rea­sonable detail in the Compliance
Certificate delivered by the Borrower to the Administra­tive Agent within 90
days following each fiscal year end of the Borrower pursuant to
Section 8.01(d)).

                        “Additional Investment Amount” shall initially mean $0,
provided that on each date (but no more than once during any fiscal year of the
Borrower) when the Borrower delivers the financial statements and related
officer’s certificate required to be delivered pursuant to Sections 8.01(c) and
(d) (commencing with the Borrower’s fiscal year ending June 30, 2005), the
Additional Investment Amount shall, to the extent the remainder referred to
below is a positive number, be increased by an amount equal to 10% of the
remainder of (i) Consolidated EBITDA for the respective fiscal year for which
such financial statements and related officer’s certificate have been delivered
less (ii) Consolidated EBITDA for the fiscal year of the Borrower ending June
30, 2004.

                        “Additional Physician Support Obligations Amount” shall
initially mean $0; provided that, on each date (but no more than once during any
fiscal year of the Borrower) when the Borrower delivers the financial statements
and related officer’s certificate required to be delivered pursuant to Sections
8.01(c) and (d) (commencing with the Borrower’s fiscal year ending June 30,
2005), the Additional Physician Support Obligations Amount shall, to the extent
the remainder referred to below is a positive number, be increased by an amount
equal to 5% of the remainder of (i) Consolidated EBITDA for the respective
fiscal year for which such financial statements and related officer’s
certificate have been delivered less (ii) Consolidated EBITDA for the fiscal
year of the Borrower ending June 30, 2004.

                        “Additional Security Documents” shall have the meaning
provided in Section 8.12(a).

                        “Adjusted Consolidated Net Income” shall mean for any
period Consolidated Net Income of the Borrower and its Subsidiaries for such
period plus, without duplication, the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense) and net non-cash losses which were included
in arriving at Consolidated Net Income for such period less the sum of the
amount of all net non-cash gains and gains from the sale or other disposition of
assets (other than sales of inventory in the ordinary course of business) which
were included in arriving at Consolidated Net Income for such period.

                        “Adjusted Consolidated Working Capital” at any time
shall mean Consolidated Current Assets (but excluding therefrom all cash and
Cash Equivalents) less Consolidated Current Liabilities at such time.

                        “Administrative Agent” shall mean Bank of America in its
capacity as Administrative Agent (including in its capacity as Collateral Agent)
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

                        “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                        “Affected Loans” shall have the meaning provided in
Section 4.02(j).

                        “Affiliate” shall mean, with respect to any Person, any
other Person (i) directly or indirectly controlling (including, but not limited
to, all directors, executive officers and general partners of such Person),
controlled by, or under direct or indirect common control with, such Person or
(ii) that directly or indirectly owns more than 15% of any class of the voting
securities or capital stock of or Equity Interests in such Person.  A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

                        “Agent-Related Persons” means each Agent and the
Collateral Agent, together with their respective Affiliates (including, in the
case of Bank of America, in its capacity as the Administrative Agent, BAS and
Citigroup Global Markets Inc., in their capacities as Joint Lead Arrangers and
Citicorp North America, Inc., in its capacity as Syndication Agent), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

                        “Agents” shall mean the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents and the Joint Lead Arrangers.

                        “Agreement” shall mean this Credit Agreement, as
modified, supplemented, amended, restated, extended, renewed, refinanced or
replaced from time to time.

                        “Applicable Margin” shall mean, from and after any Start
Date to and including the corresponding End Date (a)(i) with respect to
Revolving Loans and Swingline Loans, the respective percentage per annum set
forth below under the respective Type of Loans and opposite the respec­tive
Level (i.e., Level 1, Level 2, Level 3, Level 4 or Level 5, as the case may be)
indicated to have been achieved on the applicable Test Date (as shown on the
respective officer’s certificate delivered pursuant to Section 8.01(d) or the
first proviso below):

Applicable Margins for Revolving Loans and Swingline Loans

Level

Consolidated Leverage
Ratio (calculated on a Pro
Forma Basis in accordance
with, and subject to the
exceptions contained in,
Section 11.02)

Revolving Loans
maintained as
Eurodollar Loans

Revolving Loans
maintained as
Base Rate Loans
and Swingline
Loans

 

 

 

 

 

1

 

Greater than or equal to
4.25:1.00

2.75%

1.75%

 

 

 

 

 

2

 

Greater than or equal to
3.50:1.00 but less than
4.25:1.00

2.50%

1.50%

 

 

 

 

 

3

Greater than or equal to
2.75:1.00 but less than
3.50:1.00

2.25%

1.25%

 

 

 

 

 

4

Greater than or equal to
2.00:1.00 but less than
2.75:1.00

2.00%

1.00%

 

 

 

 

 

5

Less than 2.00:1.00

1.75%

0.75%

                        (ii)        with respect to Initial Term Loans, the
respective percentage per annum set forth below under the respective Type of
Loans and opposite the respec­tive Level (i.e., Level 1 or Level 2, as the case
may be) indicated to have been achieved on the applicable Test Date (as shown on
the respective officer’s certificate delivered pursuant to Section 8.01(d) or
the first proviso below):

Applicable Margins for Initial Term Loans

Level

Consolidated Leverage
Ratio (calculated on a Pro
Forma Basis in accordance
with, and subject to the
exceptions contained in,
Section 11.02)

Initial Term Loans
maintained as
Eurodollar Loans

Initial Term Loans
maintained as
Base Rate Loans

 

 

 

1

Greater than or equal to
2.50:1.00

2.25%

1.25%

 

 

 

 

2

Less than 2.50:1.00

2.00%

1.00%

; provided, however, that if the Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(d) showing the applicable Consolidated Leverage Ratio (as
calculated on a Pro Forma Basis in accordance with Section 11.02 for purposes of
determining Applicable Margins) on the relevant Test Date) on or prior to the
respective date required by such Sections, then Level 1 pricing shall apply
until such time, if any, as the financial statements required as set forth above
and the accompanying officer’s certificate have been delivered show­ing the
pricing for the respective Margin Reduction Period is at a level which is less
than Level 1 (it being understood that, in the case of any late delivery of the
financial statements and officer’s certificate as so required, any reduction in
the Applicable Margin shall apply only from and after the date of the delivery
of the complying financial statements and officer’s certificate); provided
further, that (x) subject, in each case, to following clause (y), (i) Level 3
pricing shall apply for Revolving Loans and Swingline Loans and (ii) Level 1
pricing shall apply for Initial Term Loans, in each case, for the period from
the Effective Date to but not includ­ing the date which is the first Start Date
after the delivery of its financial statements in respect of the Borrowers’
fiscal quarter ending on September 30, 2004 and (y) Level 1 pricing shall apply
for all Loans at any time when any Default or Event of Default is in existence;
and

                        (b)        with respect to any Tranche of Incremental
Term Loans, the respective percentages per annum relating to the respective Type
of such Tranche of Incremental Term Loans as set forth in the applicable
Incremental Commitment Agreement (or, in the case of any Tranche of Incremental
Term Loans extended pursuant to more than one Incremental Commitment Agreement,
as may be provided in the first Incremental Commitment Agreement executed and
delivered with respect to such Tranche).

                        “Approved Fund” shall have the meaning provided in
Section 13.04(g).

                        “Assignment and Assumption Agreement” shall mean an
Assignment and Assumption Agreement substantially in the form of Exhibit P
(appropriately completed).

                        “Authorized Officer” of any Credit Party shall mean any
of the President, the Chief Financial Officer or any Vice-President of such
Credit Party or any other officer of such Credit Party which is designated in
writing to the Administrative Agent by any of the foregoing officers of such
Credit Party as being authorized to give such notices under this Agreement.

                        “Bank of America” shall mean Bank of America, N.A., in
its individual capacity.

                        “Bankruptcy Code” shall have the meaning provided in
Section 10.05.

                        “BAS” shall mean Banc of America Securities LLC, in its
individual capacity. 

                        “Base Rate” at any time shall mean the higher of (i) the
rate which is 1/2 of 1% in excess of the Federal Funds Rate and (ii) the Prime
Lending Rate.

                        “Base Rate Loan” shall mean (i) each Swingline Loan and
(ii) each other Loan designated or deemed designated as such by the Borrower at
the time of the incurrence thereof or conversion thereto.

                        “BHS” shall mean the five-hospital network known as the
Baptist Health Systems located in San Antonio, Texas.

                        “BHS Acquisition” shall mean the acquisition of BHS by
one or more Subsidiaries of the Borrower.

                        “BHS PIK Preferred Stock” shall mean pay-in-kind
preferred stock of the Borrower $0.01 par value per share, and any additional
shares thereof issued as pay-in-kind Dividends, issued to the seller of BHS as
partial consideration for the BHS Acquisition.

                        “BHS PIK Preferred Stock Document” shall mean the
Certificate of Designation, Preferences and Rights for the BHS PIK Preferred
Stock, as in effect on December 17, 2002 and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

                        “Borrower” shall have the meaning provided in the first
paragraph of this Agreement.

                        “Borrowing” shall mean the borrowing of one Type of Loan
from all the Lenders (or from the Swingline Lender in the case of Swingline
Loans) on a given date (or re­sulting from a conversion or conversions on such
date) having in the case of Eurodollar Loans the same Interest Period, provided
that Base Rate Loans incurred pursuant to Section 1.10(b) shall be considered
part of the related Borrowing of Eurodollar Loans.

                        “Business Day” shall mean (i) for all purposes other
than as covered by clause (ii) below, any day except Saturday, Sunday and any
day which shall be in New York, New York a legal holiday or a day on which
banking institutions are authorized or required by law or other govern­ment
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in the London interbank Eurodollar
market.

                        “Capital Expenditures” shall mean, with respect to any
Person, all expenditures by such Person which should be capitalized in
accordance with GAAP and reflected as either prop­erty, plant or equipment, and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person, provided that Capital Expenditures shall not include (i) financing
costs required to be capitalized, (ii) the purchase price of Permitted
Acquisitions to the extent paid during such period, (iii) any Acquisition CapEx
incurred or com­mitted to be incurred during such period, and (iv) interim costs
incurred during such period in connection with a proposed acqui­sition to the
extent such costs would constitute a part of the purchase price for such
acqui­si­tion upon its consummation; provided that at any time such proposed
acquisition is no longer expected to occur, all costs excluded from this
definition of Capital Expenditures pursuant to this clause (iv) shall be
reversed and expensed in the current period.

                        “Capitalized Lease Obligations” of any Person shall mean
all rental obligations which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

                        “Captive Insurance Subsidiary” shall mean Volunteer
Insurance Ltd., a company with limited liability organized under the laws of
Bermuda.

                        “Cash Equivalents” shall mean, as to any Person, (i)
securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumental­ity thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition, (ii) Dollar denominated
time deposits and certificates of deposit of any commercial bank having, or
which is the principal bank­ing subsidiary of a bank holding company having,
capital in excess of $500,000,000 with maturi­ties of not more than one year
from the date of acquisition by such Person, (iii) repurchase obliga­tions with
a term of not more than 30 days for underlying securities of the types described
in clause (i) above entered into with any bank meeting the qualifications
specified in clause (ii) above, (iv) commercial paper issued by any Person
incorporated in the United States rated at least A-2 or the equivalent thereof
by S&P or at least P‑2 or the equivalent thereof by Moody’s and in each case
maturing not more than 270 days after the date of acquisition by such Person,
(v) other Dollar denominated securities issued by any Person incorporated in the
United States rated at least “A-” or the equivalent by S&P or at least “A3” or
the equivalent by Moody’s and in each case either (x) maturing not more than 90
days after the date of acquisition by such Person or (y) which are subject to a
repricing arrangement (such as a Dutch auction) not more than 270 days after the
date of acquisition by such Person which such Person believes in good faith will
permit such Person to sell such security at par in connection with such
repricing mechanism and (vi) investments in money market funds substantially all
of whose assets are comprised of securities of the types described in clauses
(i) through (iv) above.

                        “CERCLA” shall mean the Comprehensive Environmental
Response, Compensa­tion, and Liability Act of 1980, as the same may be amended
from time to time, 42 U.S.C.A. § 9601 et seq.

                        “Change of Control” shall mean (w) (i) at any time prior
to the consummation of a Qualified Public Offering, the Morgan Stanley Holders
shall cease to own at least 50.1% of the voting interests in the Borrower’s (or
after, a Holding Company Reorganization Transaction has occurred, New Holdco’s)
Equity Interests, or (ii) at any time after the consummation of a Qualified
Public Offering, (A) the Morgan Stanley Holders shall cease to own at least 30%
of the voting interests in the Borrower’s (or after, a Holding Company
Reorganization Transaction has occurred, New Holdco’s) Equity Interests or
(B) any Person or “group” (within the mean­ing of Rules 13d-3 or 13d-5 under the
Exchange Act (as in effect on the Effective Date)) (for this purpose, excluding
the Morgan Stanley Holders), shall have acquired beneficial owner­ship of a
percentage of the voting interest in the Borrower’s (or after, a Holding Company
Reorganization Transaction has occurred, New Holdco’s) Equity Interests which
exceeds the percent­age ownership of the Morgan Stanley Holders of the voting
interests in the Borrower’s (or after, a Holding Company Reorganization
Transaction, New Holdco’s) Equity Interests, (x) at any time after a Holding
Company Reorganization Transaction has occurred, New Holdco shall cease to own
100% of the Equity Interests in the Borrower, (y) any Person or “group” (within
the meaning of Rules 13d-3 or 13d-5 of the Exchange Act (as in effect on the
Effective Date)) (for this purpose excluding the Morgan Stanley Holders) shall
have obtained the power (whether or not exercised) to elect a majority of the
Borrower’s directors, provided that no Person shall be deemed a member of any
such group merely by having become a party to any Shareholders’ Agreement to
which Morgan Stanley Capital Partners or its Affiliates is a party or (z) a
“Change of Control,” as defined in the Senior Subordinated Note Documents, the
Convertible Subordinated Debt Documents or the BHS PIK Preferred Stock
Documents, shall occur under the Senior Subordinated Note Documents, the
Convertible Subordinated Debt Documents or the BHS PIK Preferred Stock
Documents, as the case may be, or a comparable event, whether or not so titled,
shall occur under any Permitted Subordinated Note Document or any Permitted
Senior Unsecured Note Document.

                        “Claims” shall have the meaning provided in the
definition of “Environmental Claims.”

                        “Co-Documentation Agents” shall have the meaning
provided in the first paragraph of this Agreement.

                        “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and to any subsequent provision of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

                        “Collateral” shall mean all property with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral and the Mortgaged
Properties.

                        “Collateral Agent” shall mean the Administrative Agent
acting as collateral agent for the Secured Creditors pursuant to the Security
Documents.

                        “Collective Bargaining Agreements” shall have the
meaning provided in Section 5A.05.

                        “Commitment” shall mean any of the commitments of any
Lender, i.e., whether the Initial Term Loan Commitment, the Revolving Loan
Commitment or any Incremental Term Loan Commitment of such Lender.

                        “Commitment Commission” shall have the meaning provided
in Section 3.01(a).

                        “Consolidated Cash Interest Expense” shall mean, for any
period, the total consoli­dated cash interest expense, in each case, for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period
but (i) excluding (x) interest expense not payable in cash by its terms
(including amortization of discount, deferred financing costs to the extent
included in this defini­tion of Consolidated Cash Interest Expense, interest
expense recognized on unfunded mal­practice liability reserves and interest on
life insurance policies owned by the Borrower to the extent not paid in cash),
(y) prepayment premiums relating to the prepayment of term loans under the
Existing Credit Agreement and (z) to the extent such redemption is permitted
hereunder, any tender or call premium paid in connection with the redemption of
any Permitted Senior Unsecured Notes, Permitted Senior Subordinated Notes or any
other Indebtedness permitted to be outstanding or incurred pursuant to this
Agreement and (ii) subtracting from Consolidated Cash Interest Expense as
otherwise determined above for any period, the cash portion of interest income
actually received by the Borrower and its Subsidiaries during such period, all
as determined on a consoli­dated basis in accordance with GAAP.

                        “Consolidated Current Assets” shall mean, at any time,
the amounts that would be classified as consolidated current assets of the
Borrower and its Subsidiaries in accordance with GAAP in a classified balance
sheet.

                        “Consolidated Current Liabilities” shall mean, at any
time, the amounts that would be classified as consolidated current liabilities
of the Borrower and its Subsidiaries at such time in accordance with GAAP in a
classified balance sheet, but excluding the current portion of any Indebtedness
under this Agreement and any other long-term Indebtedness which would other­wise
be included therein.

                        “Consolidated Debt” shall mean, at any time, (a) the
principal amount of all Indebtedness (excluding (x) Indebtedness of the type
described in clauses (iii), (v) or (vi) of the definition thereof to the extent
such Indebtedness would not appear on a consolidated balance sheet of the
Borrower and its Subsidiaries as debt or capital leases in accordance with GAAP
(it being understood and agreed that for the purposes of this clause (x) up to
$5,000,000 of Indebtedness of the type described in clause (vi) of the
definition thereof that is otherwise required to be reflected on a balance sheet
as debt in accordance with GAAP may be excluded from the definition of
Consolidated Debt if as of July 30, 2001 such Indebtedness was not required to
be so reflected as debt on a balance sheet in accordance with GAAP as in effect
on such date) and (y) Indebtedness of the type described in clause (ii) of the
definition thereof to the extent such Indebtedness consists of undrawn amounts
in respect of letters of credit) of the Borrower and its Subsidiaries at such
time (including any Indebtedness incurred at such time), less (b) the amount of
cash and Cash Equivalents held by the Borrower and its Subsidiaries at such time
and which would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as part of the consoli­dated assets of the Borrower; provided that
if any Revolving Loans or Swingline Loans are outstand­ing at such time then the
amount of cash and Cash Equivalents deducted pursuant to this clause (b) shall
not exceed the sum of (x) $25,000,000 and (y) the Required AHCCS Amount at such
time; provided further that cash or Cash Equivalents which are deposited with,
or held by, Subsidiaries of the Borrower that have a contract with the Arizona
Health Care Cost Containment System to arrange health care services for Medicaid
patients shall only reduce Consolidated Debt to the extent such cash or Cash
Equivalents, as the case may be, (x) are required by the Arizona Health Care
Cost Containment System (or the relevant governmental authori­ties having
jurisdiction over same) to remain with such Subsidiaries on the date for which
Consolidated Debt is being determined (which date for which Consolidated Debt is
being deter­mined must be within seven days prior to or seven days after the
last day of any fiscal quarter of the Borrower or there shall be no reduction to
the amount of Consolidated Debt for cash or Cash Equivalents held by such
Subsidiaries) and (y) shall not be required by the Arizona Health Care
Containment System (or other relevant governmental authority) to remain with
such Subsidiary at any time other than during the period beginning seven days
prior to, and ending seven days after, the last day of any fiscal quarter of the
Borrower.

                        “Consolidated Debt/Total Capitalization Ratio” shall
mean, at any time, the ratio of Consolidated Debt at such time to Total
Capitalization at such time.

                        “Consolidated EBIT” shall mean, for any period,
Consolidated Net Income of the Borrower and its Subsidiaries plus, in each case
to the extent actually deducted in determining Consolidated Net Income for such
period, Consolidated Cash Interest Expense and provision for taxes for such
period adjusted to exclude for such period (v) any extraordinary gains or
losses, (w) any gains or losses from non-current assets held for divestiture or
write-downs of non-current assets relating to impairments or the sale of
non-current assets, (v) minority interests (to the extent distributions are not
required to be made and are not made in respect thereof), (x) non-recurring,
non-cash charges and adjustments (excluding any non-cash charges or adjustments
related to any inventory or receivables of any Credit Party and any non-cash
charges that require an accrual of or reserves for cash charges for any future
period), provided that, for purposes of this clause (x), any noncash charges or
adjustments shall be treated as cash charges of adjustments in any subsequent
period during which cash disbursements attributable thereto are made, (y) any
debt extinguishment charges paid in connection with the Refinancing or any other
repayment of Indebtedness permitted pursuant to the terms of this Agreement and
(z) non-cash expenses incurred in connection with stock options, stock
appreciation rights or other similar equity rights.

                        “Consolidated EBITDA” shall mean, for any period,
Consolidated EBIT for such period, adjusted by adding thereto the amount of all
amortization and depreciation that were deducted in arriving at Consolidated
EBIT for such period.

                        “Consolidated Interest Coverage Ratio” shall mean, for
any period, the ratio of Consolidated EBITDA for such period to Consolidated
Cash Interest Expense for such period.

                        “Consolidated Leverage Ratio” shall mean, at any time,
the ratio of Consolidated Debt at such time to Consolidated EBITDA for the Test
Period ended on the date of determin­ation or, if the date of determination is
not the last day of a Test Period, for the then most recently ended Test Period.

                        “Consolidated Net Income” shall mean, for any Person and
period, the net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis, provided that (i) in determining
Consolidated Net Income of the Bor­rower, the net income of any other Person
which is not a Subsidiary of the Borrower or a Subsidi­ary thereof or is
accounted for by the Borrower or a Subsidiary thereof by the equity method of
accounting shall be included only to the extent of the payment of dividends or
distribu­tions by such other Person to the Borrower or a Subsidiary thereof
during such period, (ii) in determining Consolidated Net Income of the Borrower,
the net income of any Health Care Joint Venture shall not be included to the
extent that payment of dividends or distributions by such Health Care Joint
Venture to the Borrower or a Wholly-Owned Subsidiary are prohibited pursuant to
the organizational docu­ments relating to such Health Care Joint Venture and
(iii) to the extent Consolidated Net Income includes amounts attributable to
minority interests in non-Wholly-Owned Subsidiaries of the Borrower,
Consolidated Net Income shall be reduced by the amounts attributable to such
minority interests.

                        “Consolidated Net Worth” shall mean, at any time, the
consolidated stockholders’ equity of the Borrower at such time plus, to the
extent not otherwise included, any preferred stock of the Borrower, with the
foregoing determinations to be made in accordance with GAAP.

                        “Consolidated Senior Debt” shall mean, at any time, the
remainder of (x) Consolidated Debt at such time less (y) the sum of (i) the
aggregate principal amount of Senior Subordinated Notes outstanding at such time
(to the extent same are reflected in Consolidated Debt at such time), (ii) the
aggregate principal amount of all Permitted Subordinated Notes outstanding at
such time (to the extent same are reflected in Consolidated Debt at such time)
and (iii) the aggregate principal amount of all Convertible Subordinated Debt
outstanding at such time (to the extent same are reflected in Consolidated Debt
at such time).

                        “Consolidated Senior Leverage Ratio” shall mean, at any
time, the ratio of Consolidated Senior Debt at such time to Consolidated EBITDA
for the Test Period ended on the date of determination or, if the date of
determination is not the last day of a Test Period, for the then most recently
ended Test Period. 

                        “Contingent Obligation” shall mean, as to any Person,
any obligation of such Person guaranteeing or intended to guarantee (including,
without limitation, as a result of such Person being a general partner of the
other Person, unless the underlying obligation is expressly made non-recourse as
to such general partner) any Indebtedness, leases, dividends or other
obli­ga­tions (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property consti­tut­ing direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or pay­ment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obli­gation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

                        “Convertible Subordinated Debt” shall mean unsecured
convertible subordinated debt of the Borrower evidenced by that certain 8.18%
Convertible Subordinated Note due 2013 issued to the seller of BHS as partial
consideration for the BHS Acquisition, as in effect on the January 1, 2003 and
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. 

                        “Convertible Subordinated Debt Documents” shall mean
that certain 8.18% Convertible Subordinated Note due 2013 and each other
document or agreement relating to the issuance of such Convertible Subordinated
Note due 2013.

                        “Credit Documents” shall mean this Agreement and, after
the execution and deliv­ery thereof pursuant to the terms of this Agreement,
each Note, the Subsidiaries Guaranty, each Security Document, each Incremental
Commitment Agreement and each Joinder Agreement.

                        “Credit Event” shall mean the making of any Loan or the
issuance of any Letter of Credit but shall not include the commencement of a new
Interest Period applicable to a Borrow­ing of Eurodollar Loans upon the
expiration of the Interest Period applicable thereto or the con­version of Loans
of one Type into Loans of the other Type, provided that, in any such case, the
aggregate outstanding principal amount of Loans is not increased as a result
thereof.

                        “Credit Party” shall mean the Borrower and each
Subsidiary Guarantor.

                        “Current Liabilities” shall mean, as to any Person,
accrued expenses, trade pay­ables and insurance premiums payable within one year
of the incurrence thereof of such Person.

                        “Default” shall mean any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default.

                        “Defaulting Lender” shall mean any Lender with respect
to which a Lender Default is in effect.

                        “Disposition” shall mean any sale, lease, sale and
lease-back, assignment, conveyance, transfer or other disposition by the
Borrower or any of its Subsidiaries (to a Person other than the Borrower or a
Subsidiary thereof) of any Health Care Assets.

                        “Dividends” with respect to any Person shall mean that
such Person has declared or paid a dividend or returned any equity capital to
its stockholders or partners or authorized or made any other distribution,
payment or delivery of property (other than common stock (or equiv­a­lent
thereof) of such Person) or cash to its stockholders, members or partners as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a considera­tion any shares of any class of the capital
stock or other Equity Interests of such Person outstand­ing on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests).  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments (other
than as excluded above) made or required to be made by such Person with respect
to any stock appreciation rights, plans, equity incentive or achieve­ment plans
or any similar plans (other than payments under normal cash bonus plans for
employees that are approved by the board of directors of the Borrower) or
setting aside of any funds for the foregoing purposes.

                        “Dollars” and the sign “$” shall each mean freely
transferable lawful money of the United States.

                        “Drawing” shall have the meaning provided in Section
2.05(b).

                        “Effective Date” shall have the meaning provided in
Section 13.10.

                        “Eligible Assignee” shall have the meaning provided in
Section 13.04(g).

                        “Employee Benefit Plans” shall have the meaning provided
in Section 5A.05.

                        “End Date” shall mean, for any Margin Reduction Period,
the last day of such Margin Reduction Period.

                        “Environmental Claims” shall mean any and all
administrative, regulatory or judi­cial actions, suits, formal demands, demand
letters, claims, liens, notices of non-compliance or violation, investigations
or proceedings relating in any way to any Environmental Law or any per­mit
issued, or any approval given, under any such law (hereafter “Claims”),
including, with­out limitation, (a) any and all Claims by governmental or
regulatory authorities for enforce­ment, cleanup, removal, response, remedial or
other actions or damages pursuant to any appli­cable Environmental Law, and (b)
any and all Claims by any third party seeking damages, contri­bu­tion,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

                        “Environmental Law” shall mean any applicable Federal,
state, foreign or local statute, law, rule, regulation, ordinance, code, written
guideline, written policy and rule of com­mon law now or hereafter in effect and
in each case as amended, and any binding judicial or admin­istrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment binding on the Borrower or any Subsidiary, as applicable, and
relating to the environ­ment, occupational safety and health or Hazardous
Materials, including, with­out limita­tion, CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 U.S.C.A. § 2601 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.A. § 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C.A. § 3803 et seq.; the Oil Pollution Act
of 1990, 33 U.S.C.A. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C.A. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C.A. § 1801 et seq.; the Occupational Safety and
Health Act, 29 U.S.C.A. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

                        “Equity Interests” of any Person shall mean any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents of or interests in (however desig­nated) equity of such
Person, including any common stock, preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

                        “Equity Investment” shall mean any Investment evidenced
solely by Equity Interests.

                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.  Sec­tion references to ERISA are to
ERISA, as in effect at the date of this Agreement and any subse­quent provisions
of ERISA, amendatory thereof, supplemental thereto or substituted therefor.

                        “ERISA Affiliate” shall mean each person (as defined in
Section 3(9) of ERISA) which together with the Borrower or a Subsidiary of the
Borrower would be deemed to be a “single employer” within the meaning of Section
414(b), (c), (m) or (o) of the Code.

                        “Eurodollar Loan” shall mean each Loan designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

                        “Eurodollar Rate” shall mean for any Interest
Determination Date with respect to an Interest Period for a Eurodollar Loan, the
rate per annum obtained by dividing (i)(a) the per annum rate for deposits in
Dollars for a period corresponding to the duration of the relevant Interest
Period which appears on Telerate Page 3750 at approximately 11:00 A.M. (London
time) on such Interest Determination Date or (b) if such rate does not appear on
Telerate Page 3750 on such Interest Determination Date, the rate per annum
(rounded upward to the nearest 1/16 of one percent) at which deposits in Dollars
are offered by Administrative Agent to first-class banks in the London interbank
market, in the approximate amount of Administrative Agent’s relevant Eurodollar
Loan and having a maturity approximately equal to such Interest Period, at
approxi­mately 11:00 A.M. (London time) on such Interest Determination Date by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (includ­ing, without limita­tion, any marginal, emergency,
supple­mental, special or other reserves required by appli­cable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor cate­gory of
liabili­ties under Regulation D).  The Eurodollar Rate shall be rounded to the
next higher multiple of 1/100 of 1% if the rate is not such a multiple.  The
reference to Telerate Page 3750 in this defini­tion shall be construed to be a
reference to the rele­vant page or any other page that may replace such page on
the Telerate service or any other ser­vice that may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for deposits in Dollars.

                        “Event of Default” shall have the meaning provided in
Section 10.

                        “Excess Cash Flow” shall mean, for any period, the
remainder of (i) the sum of (a) Adjusted Consolidated Net Income for such period
and (b) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (ii) the sum of (a) the amount
of all Capital Expenditures and, without duplication, Acquisition CapEx made by
the Borrower and its Subsidiaries pursuant to Section 9.07(b), (c) and (d)
during such period, in each case except to the extent financed with Indebtedness
(including without limitation proceeds of Revolving Loans or Swingline Loans
hereunder), (b) the aggregate principal amount of perman­ent principal payments
of Indebtedness for borrowed money of the Borrower and its Subsidiaries (other
than repayments (x) made with proceeds of Indebtedness, equity issuances, asset
sales or Recovery Events and (y) of Loans, provided that repayments of Loans
shall be included in the deduction set forth in clause (ii)(b) above in
determining Excess Cash Flow if such repayments were (x) required as a result of
a Scheduled Term Loan Repayment under Section 4.02(b) or (y) made as a voluntary
prepayment with internally generated funds (but in the case of a voluntary
prepayment of Revolving Loans or Swingline Loans, only to the extent
accom­panied by a voluntary reduction to the Total Revolving Loan Commitment in
an equal amount)) during such period and (c) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period.

                        “Excess Cash Payment Date” shall mean the date occurring
95 days after the last day of each fiscal year of the Borrower (beginning with
its fiscal year ending June 30, 2004).

                        “Excess Cash Payment Period” shall mean, with respect to
the repayment required on each Excess Cash Payment Date, the immediately
preceding fiscal year of the Borrower.

                        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

                        “Exchange Senior Subordinated Notes” shall mean Senior
Subordinated Notes which are substantially identical securities to the Senior
Subordinated Notes issued on July 30, 2001, which Exchange Senior Subordinated
Notes shall be issued pursuant to a registered exchange offer or private
exchange offer for the Senior Subordinated Notes and pursuant to the Senior
Subordinated Notes Indenture.  In no event will the issuance of any Exchange
Senior Subordinated Notes increase the aggregate principal amount of Senior
Subordinated Notes then outstanding or otherwise result in an increase in the
interest rate applicable to the Senior Subordinated Notes.

                        “Existing Credit Agreement” shall mean the Credit
Agreement, dated as of July 30, 2001 (as amended through the date hereof), among
Vanguard Health Systems, Inc., as Borrower, the Lenders party thereto from time
to time, Bank of America Securities LLC and  Morgan Stanley Senior Funding,
Inc., as joint lead arrangers and book managers, Bank of America, N.A., as
administrative agent, Morgan Stanley Senior Funding, Inc., as syndication agent
and First Union National Bank and General Electric Capital Corporation, as
co-documentation agents.

                        “Existing Incremental B Term Loans” shall mean the
“Incremental B Term Loans” under, and as defined in, the Existing Credit
Agreement.

                        “Existing Indebtedness” shall have the meaning provided
in Section 7.22.

                        “Existing Indebtedness Agreements” shall have the
meaning provided in Section 5A.05.

                        “Existing Investments” shall mean those Investments held
by the Borrower and its Subsidiaries on the Effective Date and listed on
Schedule XI hereto.

                        “Existing Letters of Credit” shall have the meaning
provided in Section 2.01(a).

                        “Facing Fee” shall have the meaning provided in Section
3.01(d).

                        “FD Funds” shall mean each of (i) First Dominion Funding
I and (ii) First Dominion Funding II.

                        “Federal Funds Rate” shall mean, for any period, a
fluctuating interest rate equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
Funds brokers of recognized standing selected by the Administrative Agent.

                        “Fees” shall mean all amounts payable pursuant to or
referred to in Section 3.01.

                        “Foreign Pension Plan” means any plan, fund (including,
without limitation, any super­annuation fund) or other similar program
established or maintained outside the United States of America by the Borrower
or any one or more of its Subsidiaries primarily for the benefit of employees of
the Borrower or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

                        “Fund” shall have the meaning provided in Section
13.04(g).

                        “GAAP” shall have the meaning provided in Section
13.07(a).

                        “Hazardous Materials” shall mean (a) any petroleum or
petroleum products, radio­active materials, asbestos in any form that is
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “restricted hazardous materials,”
“extremely hazardous wastes,” “restric­tive hazardous wastes,” “toxic
sub­stances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar meaning and regulatory effect under any applicable Environmental Law;
and (c) any other chemical, material or substance, the Release of which is
prohibited, limited or regulated by any governmental authority.

                        “Health Care Asset” shall mean (a) a medical surgical
facility, acute care facility or hospital, psychiatric hospi­tal, surgical
center, health maintenance organization, preferred provider organization,
retire­ment center or physician practice, (b) any asset held or used in the
conduct of the businesses of owning or operating any of the foregoing or any
ancillary business related to any of the fore­going, including, without
limitation, any medical office building, diagnostic center, physical therapy
center, home health care services center, skilled nursing facility or other
health care service pro­vider and (c) the stock or other Equity Interests of any
Person all or substantially all of whose assets consist of any of the foregoing.

                        “Health Care Joint Venture” shall mean a Person engaged
primarily in the operation of businesses utilizing Health Care Assets in which
the Borrower and its Wholly-Owned Subsidiaries collectively own less than 100%
of the Equity Interests.

                        “Holding Company Reorganization Transaction” shall mean
a transaction, either by merger or share exchange, the result (and only result)
of which is that a newly formed corporation organized under the laws of a State
of the United States and having no assets (other than initial capitalization in
a nominal amount) or liabilities at the time of the formation thereof (such
corporation, “New Holdco”) becomes the owner of 100% of the Equity Interests of
the Borrower; and the Persons which held the Equity Interests of the Borrower
immediately prior to such transaction hold Equity Interests in New Holdco and in
the same relative amounts as such Persons had held the Equity Interests of the
Borrower.

                        “Hospital Property” shall mean each psychiatric hospital
or acute care hospital, and the campus and Real Property on which such hospital
is located, owned, leased or operated by the Borrower or any of its Subsidiaries
(including the furniture, fixture and equipment thereon).

                        “Incremental Commitments” shall mean, collectively, the
Incremental Revolving Loan Commitments and the Incremental Term Loan
Commitments.

                        “Incremental Commitment Agreement” shall mean an
Incremental Commitment Agreement substantially in the form of Exhibit C
(appropriately completed and with such modifications as may be acceptable to the
Administrative Agent).

                        “Incremental Commitment Expiry Date” shall mean (i) in
the case of requests for Incremental Term Loan Commitments pursuant to Section
1.13, the Revolving Loan Maturity Date and (ii) in the case of requests for
Incremental Revolving Commitments pursuant to Section 1.13, May 18, 2006.

                        “Incremental Lender” shall have the meaning provided in
Section 1.13(b).

                        “Incremental Revolving Loan Commitment” shall mean, for
each Lender, any commitment by such Lender to make Revolving Loans pursuant to
Section 1.01(b) as agreed to by such Lender in the respective Incremental
Commitment Agreement delivered pursuant to Section 1.13; it being understood,
however, that on each date upon which an Incremental Revolving Loan Commitment
of any Lender becomes effective, such Incremental Revolving Loan Commitment of
such Lender shall be added to (and thereafter become a part of) the Revolving
Loan Commitment of such Lender for all purposes of this Agreement as
contemplated by Section 1.13.

                        “Incremental Term Loan” shall have the meaning provided
in Section 1.01(e).

                        “Incremental Term Loan Borrowing Date” shall mean each
date on which Incremental Term Loans are incurred pursuant to Section 1.01(e).

                        “Incremental Term Loan Commitment” shall mean, for the
respective Incremental Lender, the commitment of such Incremental Lender to make
Incremental Term Loans pursuant to Section 1.01(e) on a given Incremental Term
Loan Borrowing Date, as such commitment (x) is set forth in the respective
Incremental Commitment Agreement delivered pursuant to Section 1.13(b) and (y)
may be reduced pursuant to Section 4.02 or terminated pursuant to Sections 3.03
and/or 10.

                        “Incremental Term Loan Maturity Date” shall mean for any
Tranche of Incremental Term Loans, the maturity date for such Tranche of
Incremental Term Loans set forth in the Incremental Commitment Agreement
relating thereto, provided that the Maturity Date for all Incremental Term Loans
of a given Tranche shall be the same date.

                        “Incremental Term Note” shall have the meaning provided
in Section 1.05(a).

                        “Indebtedness” shall mean, as to any Person, without
duplication, (i) all indebt­ed­ness (including principal, interest, fees and
charges) of such Person for borrowed money or for the deferred purchase price of
property or services, (ii) the maximum amount available to be drawn under all
letters of credit issued for the account of such Person and all unpaid drawings
in respect of such letters of credit, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a speci­fied purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obli­ga­tions, (vi) all Contingent Obligations of such Person to the
extent known and quantifiable, and (vii) all obligations under any Interest Rate
Protection Agreement or Other Hedging Agreement or under any similar type of
agreement or arrangement; provided that this definition of Indebtedness shall
not include Current Liabilities of such Person incurred in the ordinary course
of business.

                        “Initial Term Loan” shall have the meaning provided in
Section 1.01(a).

                        “Initial Term Loan Commitment” shall mean, for each
Lender, the amount set forth opposite such Lender’s name in Schedule I directly
below the column entitled “Initial Term Loan Commitment.”

                        “Initial Term Loan Maturity Date” shall mean May 18,
2011.

                        “Initial Term Note” shall have the meaning provided in
Section 1.05(a).

                        “Intercompany Note” shall mean a promissory note
evidencing the intercompany Indebtedness of the Borrower and its Subsidiaries
substantially in the form of Exhibit M.

                        “Interest Determination Date” shall mean, with respect
to any Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.

                        “Interest Period” shall have the meaning provided in
Section 1.09.

                        “Interest Rate Protection Agreement” shall mean any
interest rate swap agree­ment, interest rate cap agreement, interest rate collar
agreement, interest rate hedging agreement, interest rate floor agreement or
other similar agreement or arrangement.

                        “Investment” shall have the meaning provided in Section
9.05.

                        “IPO Proceeds Recapture Amount” shall mean with respect
to the Net Equity Proceeds received by the Borrower from any initial public
offering of its common stock, an amount equal to the least of (i) $50,000,000 of
such Net Equity Proceeds, (ii) the actual amount of such Net Equity Proceeds and
(iii) such amount of such Net Equity Proceeds such that after giving effect to
the application thereof as a mandatory repayment and/or commitment reduction in
accordance with Section 4.02(d) the Consolidated Senior Leverage Ratio is
reduced to 2.00:1.00; it being understood that if at the time of the respective
initial public offering the Consolidated Senior Leverage Ratio for the most
recently ended Test Period is less than 2.00:1.00, the IPO Proceeds Recapture
Amount shall instead be $0.

                        “Issuing Lenders” shall mean the Administrative Agent
and any other Lender which at the request of the Borrower and with the consent
of the Administrative Agent (which consent shall not be unreasonably withheld)
agrees, in such Lender’s sole discretion, to become an Issuing Lender for the
purpose of issuing Letters of Credit pursuant to Section 2.  The only Issuing
Lenders on the Effective Date are the Administrative Agent and, with respect to
the Existing Letter Credit only, LaSalle Bank National Association. 

                        “Joinder Agreement” shall mean a Joinder in Subsidiaries
Guaranty, Security Agreement and Pledge Agreement substantially in the form of
Exhibit O.

                        “Joint Lead Arrangers” shall have the meaning provided
in the first paragraph hereof.

                        “L/C Supportable Obligations” shall mean (i) obligations
of the Borrower or any of its Subsidiaries incurred in the ordinary course of
business with respect to workers compensa­tion, surety bonds and other similar
statutory obligations and (ii) such other obligations of the Borrower or any of
its Subsidiaries (other than in respect of the Senior Subordinated Notes, the
Convertible Subordinated Debt, any Permitted Subordinated Notes or any Permitted
Senior Unsecured Notes) as are otherwise permitted to exist pursuant to (or
otherwise not prohibited by) the terms of this Agreement.

                        “Leasehold” of any Person shall mean all of the right,
title and interest of such Person as lessee or licensee in, to and under any
lease or license of land, improvements and/or fixtures.

                        “Lender” shall mean each financial institution listed on
Schedule I, as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.13, 1.14 or 13.04(b).

                        “Lender Default” shall mean (i) the refusal (which has
not been retracted) or the failure of a Lender to make available its portion of
any Borrowing (including any Mandatory Bor­rowing) in violation of the
requirements of this Agreement or to fund its portion of any unreimbursed
payment under Section 2.04(c) or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Section 1.01 or 2.

                        “Letter of Credit” shall have the meaning provided in
Section 2.01(a).

                        “Letter of Credit Fee” shall have the meaning provided
in Section 3.01(c).

                        “Letter of Credit Outstandings” shall mean, at any time,
the sum of (i) the aggregate Stated Amount of all outstanding Letters of Credit
at such time and (ii) the amount of all Unpaid Drawings at such time.

                        “Letter of Credit Request” shall have the meaning
provided in Section 2.03(a).

                        “Lien” shall mean any mortgage, pledge, hypothecation,
assignment, deposit arrange­ment, encumbrance, lien (statutory or other) or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any lien evidenced by a financing or similar statement or
notice filed under the UCC or any other similar recording or notice statute, and
any lease having substan­ti­ally the same effect as any of the foregoing).

                        “Loan” shall mean each Initial Term Loan, Revolving
Loan, Swingline Loan and each Incremental Term Loan (if any).

                        “Majority Lenders” of any Tranche shall mean those
Non-Defaulting Lenders which would constitute the Required Lenders under, and as
defined in, this Agreement if all outstand­ing Obligations of the other Tranches
under this Agreement were repaid in full and all Commitments with respect
thereto were terminated.

                        “Management Agreements” shall have the meaning provided
in Section 5A.05.

                        “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(d).

                        “Margin Reduction Period” shall mean each period which
shall commence on the date occurring after the Effective Date upon which
respective officer’s certificate is delivered pursuant to Section 8.01(d)
(together with the related financial statements pursuant to Section 8.01(a) or
(b), as the case may be) in respect of the Borrower’s fiscal quarter ending
September 30, 2004 and which shall end on the date of actual delivery of the
next officer’s certificates pursuant to Section 8.01(d) (and related financial
statements) or the latest date on which such next officer’s certificate (and
related financial statements) is required to be so delivered.

                        “Margin Stock” shall have the meaning provided in
Regulation U.

                        “Material Leases” shall have the meaning provided in
Section 5A.05.

                        “Maturity Date” shall mean, with respect to any Tranche
of Loans, the Initial Term Loan Maturity Date, the Revolving Loan Maturity Date,
the Incremental Term Loan Maturity Date for such Tranche of Loans or the
Swingline Expiry Date, as the case may be.

                        “Maximum Eurodollar Borrowing Number” shall mean (x) in
the case of Initial Term Loans, 10, (y) in the case of Revolving Loans, 10, and
(z) in the case of any Tranche of Incremental Term Loans, 10 or such other
number as may be specified as the Maximum Eurodollar Borrowing Number for such
Tranche in the respective Incremental Commitment Agreement (although any
Incremental Commitment Agreement providing for Incremental Term Loans which will
be added to an existing Tranche shall not specify a Maximum Eurodollar Borrowing
Number for such Tranche which differs from the Maximum Eurodollar Borrowing
Number already applicable to such Tranche).

                        “Maximum Swingline Amount” shall mean $25,000,000.

                        “Minimum Borrowing Amount” shall mean (i) for Swingline
Loans, $100,000, (ii) for Revolving Loans, $1,000,000, (iii) for Initial Term
Loans, $1,000,000 and (iv) for Incremental Term Loans, $1,000,000 or such other
amount as may be specified in the respective Incremental Commitment Agreement
(although an Incremental Commitment Agreement providing for the addition of
Incremental Term Loans to an existing Tranche may not specify a different
Minimum Borrowing Amount from that which already applies to the respective
Tranche).

                        “Moody’s” shall mean Moody’s Investors Service, Inc. and
its successors.

                        “Morgan Stanley Holders” shall mean (a) the MSCP Group,
(b) Morgan Stanley & Company Incorporated and its Subsidiaries and any other
Person of which any member of the MSCP Group is a direct or indirect Subsidiary,
(c) any Subsidiary of a Person described in preceding clause (a) or (b), or (d)
any investment fund or vehicle managed by any of the Persons described in
preceding clauses (a) through (c) or the general partner of any Person referred
to in preceding clauses (a) through (c).

                        “Mortgage” shall mean each mortgage, deed to secure debt
or deed of trust pursuant to which any Credit Party shall have granted to the
Collateral Agent a mortgage lien on such Credit Party’s Mortgaged Property.

                        “Mortgage Policy” shall have the meaning provided in
Section 8.15(ii).

                        “Mortgaged Property” shall mean each parcel of Real
Property owned or leased by any Credit Party, as applicable, which is encumbered
by a Mortgage.

                        “MSCP Group” shall mean Morgan Stanley Capital Partners
III, L.P., MSCP III 892 Investors, L.P., Morgan Stanley Capital Investors, L.P.,
Morgan Stanley Dean Witter Capital Partners IV, L.P., MSDW IV 892 Investors,
L.P. and Morgan Stanley Dean Witter Capital Investors IV, L.P.

                        “MSSF” shall mean Morgan Stanley Senior Funding, Inc.,
in its individual capacity.

                        “NAIC” shall mean the National Association of Insurance
Commissioners.

                        “Net Debt Proceeds” shall mean, with respect to each
incurrence of Indebtedness for borrowed money by any Person, the cash proceeds
(net of underwriting discounts and commis­sions and other reasonable costs
associated therewith) received by such Person from the respective incurrence of
such Indebtedness for borrowed money.

                        “Net Equity Proceeds” shall mean, with respect to each
issuance or sale of any Equity Interests by any Person or any capital
contribution to such Person, the cash proceeds (net of under­writing discounts
and commissions and other reasonable costs associated therewith) received by
such Person from the respective sale or issuance of its Equity Interests or from
the respective capital contribution.

                        “Net Insurance Proceeds” shall mean, with respect to any
Recovery Event, the cash proceeds (net of reasonable costs and taxes incurred in
connection with such Recovery Event) received by the respective Person in
connection with such Recovery Event.

                        “Net Sale Proceeds” shall mean, with respect to any
asset sale, the gross cash proceeds (including any cash received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets, net of (i) the
reasonable costs of such sale (including fees and commissions, payments of
unassumed liabilities relating to the assets sold and required payments of any
Indebtedness (other than Indebtedness under the Credit Documents or any
Indebtedness owed to the Borrower or a Subsidiary thereof) which is secured by
the respective assets which were sold), (ii) the marginal increased amount of
all taxes to the extent actually payable in cash during (or within 120 days
after) the fiscal year in which the respective asset sale occurred as a direct
consequence of such asset sale and (iii) in the event of any such sale of assets
owned by a non-Wholly-Owned Subsidiary that is a Non-Guarantor Subsidiary, net
of amounts received by third Persons which own Equity Interests in such
Subsidiary so long as such amounts do not exceed such Persons’ proportionate
share thereof (based upon such Persons’ relative holdings of Equity Interests in
such Subsidiary).

                        “New Holdco” shall have the meaning provided in the
definition of Holding Company Reorganization Transaction contained in this
Section 11.01.

                        “New Tranche” shall mean each Tranche of Term Loans
other than the Tranche of Initial Term Loans.

                        “Non-Defaulting Lender” shall mean and include each
Lender other than a Defaulting Lender.

                        “Non-Guarantor Subsidiary” shall mean any Subsidiary of
the Borrower not party to the Subsidiaries Guaranty.

                        “Note” shall mean each Initial Term Note, each Revolving
Note, each Incremental Term Note and the Swingline Note.

                        “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).

                        “Notice of Conversion” shall have the meaning provided
in Section 1.06.

                        “Notice Office” shall mean the office of the
Administrative Agent located at 101 North Tryon Street, Fifteenth Floor,
Charlotte, North Carolina 28255, Attention:  James Young, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

                        “Obligations” shall mean all amounts owing to the
Administrative Agent, the Collateral Agent or any Lender pursuant to the terms
of this Agreement or any other Credit Document.

                        “Other Hedging Agreements” shall mean any foreign
exchange contracts, currency swap agreements, commodity agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency values.

                        “Participant” shall have the meaning provided in Section
2.04(a).

                        “Payment Office” shall mean the office of the
Administrative Agent located at 101 North Tryon Street, Charlotte, North
Carolina 28255 or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

                        “PBGC” shall mean the Pension Benefit Guaranty
Corporation established pursuant to Section 4002 of ERISA, or any successor
thereto.

                        “Percentage” of any Lender at any time shall mean a
fraction (expressed as a percentage) the numerator of which is the Revolving
Loan Commitment of such Lender at such time and the denominator of which is the
Total Revolving Loan Commitment at such time, provided that if the Percentage of
any Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the Percentages of the Lenders shall be determined
immediately prior (and without giving effect) to such termination.

                        “Permitted Acquisition” shall have the meaning provided
in Section 9.02(viii).

                        “Permitted Acquisition Compliance Certificate” shall
mean a certificate, signed by an Authorized Officer of the Borrower, delivered
to the Administrative Agent in connection with a Permitted Acquisition, which
certifi­cate shall represent and warrant that (i) the purchase agreement and all
related agreements evi­dencing such acquisition shall, on the date such
acquisi­tion is consummated, have been duly exe­cuted and delivered by the
parties thereto and shall be in full force and effect, (ii) the acquisition
shall be consummated in accordance with the purchase agree­ment, the related
agreements evi­dencing such acquisition and all applicable law (excluding such
violations of law which could not reasonably have, individually, or in the
aggregate for all such violations, a material adverse effect on the business,
property, assets, liabilities (actual or contin­gent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole),
(iii) true and correct copies of the purchase agree­ment and related agreements
evidenc­ing such acquisition have been delivered to the Lenders, (iv) both
before and after giving effect to the proposed acquisition, no Default or Event
of Default is or shall be in existence, (v) no material environmental
liabilities are being assumed by the Borrower or its Subsidiaries pursu­ant to
such acquisition, and (vi) the Borrower is and will be in compliance with
Sections 9.08 and 9.09 on a Post-Test Period Pro Forma Basis after giving effect
to the respective Permitted Acquisition and all Acquisition CapEx to be made in
connection therewith.  Such Compliance Certificate shall also (x) include a
statement of all Acquisition CapEx required to be made in connection with such
acquisition, (y) set forth the amount, if any, of the Retained Excess Cash Flow
Amount to be used in connection with the respective Permitted Acquisition and
(z) set forth the calculations required to establish whether the Borrower is in
compliance with the provisions of Sections 9.01 through 9.05, inclu­sive and
9.07 through 9.09, inclusive, and Section 9.17, both before and after giving
effect to such Permitted Acquisition.  Notwithstanding anything to the contrary
above in this definition, in the event that a Permitted Acquisition Compliance
Certificate is required to be delivered pursuant to Section 9.02(viii) and the
Borrower has not delivered a Permitted Acquisition Compliance Certificate
covering any theretofore consummated Permitted Acquisitions, such required
Permitted Acquisition Compliance Certificate shall include all of the
representations and warranties (except clause (iii) above) set forth in the
second preceding sentence (and include the information and calculations
described in the immediately preceding sentence) with respect to all such
theretofore consummated Permitted Acquisitions.

                        “Permitted Encumbrances” shall mean, with respect to any
Real Property, such exceptions to title which (i) individually or in the
aggregate, do not materially detract from the value of such Real Property, (ii)
in the case of Mortgaged Property described in Section 5A.10, are set forth on
Schedule B to the Mortgage Policy relating to such Mortgaged Property or (iii)
are otherwise acceptable to the Administrative Agent in its reasonable
discretion.

                        “Permitted Liens” shall have the meaning provided in
Section 9.01.

                        “Permitted Senior Unsecured Notes” shall mean senior
unsecured notes of the Borrower (which may be guaranteed by Subsidiary
Guarantors) issued pursuant to an effective registration statement under the
Securities Act or Rule 144A thereunder and the terms of which (and conditions
surrounding the issuance or incurrence of which) satisfy the relevant
requirements of Section 9.04(xix).

                        “Permitted Senior Unsecured Note Documents” shall mean
all documentation (including, without limitation, any indenture or purchase
agreement) entered into in connection with any issuance of Permitted Senior
Unsecured Notes.

                        “Permitted Subordinated Note Documents” shall mean all
documentation (includ­ing, without limitation, any indenture or purchase
agreement) entered into in connection with any issuance of Permitted
Subordinated Notes.

                        “Permitted Subordinated Notes” shall mean unsecured
subordinated debt securities of the Borrower (which may be guaranteed on a
subordinated basis by Subsidiary Guarantors), the terms of which (and conditions
surrounding the issuance of which) satisfy the relevant require­ments of Section
9.04(xv).

                        “Person” shall mean any individual, partnership, limited
liability company, joint ven­ture, firm, corporation, association, trust or
other enterprise or any government or political sub­division or any agency,
department or instrumentality thereof.

                        “Physician” means, collectively, with respect to any
hospital owned or leased and operated by the Borrower or any of its
Subsidiaries, physicians employed by or affiliated with such hospital, Persons
in the immediate family of such physicians and any Person directly or indirectly
controlled by or acting for the benefit of one or more such physicians or
families.  As used in this definition of “Physicians,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the manage­ment and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

                        “Physician Support Obligation” means a loan to or on
behalf of, or a guarantee of income to or Indebtedness of, a physician or
healthcare professional providing service to patients in the service area of a
hospital or other health care facility operated by the Borrower or any of its
Subsidiaries made or given by the Borrower or any of its Subsidiaries (i) in the
ordinary course of its business, and (ii) pursuant to a written agreement having
a period not to exceed five years.

                        “PIK Preferred Stock” shall mean the 27,210 shares of
preferred stock of the Borrower, $.01 par value per share, held on the Effective
Date by MacNeal Memorial Hospital Association and any additional shares thereof
issued as pay-in-kind Dividends.

                        “Plan” shall mean any pension plan as defined in Section
3(2) of ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

                        “Pledge Agreement” shall have the meaning provided in
Section 5A.07.

                        “Pledge Agreement Collateral” shall mean all
“Collateral” as defined in the Pledge Agreement.

                        “Post-Test Period Pro Forma Basis” shall mean the making
of calculations on a pro forma basis in accordance with, and to the extent
required by, the provisions of Section 11.02, giving effect to the adjustments
required to be made therein for determinations on a Post-Test Period Pro Forma
Basis.

                        “Prime Lending Rate” shall mean the rate announced by
the Administrative Agent from time to time as its prime lending rate, the Prime
Lending Rate to change when and as such prime lending rate changes.  The Prime
Lending Rate is a reference rate and does not necessarily repre­sent the lowest
or best rate actually charged to any customer.  The Administrative Agent may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

                        “Pro Forma Basis” shall mean the making of any
calculation on a pro forma basis in accordance with, and to the extent required
by, the provisions of Section 11.02 hereof, but without making the adjustments
described therein for determinations to be made on a Post-Test Period Pro Forma
Basis.

                        “Projections” shall mean the financial assumptions and
projections prepared by the Borrower, dated April 16, 2004 in connection with
the Transaction and delivered to the Administrative Agent and the Lenders prior
to the Effective Date.

                        “Qualified Public Offering” shall mean an underwritten
public offering of common stock of the Borrower which generates cash proceeds to
the Borrower of at least $50,000,000.

                        ualified Preferred Stock” means any preferred Equity
Interest of the Borrower or any of its Subsidiaries which by its terms (i) is
not exchangable or convertible into any Indebtedness of the Borrower or any of
its Subsidiaries, (ii) do not require any cash payment of dividends or
distributions at any time that such cash payment would result in a Default or
Event of Default and (iii) is not subject to any mandatory put, redemption,
repayment, sinking fund or other similar provision prior to the date occurring
one year following the latest Maturity Date then in effect for all Tranches of
Term Loans.

                        “Quarterly Payment Date” shall mean the last Business
Day of each September, December, March and June occurring after the Effective
Date.

                        “RCRA” shall mean the Resource Conservation and Recovery
Act, as the same may be amended from time to time, 42 U.S.C. § 6901 et seq.

                        “Real Property” of any Person shall mean all the right,
title and interest of such Person in and to land, improvements and fixtures,
including Leaseholds.

                        “Recovery Event” shall mean the receipt by the Borrower
or any of its Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physi­cal destruction or damage or any
other similar event with respect to any property or assets of the Borrower or
any of its Subsidiaries and (ii) under any policy of insurance required to be
main­tained under Section 8.03.

                        “Refinancing” shall mean the repayment of all
outstanding loans and all other obligations (and the termination of all
commitments) under the Existing Credit Agreement, as described in Section 5A.06.

                        “Register” shall have the meaning provided in Section
13.04(c).

                        “Regulation D” shall mean Regulation D of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof establishing reserve requirements.

                        “Regulation O” shall mean Regulation O of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

                        “Regulation T” shall mean Regulation T of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

                        “Regulation U” shall mean Regulation U of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

                        “Regulation X” shall mean Regulation X of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

                        “Release” shall have the meaning provided such term in
CERCLA.

                        “Relevant Incremental Term Loan Commitment Percentage”
shall mean, with respect to any mandatory reduction of any Incremental Term Loan
Commitment of any Tranche at any time, a fraction (expressed as a percentage),
the numerator of which is equal to the aggre­gate amount of Incremental Term
Loan Commitments of such Tranche at such time and the denomin­ator of which is
equal to the aggregate amount of all Incremental Term Loan Commitments of all
Tranches at such time. 

                        “Relevant Term Loan Percentage” shall mean, with respect
to any voluntary pre­payment or mandatory repayment of a particular Tranche of
Term Loans at any time, a frac­tion (expressed as a percentage), the numerator
of which is equal to the aggregate outstand­ing prin­ci­pal amount of Term Loans
of such Tranche at such time and the denominator of which is equal to the
aggregate principal amount of all Term Loans at such time, provided that to the
extent any such voluntary prepayment or mandatory prepayment is being applied to
a particular Tranche of Term Loans, as provided in Section 4.01(a)(vi)(A)(1) or
4.02(i)(iv)(1), as the case may be, the Relevant Term Loan Percentage of such
Tranche shall mean a fraction (expressed as a percent­age) the numerator of
which is equal to the aggregate outstanding principal amount of Scheduled Term
Loan Repayments of such Tranche occurring within twelve months following any
such pre­pay­ment or repayment, as the case may be, and the denominator of which
is equal to the aggre­gate principal amount of all Scheduled Term Loan
Repayments of all Tranches of Term Loans occur­ring within twelve months
following any such prepayment or repayment, as the case may be.

                        “Replaced Lender” shall have the meaning provided in
Section 1.14.

                        “Replacement Lender” shall have the meaning provided in
Section 1.14.

                        “Reportable Event” shall mean an event described in
Section 4043(c) of ERISA with respect to a Plan that is subject to Title IV of
ERISA other than those events as to which the 30-day notice period is waived
under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.

                        “Required AHCCS Amount” shall mean, on any date for
which Consolidated Debt is being determined, (x) if the date for which
Consolidated Debt is being determined is within seven days prior to or seven
days after the last day of any fiscal quarter of the Borrower, the aggregate
amount of cash and Cash Equivalents which are required to be deposited with, or
held by, Subsidiaries of the Borrower that have contracts with the Arizona
Health Care Cost Containment System to arrange health care services for Medicare
patients, to the extent such cash or Cash Equivalents, as the case may be, are
required by the Arizona Health Care Cost Containment System (or the relevant
governmental authorities having jurisdiction over same) to remain with such
Subsidiaries on the date for which Consolidated Debt is being determined or (y)
if Consolidated Debt is being determined for a date which does not occur within
seven days prior to, or seven days after, the last day of any fiscal quarter of
the Borrower, the amount determined pursuant to preceding clause (x) for the
last day of the fiscal quarter of the Borrower most recently ended prior to the
date for which Consolidated Debt is being determined.

                        “Required Lenders” shall mean Non-Defaulting Lenders,
the sum of whose out­stand­ing principal of Term Loans and Revolving Loan
Commitments (or after the termination of the Revolving Loan Commitments,
outstanding Revolving Loans and Percentage of outstanding principal of Swingline
Loans and Letter of Credit Outstandings) represent an amount greater than 50% of
the sum of the outstanding principal amount of all Term Loans of Non-Defaulting
Lenders and the Total Revolving Loan Commitment less the Revolving Loan
Commitments of all Defaulting Lenders (or after the termination of the Total
Revolving Loan Commitment, the sum of the then total outstanding Revolving Loans
of Non-Defaulting Lenders and the aggre­gate Percentages of all Non-Defaulting
Lenders of the total outstanding principal of Swingline Loans and Letter of
Credit Outstandings at such time).

                        “Restrictive Shareholders’ Agreements” shall mean and
include (i) that certain Agreement between the Shareholders of VHS Acquisition
Subsidiary Number 5, Inc., dated January 1, 2003 and (ii) that certain Agreement
between the Shareholders of VHS Acquisition Subsidiary Number 3, Inc. dated June
1, 2002.

                        “Retained Excess Cash Flow Amount” shall initially mean
$0, provided that (w) on each Excess Cash Payment Date where Excess Cash Flow
for the relevant Excess Cash Payment Period is less than $0, the Retained Excess
Cash Flow Amount shall be decreased by such amount (expressed as a positive
amount for purposes of such deduction), (x) on each Excess Cash Payment Date
where Excess Cash Flow for the relevant Excess Cash Payment Period is in excess
of $1,000,000, the Retained Excess Cash Flow Amount shall be increased (so long
as any required repayments of Term Loans and/or reductions of Incremental Term
Loan Commitments are made as required by Section 4.02(g)) by an amount equal to
that portion of Excess Cash Flow for the relevant Excess Cash Payment Period in
excess of $1,000,000 which is permitted to be retained by the Borrower pursuant
to the provisions of Section 4.02(g), (y) on the date any Permitted Acquisition
is effected which involves a utilization of the Retained Excess Cash Flow Amount
as then in effect in accordance with the provisions of clause (z) of the first
proviso to Section 9.02(viii), the Retained Excess Cash Flow Amount shall be
reduced by the aggregate amount of consideration so justified and (z) the
Retained Excess Cash Flow Amount shall be reduced on the date of the making of
any Capital Expenditure pursuant to Section 9.07(e)(iii) by the amount thereof.

                        “Revolving Exposure” shall mean, at any time, the sum of
(i) the aggregate amount of Letter of Credit Outstandings at such time, (ii) the
aggregate principal amount of all Swingline Loans outstanding at such time and
(iii) the aggregate principal amount of Revolving Loans then outstanding at such
time.

                        “Revolving Loan” shall have the meaning provided in
Section 1.01(b).

                        “Revolving Loan Commitment” shall mean, for each Lender,
the amount set forth opposite such Lender’s name in Schedule I directly below
the column entitled “Revolving Loan Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 3.02, 3.03 and/or 10, (y) increased pursuant
to Section 1.13 or (z) adjusted from time to time as a result of assignments to
or from such Lender pur­suant to Section 1.14 or 13.04(b).

                        “Revolving Loan Maturity Date” shall mean May 18, 2009.

                        “Revolving Loan Tranche Percentage” shall mean, with
respect to any mandatory repayment of Loans and mandatory reductions to the
Total Revolving Loan Commitment pursu­ant to Section 4.02(f) and (h) at any
time, a fraction (expressed as a percentage), the numera­tor of which is equal
to the Total Revolving Loan Commitment at such time or, if the Total Revolving
Loan Commitment has been terminated at or prior to such time, the aggregate
principal amount of Revolving Loans and Swingline Loans and the Letter of Credit
Outstandings at such time and the denominator of which is equal to the sum of
(i) the aggregate principal amount of all Term Loans outstanding at such time
plus (ii) the Total Revolving Loan Commitment at such time or, if the Total
Revolving Loan Commitment has been terminated at or prior to such time, the
aggregate principal amount of Revolving Loans and Swingline Loans and the Letter
of Credit Outstandings at such time.

                        “Revolving Note” shall have the meaning provided in
Section 1.05(a).

                        “S&P” shall mean Standard & Poor’s Ratings Group and its
successors.

                        “Scheduled Incremental Term Loan Repayment” shall have
the meaning provided in Section 4.02(c).

                        “Scheduled Incremental Term Loan Repayment Date” shall
have the meaning provided in Section 4.02(c).

                        “Scheduled Initial Term Loan Repayment” shall have the
meaning provided in Section 4.02(b).

                        “Scheduled Initial Term Loan Repayment Date” have the
meaning provided in Section 4.02(b).

                        “Scheduled Term Loan Repayment” shall have the meaning
provided in Section 4.02(c).

                        “Scheduled Term Loan Repayment Date” shall have the
meaning provided in Section 4.02(c).

                        “SEC” shall have the meaning provided in Section
8.01(g).

                        “Section 4.04(b)(ii) Certificate” shall have the meaning
provided in Section 4.04(b).

                        “Secured Creditors” shall have the meaning provided in
the respective Security Documents.

                        “Securities Act” shall mean the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

                        “Security Agreement” shall have the meaning provided in
Section 5A.09.

                        “Security Agreement Collateral” shall mean all
“Collateral” as defined in the Security Agreement.

                        “Security Documents” shall mean and include each of the
Security Agreement, the Pledge Agreement, each Mortgage and, after the execution
and delivery thereof, each Additional Security Document.

                        “Senior Subordinated Note Borrowing Base” shall mean, at
any time, an amount equal to the sum of (x) 85% of the net book value of the
accounts receivable of the Borrower and its Restricted Subsidiaries (as defined
in the Senior Subordinated Note Indenture) at such time and (y) 75% of the net
book value of the inventory of the Borrower and its Restricted Subsidiaries (as
defined in the Senior Subordinated Note Indenture) at such time, in each case
determined on a consolidated basis in accordance with GAAP (as defined in the
Senior Subordinated Note Indenture).

                        “Senior Subordinated Note Documents” shall mean the
Senior Subordinated Note Indenture, the Senior Subordinated Notes and each other
document or agreement relating to the issuance of the Senior Subordinated Notes.

                        “Senior Subordinated Note Indenture” shall mean the
Indenture, dated as of July 30, 2001, between the Borrower, the Subsidiary
Guarantors and Bank One Trust Company, N.A., as Trustee thereunder, as in effect
on July 30, 2001 and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

                        “Senior Subordinated Notes” shall mean the Borrower’s
9-3/4% Senior Subordinated Notes due 2011 issued pursuant to the Senior
Subordinated Note Indenture, as in effect on the Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.  As used herein, the term “Senior Subordinated
Notes” shall include any Exchange Senior Subordinated Notes issues pursuant to
the Senior Subordinated Note Indenture in exchange for theretofore outstanding
Senior Subordinated Notes, as contemplated by the Offering Memorandum dated July
20, 2001, and the definition of Exchange Senior Subordinated Notes.

                        “Shareholders” shall mean each Person which owns any
shares of any class of capital stock of the Borrower on the Effective Date.

                        “Shareholders’ Agreements” shall have the meaning
provided in Section 5A.05.

                        “Specified Construction Project” shall mean a
construction project undertaken by the Borrower or a Subsidiary Guarantor for
the construction of a Hospital Property or other Health Care Assets (including
for this purpose any construction project for the addition of hospi­tal bed
capacity) that are to be owned by the Borrower or such Subsidiary Guarantor
provided that (i) a project shall constitute a Specified Construction Project
only if the respective Health Care Assets are to be owned by the Borrower or
such Subsidiary Guarantor and have been desig­nated as a “Specified Construction
Project” in writing by the Borrower to the Administrative Agent, which writing
shall certify compliance with the require­ments of this definition, and shall
set forth the calculations (in reasonable detail) required to establish
compliance with the requirements of succeeding clause (v), (ii) no Default or
Event of Default shall exist on the date of any designation of a project as a
Specified Construction Project, (iii) each project designated as a Specified
Construction Project shall remain a Specified Construction Project until the
first to occur of (x) the date which is two years after such project was
designated by the Borrower as a Specified Construction Project (which
designation shall not occur any later than the first date on which actual
construction has commenced on the Specific Construction Project) and (y) the
first day on which respective Health Care Asset provides treatment or other
health services to its first patient, (iv) on the earlier of the dates specified
in preceding clause (iii), the respective construc­tion project shall cease to
constitute a Specified Construction Project and (v) at the time of the
designation of such construction project as a “Specified Construction Project”
the Borrower shall be in compliance with Section 9.09(b) on a Post-Test Period
Pro Forma Basis.  In addition, to the extent the Borrower or any Subsidiary
Guarantor purchases any Real Property as contemplated in the last sentence of
Section 9.07(d), the requirement set forth in clauses (ii) and (v) of the
immediately preceding sentence are satis­fied at the time of such purchase and
the Borrower notifies the Administrative Agent in writing that it wishes to
treat such Real Property as a Specified Construction Project, such Real Property
shall be deemed to be a Specified Construction Project for the purposes hereof
for a period not to exceed 15 months, at which time such Real Property shall
cease to be a Specified Construction Project unless the Borrower designates such
Real Property as a “Specified Construction Project” in writing as provided in
clause (i) of the immedi­ately preceding sentence and each of the other
requirements set forth above in this definition are satisfied at such time. 

                        “Standby Letter of Credit” shall have the meaning
provided in Section 2.01(a).

                        “Start Date” shall mean, with respect to any Margin
Reduction Period, the first day of such Margin Reduction Period.

                        “Stated Amount” of each Letter of Credit shall mean, at
any time, the maximum amount available to be drawn thereunder (in each case
determined giving effect to any and all increases to such maximum amount
contemplated by the terms of such Letter of Credit or the documentation related
to the issuance thereof and without regard to whether any conditions to drawing
could then be met).

                        “Subsidiaries Guaranty” shall have the meaning provided
in Section 5A.08, provided that references in this Agreement to the Subsidiaries
Guaranty to be entered into by Subsidiaries of the Borrower pursuant to Sections
8.14 and 9.14 shall be to the Subsidiaries Guaranty (General) referred to in
clause (i) of Section 5A.08.

                        “Subsidiary” shall mean, as to any Person, (i) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person and/or one
or more Subsidi­aries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time and the management of which is controlled, directly or indirectly, by
such Person or through one or more Subsidiaries of such Person.  Except as
otherwise specified herein or unless the context otherwise requires, references
in this Agreement to one or more “Subsidiaries” are to Subsidiaries of the
Borrower.

                        “Subsidiary Guarantor” shall mean each Subsidiary of the
Borrower designated as a “Subsidiary Guarantor” on Schedule VI hereto or which
executes the Subsidiaries Guaranty after the Effective Date pursuant to Section
9.14, provided that any such Person shall cease to constitute a Subsidiary
Guarantor upon its release from the Subsidiaries Guaranty in accordance with
this Agreement and the Subsidiaries Guaranty.

                        “Supermajority Lenders” of any Tranche shall mean those
Non-Defaulting Lenders which would constitute the Required Lenders under, and as
defined in, this Agreement if (x) all outstanding Obligations of the other
Tranches under this Agreement were repaid in full and all Commitments with
respect thereto were terminated and (y) the percentage “50%” contained therein
were changed to “66-2/3%”.

                        “Swingline Expiry Date” shall mean the date which is
five Business Days prior to the Revolving Loan Maturity Date.

                        “Swingline Lender” shall mean Bank of America and its
successors and assigns.

                        “Swingline Loan” shall have the meaning provided in
Section 1.01(c).

                        “Swingline Note” shall have the meaning provided in
Section 1.05(a).

                        “Syndication Agent” shall mean Citicorp North America,
Inc.

                        “Syndication Date” shall mean the earlier of (x) June
15, 2004 and (y) that date (if any) upon which the Joint Lead Arrangers
determine (and notify the Borrower) that the primary syndication (and resultant
addition of Persons as Lenders pursuant to Section 13.04(b)) has been
successfully completed (to the satisfaction of the Joint Lead Arrangers).

                        “Tax Benefit” shall have the meaning provided in Section
4.04(c).

                        “Tax Sharing Agreements” shall have the meaning provided
in Section 5A.05.

                        “Taxes” shall have the meaning provided in Section
4.04(a).

                        “Term Loan Tranches Percentage” shall mean, with respect
to any mandatory repayment of Term Loans and mandatory reductions to the Total
Revolving Loan Commitment pursuant to Section 4.02(f) and (h) at any time, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate principal amount of Term Loans outstanding at such time and the
denominator of which is equal to the sum of (i) the aggregate principal amount
of all Term Loans outstanding at such time plus (ii) the Total Revolving Loan
Commitment at such time or, if the Total Revolving Loan Commitment has been
terminated at or prior to such time, the aggre­gate principal amount of
Revolving Loans and Swingline Loans and Letter of Credit Outstandings at such
time.

                        “Term Loans” shall mean the Initial Term Loans and the
Incremental Term Loans of a New Tranche.

                        “Test Date” shall mean, with respect to any Start Date,
the last day of the most recent fiscal quarter of the Borrower ended immediately
prior to such Start Date for which the financial statements required by Section
8.01(a) or (b), as the case may be, have been delivered as contemplated by the
definition of Margin Reduction Period.

                        “Test Period” shall mean each period of four consecutive
fiscal quarters of the Borrower (taken as one accounting period).

                        “Total Assets” means, with respect to any Person, the
consolidated total assets of such Person and its consolidated Subsidiaries,
determined in accordance with GAAP; provided that in determining Total Assets of
any group of Non-Guarantor Subsidiaries, such Total Assets shall be determined
for all such Non-Guarantor Subsidiaries on a combined basis without duplication.

                        “Total Capitalization” of the Borrower at any time shall
mean the sum of (x) Consolidated Debt of the Borrower at such time and (y) the
Consolidated Net Worth of the Borrower at such time.

                        “Total Commitments” shall mean, at any time, the sum of
the Commitments of each of the Lenders.

                        “Total Initial Term Loan Commitment” shall mean, at any
time, the sum of the Initial Term Loan Commitments of each of the Lenders at
such time.

                        “Total Revolving Loan Commitment” shall mean, at any
time, the sum of the Revolving Loan Commitments of each of the Lenders.

                        “Total Unutilized Revolving Loan Commitment” shall mean,
at any time, an amount equal to the remainder of (x) the Total Revolving Loan
Commitment then in effect less (y) the sum of the aggregate principal amount of
Revolving Loans and Swingline Loans then outstand­ing plus the then aggregate
amount of Letter of Credit Outstandings.

                        “Trade Letter of Credit” shall have the meaning provided
in Section 2.01(a).

                        “Tranche” shall mean the respective facility and
commitments utilized in making Loans hereunder, with there being two Tranches on
the Effective Date (consisting of the Initial Term Loan Commitments, the Total
Revolving Loan Commitment and the extensions of credit (i.e., Initial Term
Loans, Revolving Loans, Swingline Loans and Letters of Credit) pursuant
thereto.  In addition, any Incremental Term Loans extended after the Effective
Date shall be made pursuant to the Tranche of Initial Term Loans or one or more
additional Tranches which shall be designated pursuant to the respective
Incremental Commitment Agreements in accordance with the relevant requirements
specified in Section 1.13.

                        “Transaction” shall mean the occurrence of the
Refinancing, the entering into of the Credit Documents and the extensions of
credit under this Agreement on the Effective Date.

                        “Type” shall mean the type of Loan determined with
regard to the interest option applicable thereto, i.e., whether a Base Rate Loan
or a Eurodollar Loan.

                        “UCC” shall mean the Uniform Commercial Code as from
time to time in effect in the relevant jurisdiction.

                        “Unfunded Current Liability” of any Plan shall mean the
amount, if any, by which the accumulated benefit obligation under the Plan as of
the close of its most recent plan year, determined in accordance with actuarial
assumptions at such time consis­tent with Statement of Financial Accounting
Standards No. 87, exceeds the market value of the assets allocable thereto.

                        “United States” and “U.S.” shall each mean the United
States of America.

                        “Unpaid Drawing” shall have the meaning provided for in
Section 2.05(a).

                        “Unused Capital Expenditures Amount” shall have the
meaning provided in Section 9.07(c).

                        “Unutilized Revolving Loan Commitment” with respect to
any Lender at any time shall mean such Lender’s Revolving Loan Commitment at
such time, if any, less the sum of (i) the aggregate outstanding principal
amount of Revolving Loans made by such Lender and (ii) such Lender’s Percentage
of the Letter of Credit Outstandings at such time; provided that the Unutilized
Revolving Loan Commitment of the Swingline Lender shall at any time be reduced
(but not below zero) by the aggregate amount of Swingline Loans made by it which
are then outstanding.

                        “Weighted Average Life to Maturity” shall mean, when
applied to any Indebted­ness at any date, the number of years obtained by
dividing (i) the then outstanding principal amount of such Indebtedness into
(ii) the product obtained by multiplying (x) the amount of each then remaining
installment or other required scheduled payments of principal, including payment
at final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

                        “Wholly-Owned Subsidiary” shall mean, as to any Person,
(i) any corporation 100% of whose capital stock (other than directors’
qualifying shares) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partner­ship, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person owns 100% of
the Equity Interests at such time.  Except as otherwise specified herein or
unless the context otherwise requires, references in this Agreement to one or
more “Wholly-Owned Subsidiaries” are to Wholly-Owned Subsidiaries of the
Borrower.

                        11.02   Certain Pro Forma Calculations.  (a)  For
purposes of calculating Consolidated EBITDA for any Test Period for purposes of
this Agreement, the following rules shall apply:

                        (i)         if at any time during the respective Test
Period (and, in the case of deter­min­ations being made on a Post-Test Period
Pro Forma Basis only, thereafter and on or prior to the date of determination)
the Borrower or any of its Subsidiaries shall have made any Disposition,
Consolidated EBITDA for such Test Period shall be reduced by an amount equal to
the Consolidated EBITDA (if positive) attributable to the assets or Equity
Interests which are the subject of such Disposition for such Test Period or
increased by an amount equal to the Consolidated EBITDA (if negative) applicable
thereto for such Test Period; provided that if any Disposition is of Equity
Interests in a Subsidiary of the Borrower which remains a Subsidiary after
giving effect to such Disposition, Consolidated EBITDA shall be adjusted to give
pro forma effect thereto (as if such disposition occurred on the first day of
the respective Test Period) in accordance with the rules set forth in the
definitions of Consolidated Net Income and Consolidated EBIT contained herein;

                        (ii)        if during such Test Period (and, in the case
of determinations being made on a Post-Test Period Pro Forma Basis only,
thereafter and on or prior to the date of deter­min­ation) the Borrower or any
Subsidiaries shall have made any Acquisition, Consolidated EBITDA for such Test
Period shall be calculated after giving pro forma effect thereto as if such
Acquisition had occurred on the first day of such Test Period;

                        (iii)       if during such Test Period (and, in the case
of determinations being made on a Post-Test Period Pro Forma Basis only,
thereafter and on or prior to the date of deter­min­ation) any Person that
became a Subsidiary or was merged with or into the Borrower or any of its
Subsidiaries since the beginning of such Test Period shall have entered into any
disposition or acquisition transaction that would have required an adjust­ment
pursuant to clause (i) or (ii) above if made by the Borrower or a Subsidiary of
the Borrower during such Test Period, Consolidated EBITDA for such Test Period
shall be calculated after giving pro forma effect thereto as if such transaction
occurred on the first day of such Test Period; and

                        (iv)       pro forma calculations of Consolidated
EBITDA, whether pursuant to this Section 11.02 or otherwise, shall not give
effect to anticipated cost savings and/or increases to Consolidated EBITDA for
the relevant period, except in cases of Acquisitions for factually supportable
and identifiable pro forma cost savings and/or increases to Consolidated EBITDA
for the relevant period (in each case reasonably expected to occur within one
year of the respective date of acquisition) that are attribut­able to such
Acquisition, in which case such adjustments shall be permitted so long as same
are demonstrated in writing by the Borrower (with supporting calculations) to
the Administrative Agent at the time of the relevant Acquisition; provided
further, that the add backs for cost savings and/or increases to Consolidated
EBITDA for any Test Period for all Acquisitions (whether being determined on a
Pro Forma Basis or a Post-Test Period Pro Forma Basis) shall not, without the
written consent of the Required Lenders, exceed the greater of (x) 15% of
Consolidated EBITDA for the relevant Test Period, as calculated on a Pro Forma
Basis or Post-Test Period Pro Forma Basis, as the case may be, after giving
effect to such additions and (y) $40 million.

                        (b)        For purposes of calculating Consolidated Debt
and Consolidated Senior Debt for purposes of this Agreement, all determinations
of Consolidated Debt and Consolidated Senior Debt shall be made based on the
actual amount of Consolidated Debt or Consolidated Senior Debt, as the case be,
outstanding on the last day of the respective Test Period or, in the case of
determinations being on a Post-Test Period Pro Forma Basis, on the date of the
respec­tive determination, except that for all purposes, other than calculations
of the Consolidated Leverage Ratio (and component defined terms, as used
therein) for purposes of determining Applicable Margins and for the purposes of
determining compliance with the proviso contained in Section 9.10(a)(i), (i)
Consolidated Debt and Consolidated Senior Debt, as the case may be, shall be
calculated to exclude all Indebtedness which would otherwise have been included
therein to the extent the Borrower certifies in reasonable detail that the
respective Indebt­ed­ness being excluded has been incurred to finance one or
more Specified Construction Projects which, on the last date of the respec­tive
Test Period or, in the case of determina­tions being made on a Post-Test Period
Pro Forma Basis, on the date of the respective determination, remain at such
time Specified Construction Projects and (ii) during the first year immediately
following the date when a Specified Construction Project ceases to constitute
same, Consolidated Debt and Consolidated Senior Debt shall be calculated to
exclude (1) during the first four months beginning after the date the respective
Specified Construction Project ceased to constitute same, all Indebtedness which
would otherwise have been included therein to the extent the Borrower certifies
in reasonable detail that the respective Indebtedness has been incurred to
finance the respective Specified Construction Project, (2) during the second
four months beginning after the date the respective Specified Construction
Project ceased to constitute same, two-thirds of the amount of all Indebtedness
which would otherwise have been included therein to the extent the Borrower
certifies in reasonable detail that the respective Indebtedness has been
incurred to finance the respective Specified Construction Project and (3) during
the third four months beginning after the date the respec­tive Specified
Construction Project ceased to constitute same, one-third of the amount of all
Indebtedness which would otherwise have been included therein to the extent
Borrower certifies in reasonable detail that the respective Indebtedness has
been incurred to finance the respective Specified Construction Project; provided
that (x) no more than an aggregate amount of Indebtedness equal to 0.7
multiplied by the Borrower’s Consolidated EBITDA for the relevant Test Period
(determined on a Pro Forma Basis or Post-Test Period Pro Forma Basis, as the
case may be) shall be permitted to be so excluded pursuant to the provisions of
preceding clauses (i) and (ii) and (y) no such Indebtedness shall be excluded at
any time when the Borrower’s Consolidated Debt/Total Capitalization Ratio
(calculated on the last day of the respective Test Period in the case of
determinations on a Pro Forma Basis, and on the date of determination in the
case of any calculations being made on a Post-Test Period Pro Forma Basis, but
in any event includ­ing all Indebtedness relating to Specified Construction
Projects which may otherwise be excluded as provided above) is greater than 70%.

                        (c)        For purposes of calculating Consolidated Cash
Interest Expense for any Test Period for purposes of this Agreement, the
following rules shall apply:

                        (i)         Consolidated Cash Interest Expense shall be
determined for the respective Test Period based on actual Consolidated Cash
Interest Expense; provided that such amount shall be adjusted to give pro forma
effect (as if the events described below occurred on the first day of the
respective Test Period, based on the historical rates which would have been
applicable thereto in the case of pro forma determinations of Indebted­ness
which would have been outstanding for periods when same was not actually
outstand­ing) to (x) all incurrences of Indebtedness incurred to finance any
Acquisition during the respective Test Period (or, for determinations being made
on a Post-Test Period Pro Forma Basis, on the date of determination) to the
extent the respective Indebted­ness remains outstanding on the last day of the
respective Test Period (or, for deter­minations being made on a Post-Test Period
Pro Forma Basis, on the date of deter­mination) and (y) all to permanent
repayments of Indebtedness described in immediately preced­ing clause (x)
actually made during such Test Period (or, for determinations being made on a
Post-Test Period Pro Forma Basis, through the date of determination) made with
net cash proceeds of events of the type described in Sections 4.02(d), (f)
and/or (h), whether or not such net cash proceeds were required to be used
permanently to repay Loans hereunder; and

                        (ii)        notwithstanding anything to the contrary
contained above, (x) with respect to each Specified Construction Project which
remains a Specified Construction Project on the last day of the respective Test
Period (or, for determinations being made on a Post-Test Period Pro Forma Basis,
on the date of determination), Consolidated Cash Interest Expense shall be
calculated by excluding any cash interest expense attributable to Indebt­ed­ness
incurred to finance the respective Specified Construction Project, so long as
the Bor­rower certifies in reasonable detail the respective Indebtedness and
related Consoli­dated Cash Interest Expense being excluded as provided above in
this clause (ii) and (y) for determinations of Consolidated Cash Interest
Expense where the last day of the respec­tive Test Period (or, for
determinations being made on a Post-Test Period Pro Forma Basis, the date of
determination) occurs within the first year immediately follow­ing the date when
the Specified Construction Project ceased to constitute same, Consolidated Cash
Interest Expense shall be calculated to exclude (1) if the last day of the
respective Test Period (or, for determinations being made on a Post-Test Period
Pro Forma Basis, the date of determination) occurs before the end of the first
four months beginning after the date the respective Specified Construction
Project ceased to constitute same, all Consolidated Cash Interest Expense which
would  otherwise have been included therein to the extent the Borrower certifies
in reasonable detail that the respec­tive Indebtedness has been incurred to
finance the respective Specified Construction Project and the Consolidated Cash
Interest Expense relating thereto being excluded as provided above in this
subclause (1), (2) if the last day of the respective Test Period (or, for
determinations being made on a Post-Test Period Pro Forma Basis, the date of
determination) occurs during the four months following the end of the period
described in clause (1) above, two-thirds of the Consolidated Cash Interest
Expense which would  otherwise have been included therein to the extent the
Borrower certifies in reasonable detail that the respective Indebtedness has
been incurred to finance the respective Specified Construction Project and the
Consolidated Cash Interest Expense relating thereto being excluded as provided
above in this subclause (2), and (3) if the last day of the respective Test
Period (or, for determinations being made on a Post-Test Period Pro Forma Basis,
the date of determination) occurs during the four months following the end of
the period described in clause (2) above, one-third of the Consolidated Cash
Interest Expense which would  otherwise have been included therein to the extent
the Borrower certifies in reasonable detail that the respective Indebtedness has
been incurred to finance the respective Specified Construction Project and the
Consolidated Cash Interest Expense relating thereto being excluded as provided
above in this subclause (3); provided if any Indebtedness (where the related
Consolidated Cash Interest Expense would otherwise be excluded in whole or in
part pursuant to the foregoing provisions of this clause (ii)) related to a
Specified Construction Project is included in Consolidated Debt or Consoli­dated
Senior Debt by virtue of the proviso to Section 11.02(b) above,the related Cash
Interest Expense shall likewise be included in Consolidated Cash Interest
Expense (and shall not be excluded pursuant to the preceding provisions of this
clause (ii)).

                        SECTION 12. The Administrative Agent and the Joint Lead
Arrangers.

                        12.01   Appointment and Authority.  Each of the Lenders
and the Issuing Lenders hereby irrevocably appoint Bank of America to act on its
behalf as the Administrative Agent and as Collateral Agent for such Lender (for
purposes of this section 12 and Section 13.01, the term “Administrative Agent”
shall include Bank of America in its capacity as Collateral Agent hereunder and
pursuant to the Security Documents), Citicorp North America, Inc. as Syndication
Agent and BAS and Citigroup Global Markets Inc. as Joint Lead Arrangers
hereunder and under the other Credit Documents and authorizes the Administrative
Agent and each other Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section are solely for the benefit of the
Administrative Agent, the other Agents, the Lenders and the Issuing Lenders, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.

                        12.02   Rights as a Lender.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the an Agent hereunder and without any duty to account
therefor to the Lenders.

                        12.03   Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Credit Documents.  Without limiting the generality of
the foregoing, the Administrative Agent:

                        (a)        shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

                        (b)        shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

                        (c)        shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

            The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10 and 13.12) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.

            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

                        12.04   Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lenders prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

                        12.05   Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub‑agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates.  The exculpatory
provisions of this Section shall apply to any such sub‑agent and to the
Affiliates of the Administrative Agent and any such sub‑agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

                        12.06   Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the Issuing Lenders directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 13.13 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

            Any resignation by the Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Lender and the Swingline
Lender; provided that any such resignation as an Issuing Lender or the Swingline
Lender shall  not become effective with respect to the Administrative Agent’s
obligations as an Issuing Lender or Swingline Lender, as the case may be, under
outstanding Letters of Credit or Swingline Loans until such time as such
obligations have been discharged in accordance with the following sentence. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent as an
Issuing Lender and the Swingline Lender, (b) the retiring Administrative Agent,
in its capacity as a Issuing Lender and the Swingline Lender, shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

                        12.07   Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lenders acknowledge that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Affiliates and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and the Issuing Lenders also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

                        12.08   No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Joint Lead Arranger, a Lender or the Issuing Lenders
hereunder.

                        12.09   Administrative Agent May File Proofs of Claim. 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

                                    (a)        to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Loans, Letters of Credit and all other Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Sections 3.01 and
13.01(b)) allowed in such judicial proceeding; and

                                    (b)        to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lenders to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.01 and 13.01(b).

                        Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Lenders any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

                        12.10   Collateral and Guaranty Matters.  The Lenders
and the Issuing Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion:

                        (a)        to release any Lien on any property granted
to or held by the Administrative Agent under any Credit Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations for which no claim has been made)
and the expiration or termination of all Letters of Credit, (ii) that is sold,
transferred or otherwise disposed of or to be sold, transferred or otherwise
disposed of as part of or in connection with any sale, transfer or other
disposition permitted hereunder or under any other Credit Document (other than a
sale, transfer or other disposition to the Borrower or any of its Subsidiaries),
or (iii) subject to Section 13.12, if approved, authorized or ratified in
writing by the Required Lenders;



                        (b)        to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 9.01; and



                        (c)        to release any Subsidiary Guarantor from its
obligations under the Subsidiaries Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.



Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to this Section 12.10.

                        SECTION 13. Miscellaneous.

                        13.01   Payment of Expenses, etc.  (a)  The Borrower
agrees that it shall:  (i) whether or not the transactions contem­plated herein
are consummated, pay all reasonable out-of-pocket costs and expenses of the
Agents (including, without limitation, the reasonable fees and disbursements of
counsel, which shall be limited to the fees and expenses of White & Case LLP and
such other relevant local counsel as may be retained in connection with security
matters), in connection with the preparation, exe­cution, delivery and
performance of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein, any amendment, waiver or consent
relating hereto or thereto, of the Agents in connection with its syndication
efforts with respect to this Agreement and, upon the occurrence and during the
continuance of an Event of Default, the reasonable costs and expenses of the
Administrative Agent, the Collateral Agent and each of the Lenders in connection
with the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceed­ings (including, in each case without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent and
the Collateral Agent and, following an Event of Default, for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, excise and other similar documentary taxes
with respect to the fore­going matters and save each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to such Lender) to pay
such taxes; and (iii) indemnify the Agents and each Lender, and each of their
respective Affiliates, officers, directors, employees, representatives, agents,
trustees and advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disburse­ments (including reason­able attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans here­under or the consummation of any transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by the Borrower or any of its Subsidiaries, the
Release, generation, storage, transporta­tion, handling or disposal of Hazardous
Materials at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compliance of any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to such Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property owned, leased or at any time operated by the Borrower or any
of its Subsidiaries, including, in each case, without limita­tion, the
reasonable fees and disburse­ments of counsel and other con­sultants incurred in
connection with any such investigation, litiga­tion or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or will­ful misconduct of the Person
to be indemnified (as determined by a court of competent juris­dic­tion in a
final and non-appealable decision) or to the extent incurred as a result of
actions taken by a party other than the Borrower or its Subsidiaries after the
Real Property is no longer owned, leased or operated by the Borrower or its
Subsidiaries).  To the extent that the undertak­ing to indemnify, pay or hold
harmless the Administrative Agent or any Lender set forth in the preced­ing
sentence may be unenforce­able because it is violative of any law or public
policy, the Bor­rower shall make the maximum contribution to the payment and
satisfaction of each of the indem­nified liabilities which is permissible under
applicable law.

                        (b)        Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) of this Section to be paid by the Borrower to the Administrative
Agent (or any sub-agent thereof), any Issuing Lender or any Affiliates of any of
the foregoing, each Lender (or, with respect to such unpaid amounts required to
be paid to the Issuing Lender only, each Lender with a Revolving Commitment or
outstanding Revolving Loans) severally agrees to pay to the Administrative Agent
(or any such sub-agent), such Issuing Lender or such Affiliates, as the case may
be, such Lender’s “percentage” (as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders) and, in the case of
reimbursements by the Lenders with a Revolving Loan Commitment or outstanding
Revolving Loans, assuming that all outstanding Term Loans have been repaid in
full and existing Incremental Term Loan Commitments (if any) have been
terminiated) of any such unpaid amount (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Lender in its
respective capacity as such, or against any Affiliate of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (b) shall be several.

                        13.02   Right of Setoff.  (a)  In addition to any rights
now or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occur­rence and during the continuance
of an Event of Default, each Lender and each of its Affiliates is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of any Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obliga­tions purchased by such Lender pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand here­under and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

                        (b)        NOTWITHSTANDING THE FOREGOING SUBSECTION (a),
AT ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALIFORNIA, NO LENDER (OTHER THAN THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT) SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM
OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEED­ING TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE
CONSENT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE REQUIRED
LENDERS (OR, TO THE EXTENT REQUIRED BY SECTION 13.12 OF THIS AGREEMENT, ALL OF
THE LENDERS), IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCE­ABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY SUCH LENDER WITHOUT OBTAINING SUCH
CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT, AS THE CASE MAY BE, SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT.

                        13.03   Notices and Other Communications; Facsimile
Copies.  (a)  General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (b) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

                        (i)         if to the Borrower, the Administrative
Agent, the Collateral Agent, any Issuing Lender or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule II or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

                        (ii)        if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Issuing Lender and
the Swingline Lender.

                        Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an e-mail address, upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) in the case of notices or
communications posted to an Internet or intranet website, upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

                        (b)        Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender if such Lender has notified
the Administrative Agent that it is incapable of receiving notices by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

                        (c)        Effectiveness of Facsimile Documents and
Signatures.  Credit Documents may be transmitted and/or signed by facsimile. 
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on all Credit Parties, the Agents, the Collateral Agent, and
the Lenders.  The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

                        (d)        Reliance by Administrative Agent and
Lenders.  The Administrative Agent, the Collateral Agent, the Swingline Lender,
each Issuing Lender and the Lenders shall each be entitled to rely and act upon
any notices (including telephonic Notices of Borrowing) believed by it in good
faith to have been given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Persons and each
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed by the respective such Person in
good faith to have been given by or on behalf of the Borrower or any other
Credit Party.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.  In addition, the Borrower
hereby waives the right to dispute the Administrative Agent’s or the Swingline
Lender’s record of the terms of such telephonic notice of Borrowing or
prepayment of Loans (absent manifest error).

                        13.04   Successors and Assigns.  (a)  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

                        (b)        Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letters of
Credit  and in Swingline Loans) at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment and/or (without duplication) Loans
subject to each such assignment, determined as of the date the Assignment and
Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $1,000,000,
unless each of the Administrative Agent and, in the case of assignments of
Revolving Loan Commitments (and related Revolving Loans) and so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swingline Loans; (iii) any assignment of a
Revolving Loan Commitment must be approved by each of the Administrative Agent,
each Issuing Lender and the Swingline Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.  Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 1.10, 1.11, 2.06,
4.04 and 13.01 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

                        (c)        The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Notice Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Letter of Credit
Outstandings owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
other substantive change to the Credit Documents is pending, any Lender wishing
to consult with other Lenders in connection therewith may request and receive
from the Administrative Agent a copy of the Register.  The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.04(c).

                        (d)        Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letters of Credit Outstandings and/or Swingline Loans) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Collateral Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement, except to the extent such amendment, modification or waiver would (i)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Loan Maturity
Date) in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being under­stood that
a waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or of a mandatory repayment of Loans shall not constitute a
change in the terms of such participation, that an increase in any Commitment or
Loan shall be permitted without the consent of any participant if the
participant’s parti­cipation is not increased as a result thereof and that any
amendment or modification to the financial definitions in this Agreement or to
13.07(a) shall not consti­tute a reduction in any rate of interest or fees for
purposes of this clause (i)), (ii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Security Documents) supporting
the Loans here­under in which such parti­cipant is participating or (iv) release
all or substantially all of the Guarantors under the Subsidiary Guaranty (except
as expressly provided in the Subsidiaries Guaranty) supporting the Loans under
which such participant is participating.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 1.10, 1.11, 2.06 and 4.04 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.02 as though it were a Lender, provided
such Participant agrees to be subject to Section 13.06(b) as though it were a
Lender.

                        (e)        A Participant shall not be entitled to
receive any greater payment under Section 1.10, 1.11, 2.06, or 4.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a non-U.S. Lender for purposes of Section 4.04 if it
were a Lender shall not be entitled to the benefits of Section 4.04 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 4.04
as though it were a Lender.

                        (f)         Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

                        (g)        As used herein, the following terms have the
following meanings:

            “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person) approved by (i) the Administrative Agent and (ii) in the case of any
assignment of a Revolving Commitment, each Issuing Lender, the Swingline Lender
(each such approval not to be unreasonably withheld or delayed) and, unless a
Default or Event of Default has occurred and is continuing, the Borrower;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

            “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.

            “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

                        (h)        Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an Issuing Lender and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender.  In the
event of any such resignation as an Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Lender or Swingline Lender, as the case may be.  If Bank
of America resigns as an Issuing Lender, it shall retain all the rights and
obligations of an Issuing Lender hereunder with respect to all Letters of Credit
issued by Bank of America and outstanding as of the effective date of its
resignation as an Issuing Lender (including the right to require the Lenders to
fund risk participations in Unpaid Drawings pursuant to Section 2.04(c)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Mandatory Borrowings pursuant to
Section 1.01(d).

                        (i)         Notwithstanding anything to the contrary
contained in Section 13.04(b) above, at any time after the termination of the
Total Revolving Loan Commitment, if any Revolving Loans or Letters of Credit
remain outstanding, assignments may be made as provided above in said Section,
except that the respective assignment shall be of a portion of the outstanding
Revolving Loans of the respective Lender and its participation in Letters of
Credit and its obligation to make Mandatory Borrowings, although any such
assignment effected after the termination of the Total Revolving Loan Commitment
shall not release the assigning Lender from its obligations as an Issuing Lender
with respect to outstanding Letters of Credit or to fund its share of any
Mandatory Borrowing (although the respective assignee may agree, as between
itself and the respective assigning Issuing Lender, that it shall be responsible
for such amounts).

                        (j)         At the time of each assignment pursuant to
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable a Section 4.04(b)(ii) Certificate)
described in Section 4.04(b).  To the extent that an assignment of all or any
portion of a Lender’s Commitment and outstanding Obligations pursuant to Section
1.14 or Section 13.04(b) would, due to circumstances existing at the time of
such assignment, result in increased costs under Section 1.10, 1.11, 2.06 or
4.04 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the respective
assignment).

                        13.05   No Waiver; Remedies Cumulative.  No failure or
delay on the part of the Administrative Agent or any Lender or any holder of any
Note in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent or any Lender or the holder of any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender or the holder of any Note would otherwise
have.  No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or any Lender or the holder of any Note to any other or further action in any
circumstances without notice or demand.

                        13.06   Payments Pro Rata.  (a)  Except as otherwise
provided in this Agreement, the Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of the Borrower in respect of any
Obligations hereunder, it shall dis­tribute such payment to the Lenders (other
than any Lender that has consented in writing to waive its pro rata share of any
such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.

                        (b)        Each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the prin­cipal
of, or interest on, the Loans, Unpaid Drawings, Commitment Commission or Letter
of Credit Fees, of a sum which with respect to the related sum or sums received
by other Lenders is in a greater propor­tion than the total of such Obligation
then owed and due to such Lender bears to the total of such Obligation then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participationby all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

                        13.07   Calculations; Computations.  (a)  The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with generally accepted accounting principles in the
United States consistently applied throughout the periods involved (except as
set forth in the notes thereto or as otherwise disclosed in writing by the
Borrower to the Lenders) (“GAAP”); provided that, except as otherwise
specifically provided herein, all compu­tations of Excess Cash Flow,
Consolidated Cash Interest Expense, Consolidated Debt, Consolidated Debt/Total
Capitalization Ratio, Consolidated EBIT, Consolidated EBITDA, Consolidated
Interest Coverage Ratio, Consolidated Leverage Ratio, Consolidated Net Income,
Consolidated Net Worth, Consolidated Senior Debt and Consolidated Senior
Leverage Ratio (in each case including component defined terms) and all
computations determining compliance with Sections 9.08 and 9.09, inclusive,
shall utilize accounting principles and policies in conformity with those used
to prepare the historical financial statements of the Borrower referred to in
Sec­tion 7.05(a).

                        (b)        All computations of interest, Commitment
Commission, and other Fees hereunder shall be made (i) in the case of Base Rate
Loans based on the Prime Lending Rate, on the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, and (ii) in all other cases, on
the actual number of days over a year of 360 days (in each case includ­ing the
first day but excluding the last day).

                        13.08   GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT
DOCU­MENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE MORTGAGES, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN EACH CASE WHICH
ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS.  THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK JURISDICTION OVER THE BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORE­SAID COURTS, THAT ANY
SUCH COURT LACKS JURISDICTION OVER THE BORROWER.  THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGIS­TERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVO­CABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFEC­TIVE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINIS­TRA­TIVE AGENT, ANY LENDER
OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN
ANY OTHER JURISDICTION.

                        (b)        THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJEC­TION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNEC­TION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

                        (c)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRRE­VOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEED­ING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR  THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

                        13.09   Counterparts.  This Agreement may be executed in
any number of counter­parts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

                        13.10   Effectiveness.  This Agreement shall become
effective on the date (the “Effective Date”) on which (i) the Borrower, each
Lender, the Administrative Agent and the Joint Lead Arrangers shall have signed
a counterpart hereof (whether the same or different counterparts) and shall have
delivered (in­cluding by way of facsimile device) the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that same has been signed and mailed to it
and (ii) the conditions contained in Section 5A are met to the satisfaction of
the Joint Lead Arrangers and the Required Lenders.  Unless the Administrative
Agent has received actual notice from any Lender that the conditions contained
in Section 5A have not been met, upon the satisfaction of the condition
described in clause (i) of the immediately preceding sentence and upon the
Administrative Agent’s good faith determination that the conditions described in
clause (ii) of the immediately preceding sentence have been met, then the
Effective Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Section 5A).

                        13.11   Headings Descriptive.  The headings of the
several sections and subsec­tions of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

                        13.12   Amendment or Waiver; etc.  (a)  Neither this
Agreement nor any other Credit Document nor any terms hereof or thereof may be
changed, waived, discharged or ter­mi­nated unless such change, waiver,
dis­charge or termination is in writing signed by the respec­tive Credit Parties
party thereto and the Required Lenders, provided that no such change, waiver,
dis­charge or termination shall, without the consent of each Lender (other than
a Defaulting Lender) (with Obligations being directly modi­fied in the case of
following clause (i)), (i) extend the final scheduled maturity of any Loan or
Note, or extend the stated expiration date of any Letter of Credit beyond the
Revolving Loan Maturity Date, or reduce the rate or extend the time of pay­ment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates), or reduce the principal amount
thereof (except to the extent repaid in cash) (it being understood that any
amendment or modification to the financial defini­tions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or any
Fees for purposes of this clause (i)), (ii) release all or substantially all of
the Collateral (except as expressly provided in the Credit Documents) under all
the Security Documents, (iii) amend, modify or waive any pro­vi­sion of this
Section 13.12, (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional exten­sions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date), (v) release all or substantially all of the Subsidiary Guarantors (except
as expressly provided in the Subsidiaries Guaranty), (vi) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (vii) amend, modify or waive any provisions of Section
13.06(a) providing for payments to be made ratably to the Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in determining any ratable
share pursuant to Section 13.06(a) and adjustments to any such Section may be
made consistent therewith); provided further, that no such change, waiver,
discharge or termination shall (1) increase the Commitment of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a manda­tory reduction in the Total
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender
shall not constitute an increase in the Commitment of such Lender), (2) without
the consent of each Issuing Lender, amend, modify or waive any provi­sion of
Section 2 or alter its rights or obligations with respect to Letters of Credit,
(3) without the consent of the Adminis­tra­tive Agent, amend, modify or waive
any provision of Section 12 as same applies to the Adminis­tra­tive Agent or any
other provision as same relates to the rights or obligations of the
Adminis­trative Agent, (4) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (5) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans, (6)
without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below (or without the consent of the Majority Lenders of
each Tranche in the case of an amendment to the definition of Majority Lenders),
amend the definition of Majority Lenders or alter the required application of
any prepayments or repayments (or commitment reduc­tion), as between the various
Tranches, pursuant to Section 4.01(a) or 4.02 (excluding Section 4.02(b))
(although the Required Lenders may waive, in whole or in part, any such
pre­payment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered), (7) without the
consent of the Supermajority Lenders of the respec­tive Tranche, reduce the
amount of, or extend the date of, any Scheduled Term Loan Repayment, or amend
the definition of Supermajority Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substantially the same basis as the extensions of Loans are included on the
Effective Date), (8) in cases where any Incremental Term Loans are being added
to an existing Tranche of Term Loans pursuant to Section 1.13, without the
consent of the Supermajority Lenders of the respective Tranche (determined
before giving effect to the additions to such Tranche), alter any of the
requirements contained in Section 1.13(c), and (9) without the consent of the
Majority Lenders of each Tranche of Term Loans and, in the case of Section
1.13(a)(xi), Revolving Loans amend or modify the provisions of Section
1.13(a)(x) or (xi), as the case may be.

                        (b)        If, in connection with any proposed change,
waiver, discharge or termina­tion with respect to any of the provisions of this
Agreement as contemplated by clauses (i) through (vii), inclusive, of the first
proviso to Section 13.12(a), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower, if the
respective Lender’s individual consent is required with respect to less than all
Tranches of Loans (or related Commitments), to replace only the Commitments
and/or Loans under the respective Tranche of the respective non-consenting
Lender which gave rise to the need to obtain such a Lender’s individual consent)
with one or more Replacement Lenders pur­suant to Section 1.14 so long as at the
time of such replacement, each such Replacement Lender con­sents to the proposed
change, waiver, discharge or termination or (B) terminate such non-con­senting
Lender’s Revolving Loan Commitment (if such a Lender’s individual consent is
required as a result of its Revolving Loan Commitment) and/or repay the
outstanding Loans of such Lender under each Tranche which gave rise to the need
to obtain such a Lender’s individual consent and/or cash collateralize its
applicable Percentage of the Letter of Credit Outstandings in accor­dance with
Sections 3.02(b) and/or 4.01(b), provided that, unless the Commitments are
termi­nated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall speci­fically consent thereto, provided
further, that in any event the Borrower shall not have the right to replace a
Lender, termi­nate any of its Commit­ments or repay its Loans solely as a result
of the exercise of such Lender’s rights (and the with­hold­ing of any required
consent by such Lender) pursuant to the second proviso to Section 13.12(a).

                        13.13   Survival.  All indemnities set forth herein
including, without limitation, in Sections 1.10, 1.11, 2.06, 4.04, 13.01 and
13.06 shall survive the execution, delivery and termina­tion of this Agreement
and the Notes and the making and repayment of the Obligations.

                        13.14   Domicile of Loans.  Each  Lender may transfer
and carry its Loans at, to or for the account of any office, Subsidiary or
Affiliate of such  Lender.  Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Loans pursuant to this Section 13.14
would, at the time of such transfer, result in increased costs under
Section 1.10, 1.11, 2.06 or 4.04 from those being charged by the respective 
Lender prior tosuch transfer, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective transfer).

                        13.15   Confidentiality.  (a)  Subject to the provisions
of clause (b) of this Section 13.15, each  Lender agrees that it will use its
reasonable efforts in accordance with its customary practices not to disclose
without the prior written consent of the Borrower (other than to its directors,
employees, auditors, advisors or counsel or to another Lender if the  Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 13.15 to the same extent as
such Lender) any information with respect to any Credit Party or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
infor­mation (a) as has become generally available to the public other than by
virtue of a breach of this Sec­tion 13.15(a), (b) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board, the Federal Deposit Insurance
Corporation or the NAIC or similar organizations (whether in the United States
or elsewhere) or their successors, (c) as may be required or appro­priate in
respect to any summons or subpoena or in connection with any litiga­tion, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent, (f) to any
prospective or actual transferee or partici­pant in connection with any
contemplated transfer or participation of any of the Notes or Commit­ments or
any interest therein by such Lender, provided that such prospective transferee
agrees with such Lender for the benefit of the Borrower to be subject to the
confidentiality provisions of this Section 13.15(a) and (g) to any prospective
or actual counterparty (including its advisors) to any swap, derivative or
securitization transaction relating to the Borrower and its obligations under
this Agreement, provided that such prospective or actual counterparty (including
its advisors) agrees with such Lender for the benefit of the Borrower to be
subject to the confidentiality provisions of this Section 13.15(a).

                        (b)        The Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates any information related to
Credit Parties or any of their respective Subsid­iaries (including, without
limitation, any nonpublic customer information regarding the credit­worth­iness
of the Credit Parties and their respective Subsidiaries, provided such Persons
shall be subject to the provisions of this Section 13.15 to the same extent as
such Lender), it being understood that for purposes of this Section 13.15(b) the
term “affiliate” shall mean any direct or indirect holding company of a Lender
as well as any direct or indirect Subsidiary of such holding company.

                        13.16   Limitation on Increased Costs.  Notwithstanding
anything to the contrary contained in Section 1.10, 1.11, 2.06 or 4.04, unless a
Lender gives notice to the Borrower that it is obligated to pay an amount under
any such Section within 180 days after the later of (x) the date such Lender
incurs the respective increased costs, Taxes, loss, expense or liability, or
reduction in amounts received or receivable or reduction in return on capital or
(y) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, Taxes, loss, expense or liabil­ity, or reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.10, 1.11, 2.06 or 4.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, or reduction in amounts
received or receivable or reduction in return on capi­tal are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giv­ing
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Sec­tion 1.10, 1.11, 2.06 or 4.04, as the case may be.  This
Section 13.16 shall have no applicabil­ity to any Sec­tion of this Agreement or
any other Credit Document other than said Sections 1.10, 1.11, 2.06 and 4.04.

                        13.17   USA Patriot Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

                        13.18   Exchange of Certain Existing Incremental B Term
Loans.  Notwithstanding anything to the contrary contained in the Credit
Agreement and the Existing Credit Agreement, the Borrower and each of the
Lenders hereby agree that the Existing Incremental B Term Loans held by the FD
Funds on the Effective Date (immediately prior to giving effect to this
Agreement) shall not be repaid in connection with the Refinancing (although all
unpaid interest on such Existing Incremental B Term Loans held by each FD Fund
that has accrued to the Effective Date (immediately prior to giving effect
thereto) shall be paid to each FD Fund); it being understood and agreed that
such Existing Incremental B Term Loans shall instead be exchanged on the
Effective Date for Initial Term Loans hereunder which shall have the same terms
and conditions (including the Applicable Margins) applicable to all other
Initial Term Loans hereunder, with the effect of such exchange being that each
FD Fund shall, immediately after giving effect to the effectiveness of this
Agreement, have outstanding Initial Term Loans in an aggregate principal amount
equal to the Existing Incremental B Term Loans of each such FD Fund so
exchanged, which Initial Term Loans shall be layered on to the initial Borrowing
of Initial Term Loans made hereunder on the Effective Date (which shall be
incurred as Base Rate Loans) on a ratable basis based upon the aggregate
principal amount of the Initial Term Loans of such FD Fund relative to the
aggregate principal amount of all Initial Term Loans incurred hereunder on the
Effective Date.   In furtherance of the foregoing, the Lenders hereby agree that
the FD Funds, the Borrower and the Administrative Agent may enter into
documentation to further evidence the exchange of the Existing Incremental Term
Loans held by the FD Funds on the Effective Date (immediately after giving
effect to the effectiveness of this Agreement) for Initial Term Loans hereunder
as contemplated in this Section 13.18.

*      *      *

                        IN WITNESS WHEREOF, the parties hereto have caused their
duly authorized officers to execute and deliver this Agreement as of the date
first above written.

                                                                        VANGUARD
HEALTH SYSTEMS, INC.

                                                                        By:/s/
Joseph D. Moore                       
                                                                       
     Title: Executive Vice President, Chief
                                                                       
     Financial Officer & Treasurer



                                                                        BANK OF
AMERICA, N.A.,
                                                                       
     Individually and as Administrative Agent

                                                                        By:/s/
Kevin Wagley                            
                                                                       
     Title: Principal



                                                                        BANC OF
AMERICA SECURITIES LLC,
                                                                             as
a Joint Lead Arranger

                                                                        By:/s/
James Jefferies                           
                                                                       
     Title: Managing Director



                                                                        CITICORP
NORTH AMERICA, INC.,
                                                                       
     Individually and as Syndication Agent

                                                                        By:/s/
Richard C. Zogheb                     
                                                                       
     Title: Vice President



                                                                       
CITIGROUP GLOBAL MARKETS INC.,
                                                                        as a
Joint Lead Arranger

                                                                        By:/s/
Richard C. Zogheb                     
                                                                       
     Title: Managing Director



                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, Individually and as a Co-
                                                                       
Documentation Agent

                                                                        By:/s/
Steve J. Warner                         
                                                                       
     Title: Duly Authorized Signatory



                                                                        LASALLE
BANK, NATIONAL
                                                                       
ASSOCIATION, Individually and as a Co-
                                                                       
Documentation Agent

                                                                        By:/s/
Sarah A. Rusher             
                                                                       
     Title: First Vice President



                                                                        WACHOVIA
BANK, NATIONAL
                                                                       
ASSOCIATION, Individually and as a Co-
                                                                       
Documentation Agent

                                                                        By:/s/
James Travagline            
                                                                       
     Title: Vice President


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        BNP
PARIBAS



                                                                        By:/s/
Dennis Zinkand              
                                                                       
     Title: Director


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        BEAR
STEARNS CORPORATE LENDING INC.



                                                                        By:/s/
Victor Bulzacchelli                      
                                                                       
     Title: Authorized Agent


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        FIRST
TENNESSEE BANK NATIONAL
                                                                       
ASSOCIATION

                                                                        By:/s/
Allison H. Jones             
                                                                       
     Title: Vice President


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        MERRILL
LYNCH CAPITAL CORPORATION

                                                                        By:/s/
Michael E. O’Brien                    
                                                                       
     Title: Vice President


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        KZH
CYPRESSTREE-1 LLC

                                                                        By:/s/
Dorian Herrera                           
                                                                       
     Title: Authorized Agent


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        ABN AMRO
BANK N.V.

                                                                        By:/s/
Timothy E. Williams                   
                                                                       
     Title: Assistant Vice President

                                                                        By:/s/
Suzanne Smith                            
                                                                       
     Title: Vice President


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        THE
SUMITOMO TRUST AND BANKING CO.,
                                                                        LTD.,
NEW YORK BRANCH

                                                                        By:/s/
Elizabeth A. Quirk                     
                                                                       
     Title: Vice President


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        KZH
STERLING LLC

                                                                        By:/s/
Dorian Herrera                           
                                                                       
     Title: Authorized Agent


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        KZH
SOLEIL LLC

                                                                        By:/s/
Dorian Herrera                           
                                                                       
     Title: Authorized Agent


                                                                       
SIGNATURE PAGE TO THE CREDIT
                                                                       
AGREEMENT, DATED AS OF MAY 18, 2004,
                                                                        AMONG
VANGUARD HEALTH SYSTEMS,
                                                                        INC., A
DELAWARE CORPORATION, THE
                                                                        LENDERS
PARTY HERETO FROM TIME TO
                                                                        TIME,
BANK OF AMERICA, N.A., AS
                                                                       
ADMINISTRATIVE AGENT, CITICORP NORTH
                                                                        AMERICA,
INC., AS SYNDICATION AGENT,
                                                                        GENERAL
ELECTRIC CAPITAL
                                                                       
CORPORATION, LASALLE BANK, NATIONAL
                                                                       
ASSOCIATION AND WACHOVIA BANK,
                                                                        NATIONAL
ASSOCIATION, AS CO-
                                                                       
DOCUMENTATION AGENTS, AND BANC OF
                                                                        AMERICA
SECURITIES LLC AND CITIGROUP
                                                                        GLOBAL
MARKETS INC., AS JOINT LEAD
                                                                       
ARRANGERS

                                                                        KZH
SOLEIL-2 LLC

                                                                        By:/s/
Dorian Herrera                           
                                                                       
     Title: Authorized Agent